20-12212-mew           Doc 15       Filed 09/20/20 Entered 09/20/20 21:15:16                       Main Document
                                                Pg 1 of 136



Andrew G. Dietderich
Brian D. Glueckstein
Benjamin S. Beller
Noam R. Weiss
SULLIVAN & CROMWELL LLP
125 Broad Street
New York, NY 10004-2498
Telephone: (212) 558-4000
Facsimile: (212) 558-3588

Proposed Counsel to the Debtors

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
____________________________________________ x
                                             :                               Chapter 11
In re                                        :
                                             :                               Case No. _____ (__)
GARRETT MOTION INC., et al.,1                :
                                             :                               Joint Administration Pending
                              Debtors.       :
                                             :
____________________________________________ x
               DECLARATION OF SEAN DEASON IN SUPPORT OF THE
            DEBTORS’ CHAPTER 11 PETITIONS AND FIRST DAY PLEADINGS

                  Sean Deason, being duly sworn, states the following under penalty of perjury:

                                                      PART I

I.       Introduction

                  1.       Garrett Motion Inc. (“Garrett Motion” and, together with its direct and

indirect subsidiaries, the “Company”) is a research and development leader and an important

supplier to the global automotive industry. The Company designs, manufactures and sells



1
     The last four digits of Garrett Motion Inc.’s tax identification number are 3189. Due to the large number of
     debtor entities in these Chapter 11 Cases, for which the Debtors have requested joint administration, a complete
     list of the Debtors and the last four digits of their federal tax identification numbers is not provided herein. A
     complete list of such information may be obtained on the website of the Debtors’ proposed claims and noticing
     agent at http://www.kccllc.net/garrettmotion. The Debtors’ corporate headquarters is located at La Pièce 16,
     Rolle, Switzerland.



SC1:5224792.7
20-12212-mew         Doc 15   Filed 09/20/20 Entered 09/20/20 21:15:16            Main Document
                                          Pg 2 of 136



turbocharger, electric-boosting and connected vehicle technologies for original equipment

manufacturers (“OEMs”) and the automotive aftermarket. Garrett Motion products can be found

in more than 100 million vehicles worldwide, ranging from heavy excavating equipment to

sports cars.

                2.     Garrett Motion is organized in Delaware and is listed on the New York

Stock Exchange under the ticker “GTX.” The Company has a global presence, with

manufacturing plants and marketing centers on five different continents in 13 countries. It

maintains a complex supply chain to deliver its products across the globe. The Company

currently has approximately 6,750 employees.

                3.     The Company was spun-off by its prior owner, Honeywell International

Inc. (“Honeywell”), less than two years ago, in October of 2018. The spin-off created a highly

leveraged capital structure. Honeywell caused the Company, prior to the spin-off, to issue

approximately $1.6 billion of new third-party indebtedness under the Senior Credit Facilities

(defined below) and Senior Notes (defined below) to fund an approximately $1.6 billion cash

distribution to Honeywell. Honeywell also caused an important subsidiary of the Company

(Garrett ASASCO Inc., or “ASASCO”) to enter into a financially extraordinary indemnity

contract, with a term of 30 years and maximum payments up to $5.25 billion, to reimburse

Honeywell for legacy asbestos exposure of Honeywell arising out of an unrelated Honeywell

business. The inherited capital structure is not sustainable. It puts the Company at a substantial

disadvantage to its competitors when dealing with OEMs and other business partners, reduces

the Company’s ability to invest in new technologies, eliminates access to new debt and equity

capital, and limits the Company’s ability to absorb adverse market conditions.




                                                -2-
SC1:5224792.7
20-12212-mew         Doc 15   Filed 09/20/20 Entered 09/20/20 21:15:16              Main Document
                                          Pg 3 of 136



                4.     The outbreak of the COVID-19 pandemic underscored the problem with

the Company’s highly leveraged capital structure. The Company’s production, which includes a

major manufacturing plant in Wuhan, China, was halted for nearly two months. As the

pandemic continued, the resulting global shutdown also shrank demand for the Company’s

products. With rising unemployment, uncertainty about the future, and limited need for travel,

the production of global light vehicles dropped by 43.2% percent in the second quarter of 2020

as compared to the second quarter of 2019 and has not fully recovered. However, the

Company’s capital structure prevented many of the capital raising or other liquidity alternatives

available to, and utilized by, the Company’s competitors.

                5.     Even before the COVID-19 pandemic, the Company had begun a strategic

review process assisted by its financial advisors at Morgan Stanley & Co. LLC (“Morgan

Stanley”) and Perella Weinberg Partners (“PWP”). The pandemic accelerated the review

process, as well as the expansion of the advisory team to include the active support of

AlixPartners LLP (“AlixPartners”), the careful monitoring of liquidity, and the consideration of

potential court-supervised restructuring processes. As part of the strategic review process, the

Company observed that:

                               the global automobile industry is facing
                extraordinary changes and consolidation, requiring access to
                capital and strategic flexibility;

                              the Company continues to have world-class
                research and development and manufacturing capabilities,
                customer relationships and brand equity;

                               the Company’s long-term prospects are severely
                hindered by its capital structure, which exposes the Company to
                potential insolvent liquidation in response to market shocks and,
                even in a stable market, hampers the ability of the Company to
                compete for customers, business partners, talent and capital;


                                                -3-
SC1:5224792.7
20-12212-mew         Doc 15    Filed 09/20/20 Entered 09/20/20 21:15:16             Main Document
                                           Pg 4 of 136



                               the value of the Company is likely maximized by a
                cash sale to a financial sponsor, who can deleverage the Company
                and invest new equity capital to preserve the Company’s people,
                assets and operations;

                                potential financial sponsors or other equity investors
                will be unwilling to invest in the Company without a solution to its
                problematic balance sheet, high leverage and Honeywell-imposed
                legacy liabilities; and

                              the Company has significant claims against
                Honeywell arising out of the 2018 spin-off and these litigation
                claims are a potential source of recoveries for the estates and their
                stakeholders.

                6.     The strategic review process lasted months and considered a wide variety

of options, including strategic mergers and stand-alone recapitalizations, both out-of-court and

with the assistance of chapter 11. The upshot of the Company’s strategic review process was the

decision to commence a pre-filing marketing process for a cash sale of the business in chapter

11, with the proceeds of the sale and any litigation recoveries related to the spin-off to be

distributed to stakeholders. After a robust bidding process, the Company selected a winning bid

of $2.1 billion from a new company formed by KPS Capital Partners, LP (together with its

affiliates, “KPS” or the “Stalking Horse Purchaser”). KPS is a family of investment funds with

approximately $11.5 billion of assets under management (as of June 30, 2020). KPS makes

controlling equity investments in manufacturing and industrial companies across a diverse array

of industries and has a deep understanding of the manufacturing process, including the

commitment, resources, and focus required to create and maintain world-class manufacturing

operations in all regions of the world. KPS has a strong track record of successfully investing in

automotive parts, transportation, and specialty vehicle industries. KPS has also successfully

completed a number of acquisitions through bankruptcy sale processes, and was recently



                                                 -4-
SC1:5224792.7
20-12212-mew         Doc 15   Filed 09/20/20 Entered 09/20/20 21:15:16             Main Document
                                          Pg 5 of 136



designated the successful bidder to acquire substantially all of the assets of the Briggs & Stratton

Corporation for approximately $550 million in that company’s bankruptcy sale.

                7.     The Stalking Horse Purchaser and the Company entered into a Stock and

Asset Purchase Agreement (the “Stalking Horse Purchase Agreement”) on September 20. The

Stalking Horse Purchase Agreement contemplates a combined stock and asset plan sale of the

Company, subject to overbid and public auction (the “Auction”) in chapter 11. The Company,

with advice from Morgan Stanley and PWP, believes that pursuing approval of the bid from the

Stalking Horse Purchaser is in the best interests of stakeholders. However, the Company

remains free to solicit competing acquisition proposals, as well as stand-alone plan proposals

from stakeholders, prior to the Auction.

                8.     The Company is filing on the petition date a motion for an order to

approve bid procedures (the “Bid Procedures Order”) for the Auction, to be heard at a future

hearing to be scheduled by the Court. The Company also intends to file in the next few weeks a

proposed plan of reorganization (the “Plan”) and disclosure statement (“Disclosure Statement”)

describing more details about the sale and the proposed post-sale treatment of claims and

interests. The Company anticipates a balance sheet restructuring only: subject to Court

approval, substantially all trade and other ordinary course obligations are expected to be paid in

full in the chapter 11 cases and/or assumed and performed by the Stalking Horse Purchaser under

the Stalking Horse Purchase Agreement.

                9.     Since the Company’s bank debt and bonds, and certain of its legacy

contractual liabilities, are guaranteed by material subsidiaries around the world, the Company

has included these material subsidiaries as Debtors in the chapter 11 cases. The obligations of

the non-U.S Debtor subsidiaries expected to be compromised in these chapter 11 cases are


                                                -5-
SC1:5224792.7
20-12212-mew          Doc 15   Filed 09/20/20 Entered 09/20/20 21:15:16          Main Document
                                           Pg 6 of 136



generally in the nature of New York law “upstream guarantees” or other obligations for which

debtors organized in the United States are also obligated.

                10.     The ability of the Company to consummate the transactions contemplated

in the Stalking Horse Purchase Agreement and maximize distributable value to stakeholders

depends on the uninterrupted operation of the Company’s business around the world during these

chapter 11 cases. To ensure that occurs, the Company is respectfully requesting related relief

from the Court, including approval of a $250 million debtor-in-possession financing facility,

approval of cross-border cash management arrangements, and approval of special permission to

pay foreign and critical vendors prepetition amounts in the ordinary course of business.

                11.     In addition to the Stalking Horse Purchase Agreement, the Company has

entered into a Restructuring Support Agreement with the lenders under its primary credit

facilities. The commitments of the Stalking Horse Purchaser under the Stalking Horse Purchase

Agreement and lenders under the Restructuring Support Agreement are subject to certain case

milestones negotiated by the Debtors and described in Part VII below (“Milestones”). Subject to

satisfaction of the Milestones and compliance with other Restructuring Support Agreement

provisions, the Company believes that the Restructuring Support Agreement provides a path to a

confirmable chapter 11 plan.

II.      Background of Declarant

                12.     I am the Chief Financial Officer of Garrett Motion, a Delaware

corporation headquartered in Rolle, Switzerland. I was appointed Chief Financial Officer of

Garrett Motion in June 2020.

                13.     Prior to my employment with Garrett Motion, I served as the CFO of

WABCO Inc., an automotive parts manufacturer. I was appointed CFO in April 2019 and prior

to this, I served as WABCO Inc.’s Vice President of Investor Relations beginning in September
                                              -6-
SC1:5224792.7
20-12212-mew          Doc 15   Filed 09/20/20 Entered 09/20/20 21:15:16              Main Document
                                           Pg 7 of 136



2017 and Controller beginning in June 2015. Prior to joining WABCO Inc., I spent four years

with Evraz N.A., a steel products manufacturer, where I served as vice president of Financial

Planning and Analysis. I also worked 12 years with Lear Corporation, a global automotive

technology manufacturer, where I held several finance, treasury and corporate planning roles

covering multiple regions. I hold a Masters of International Management from Thunderbird

School of Global Management and I am a Certified Management Accountant.

                14.     I am generally familiar with the day-to-day operations, financial affairs,

business affairs and books and records of Garrett Motion and each of the other above-captioned

debtors and debtors-in-possession (each, a “Debtor,” and collectively, the “Debtors”). Except as

otherwise indicated, all facts set forth in this declaration (this “Declaration”) are based upon my

personal knowledge, my review of relevant documents, or my opinion based upon my

experience, knowledge, and information concerning the Debtors’ operations and financial affairs.

I am over the age of 18 and authorized to submit this Declaration on behalf of each of the

Debtors. If called upon to testify, I would testify to the facts set forth herein.

                15.     On the date hereof (the “Petition Date”), each of the Debtors filed a

voluntary petition for relief under chapter 11 of title 11 of the United States Code (the

“Bankruptcy Code”). The Debtors continue to operate their businesses and manage their

properties as debtors-in-possession pursuant to sections 1107(a) and 1108 of the Bankruptcy

Code.

                16.     In order to enable the Debtors to minimize the adverse effects of the

commencement of these chapter 11 cases (these “Chapter 11 Cases”) on their business

operations, the Debtors have requested various types of relief in certain “First Day” motions

(collectively, the “First Day Motions”). The First Day Motions seek relief aimed at, among other


                                                  -7-
SC1:5224792.7
20-12212-mew          Doc 15   Filed 09/20/20 Entered 09/20/20 21:15:16            Main Document
                                           Pg 8 of 136



goals: (a) preserving customer and vendor relationships; (b) maintaining the Debtors’

workforce; (c) continuing the Debtors’ cash management systems and other business operations;

(d) using cash collateral and securing fully committed new money financing of up to $250

million under a debtor-in-possession facility; and (e) establishing certain administrative

procedures to facilitate a smooth transition into chapter 11. The requested relief is essential to

the success of these Chapter 11 Cases and the Debtors’ reorganization efforts.

III.     Overview of the Debtors’ Businesses

                17.     Although the business has existed for decades, Garrett Motion in its

current corporate form was established in Delaware on March 14, 2018 as a wholly owned

subsidiary of Honeywell. On October 1, 2018, Garrett Motion was spun-off from Honeywell

and became an independent, publicly traded company. Garrett Motion trades on the New York

Stock Exchange under the ticker “GTX.” As of September 18, 2020, Garrett Motion had a

market capitalization of approximately $152 million.

                18.     The Company’s business has a long and illustrious history in designing,

manufacturing and selling highly engineered turbocharger, electric-boosting and connected

vehicle technologies for OEMs and the automotive aftermarket. The Company has been the

industry leader in turbochargers since the 1950s.

                19.     A turbocharger provides an engine with a controlled and pressurized air

intake, which intensifies and improves the combustion of fuel to increase the amount of power

sent through the transmission, improve efficiency and reduce exhaust emissions of the engine. In

a combustion engine, a mixture of air and fuel is breathed into the combustion chamber, which is

then ignited and combusts. The combustion drives the engine piston downward which provides

the energy necessary to run the vehicle. The combustion, however, generates exhaust gas that

results in wasted power in engines without a turbocharger. The turbocharger uses this exhaust
                                               -8-
SC1:5224792.7
20-12212-mew           Doc 15   Filed 09/20/20 Entered 09/20/20 21:15:16                Main Document
                                            Pg 9 of 136



gas and a turbine to spin an air-compression wheel, which breathes in denser, more pressurized

air into the combustion chamber. The pressurized air intake results in less fuel consumption by

the engine and permits smaller engine designs. The below diagram demonstrates how this

exhaust gas is used to make the engine run more efficiently.




                                       Turbocharger Air Flow

    1)   Turbocharger compressor inlet (ingests ambient air from air filter)
    2)   Turbocharger compressor outlet (outputs compressed hot air)
    3)   Cooling thru charge air cooler
    4)   Engine air inlet (compressed air flows into engine)
    5)   Engine exhaust (very hot, high pressure)
    6)   Turbocharger turbine inlet (hot, high pressure exhaust from engine flows in)
    7)   Turbocharger turbine outlet (exhaust flow, now cooler and lower pressure, goes to exhaust line)


                 20.     The Debtors offer turbocharger products for gasoline and diesel engines

that enhance performance, fuel economy and drivability. The Debtors’ products cover a wide

range of applications, including passenger cars, commercial vehicles, medium and heavy duty

trucks, and mining equipment.

                 21.     The Debtors also have developed electric-boosting technologies targeted

for use in electrified powertrains, primarily hybrid and fuel cell vehicles. The Debtors’ products

in this segment include electric turbochargers and electric compressors that provide more
                                                    -9-
SC1:5224792.7
20-12212-mew          Doc 15   Filed 09/20/20 Entered 09/20/20 21:15:16           Main Document
                                          Pg 10 of 136



responsive driving and optimized fuel economy. The Debtors’ early-stage and collaborative

relationships with their global OEM customer base have enabled them to increase their

knowledge of customer needs for vehicle safety, predictive maintenance, and advanced

controllers to develop new connected and software-enabled products.

                22.     In addition, the Debtors engineer and provide technologies, products and

services that support the growing connected vehicle market, which include software focused on

automotive cybersecurity and integrated vehicle health management. The Debtors’ focus in this

sector is on developing solutions for enhancing cybersecurity of connected vehicles, as well as

in-vehicle monitoring to provide maintenance diagnostics, which reduce vehicle downtime and

repair costs. For example, the Debtors’ Intrusion Detection and Prevention System uses anomaly

detection technology that functions like virus detection software to perform real-time data

analysis to ensure every message received by a car’s computer is valid. The Debtors’ integrated

vehicle health management tools detect intermittent faults and anomalies within complex vehicle

systems to provide a more thorough understanding of the real-time health of a vehicle system

and enable customers to fix faults before they actually occur.

                23.     The Debtors’ products are highly engineered for each individual

powertrain platform, requiring close collaboration with their customers in the earliest years of

powertrain and new vehicle design. The Debtors’ turbocharging and electric-boosting products

enable their customers to improve vehicle performance while addressing continually evolving

and converging regulations that mandate significant increases in fuel efficiency and reductions in

exhaust emissions worldwide.

                24.     In addition to their OEM business, the Debtors also sell components and

technologies in the global aftermarket through a distribution network of more than 190


                                               -10-
SC1:5224792.7
20-12212-mew          Doc 15   Filed 09/20/20 Entered 09/20/20 21:15:16           Main Document
                                          Pg 11 of 136



distributors covering 160 countries. Through this network, the Debtors provide approximately

5,300 part-numbers and products to service garages across the globe. Garrett Motion is a leading

brand in the independent aftermarket for both service replacement turbochargers as well as high-

end performance and racing turbochargers. For the six months ended June 30, 2020, OEM sales

contributed approximately 85% of the Company’s revenues while sales of aftermarket and other

products contributed 13%.

IV.      The Debtors’ Corporate Structure and Global Operations

                25.     The Debtors operate in the global OEM and automotive aftermarket

marketplaces. In 2019, approximately 56% of the Company’s revenues came from sales to

customers located in Europe, 28% from sales to customers located in Asia, 15% from sales to

customers in North America, and 1% from sales to customers in other international markets. The

following graphic summarizes the Company’s revenues for 2019, by geography, product line,

and customer.




                26.     The assets and operations of the Debtors and their non-debtor affiliates

span more than 22 countries. The Company’s comprehensive portfolio of turbocharger, electric-

boosting and connected vehicle technologies is supported by five research and development

(“R&D”) centers, 14 close-to-customer engineering facilities and 13 factories, which are



                                                -11-
SC1:5224792.7
20-12212-mew          Doc 15   Filed 09/20/20 Entered 09/20/20 21:15:16           Main Document
                                          Pg 12 of 136



strategically located around the world. An organization chart of the Debtors is attached as

Exhibit B.

                27.     The Company has a corporate headquarters currently located in

Switzerland, the home jurisdiction of Debtor Garrett Motion Sàrl (“GMS”). GMS is the primary

point of contact with customers and suppliers in Europe. Customer contracts and supplier

contracts are generally entered into by GMS, which holds most of the Debtors’ inventory and

outsources R&D, manufacturing, and distribution services to both Debtor and non-Debtor

affiliates.

                28.     The Company’s intellectual property is generally owned by Debtor Garrett

Transportation I, Inc., a Delaware corporation (“GTI”). In connection with the spin-off, GTI

acquired legal ownership of patents, registered copyrights, registered trademarks and domain

names, and unregistered copyrights and trade secrets, exclusively related to the turbocharger,

electric-boosting and connected vehicle technologies businesses previously owned by

Honeywell. GTI is also party to intellectual property cost sharing and licensing arrangements

with GMS, pursuant to which intellectual property developed in connection with the parties’

development and manufacture of turbocharger technology and related turbocharger applications

will be owned by GTI and licensed to GMS for use by it and other Company subsidiaries in the

Company’s global operations.

                29.     GTI is the primary point of contact for customers in the United States and

serves as the distribution arm for the Company’s U.S. operations. GTI purchases finished

products, developed from the intellectual property it owns, from GMS and sells these products in

the United States market.




                                                -12-
SC1:5224792.7
20-12212-mew          Doc 15   Filed 09/20/20 Entered 09/20/20 21:15:16           Main Document
                                          Pg 13 of 136



                30.      The Company’s operations outside of the United States have self-

sufficient sales, engineering and production capabilities. In high-growth regions, including

China and India, the Company has established a local footprint, which has helped it secure strong

positions with in-region OEM customers who demand localized engineering and manufacturing

content but also require the capabilities and track record of a global leader.

                31.      The Company’s primary manufacturing facilities are in: Kodama, Japan;

Ansa, Korea; Shanghai, China; Wuhan, China; Pune, India; Presov, Slovakia; Bucharest,

Romania; Cheadle, England; Waterford, Ireland; Thaon-Les-Vosges, France; Mexicali, Mexico;

and Guarulhos, Brazil. It’s primary research and development facilities are in: Shanghai, China;

Bangalore, India; Bucharest, Romania; Brno, Czech Republic; Thaon-Les-Vosges, France; and

Torrance, United States. Its primary software development centers are in: Bucharest, Romania;

Prague, Czech Republic; and Atlanta, United States.

                32.      The Company’s approximately 6,750 employees are chiefly employed in

Romania, China, Korea, Slovakia, Mexico, Ireland, Switzerland, Japan, the United Kingdom,

and the United States.

                33.      The Company’s senior management team resides in Switzerland. The

members of GMI’s Board of Directors are residents of the United States, France, Germany, and

Switzerland. Board meetings, before the COVID-19 pandemic, were generally held in New

York City.

V.       Summary of Assets and Liabilities

                Assets

                34.      The Company had approximately $2.07 billion in total assets on its

consolidated GAAP balance sheet as of June 30, 2020, including certain assets held by non-


                                                -13-
SC1:5224792.7
20-12212-mew          Doc 15   Filed 09/20/20 Entered 09/20/20 21:15:16            Main Document
                                          Pg 14 of 136



Debtor affiliates. Approximately $457 million of those assets were in the form of property, plant

and equipment, net of accumulated depreciation.

                35.     As of the date of this Declaration, the Debtors hold approximately $411.5

million in cash on hand. The Debtors keep cash in bank accounts around the world, chiefly in

the United States, Luxembourg, Belgium, Switzerland, and Ireland.

                36.     The Debtors’ prepetition assets also include claims against Honeywell

relating to the contracts put in place in connection with the 2018 spin-off transaction, as

described in more detail below.

                Liabilities – Prepetition Funded Indebtedness

                37.     As of the Petition Date, the Debtors have approximately $1.86 billion in

aggregate outstanding funded indebtedness, excluding accrued and unpaid interest, as described

in more detail below.



                38.     Garrett Motion is party to the Credit Agreement, dated as of September

27, 2018, as amended (the “Credit Agreement”), among Garrett Motion, as Holdings, Debtor

Garrett LX III S.à r.l., as Lux Borrower (the “Lux Borrower”), Debtor Garrett Borrowing LLC,

as U.S. Co-Borrower (the “U.S. Co-Borrower”), Debtor GMS, as Swiss Borrower (the “Swiss

Borrower” and together with the Lux Borrower and the U.S. Co-Borrower, the “Borrowers”),

Debtor Garrett LX I S.à r.l. (“LuxCo 1”), Debtor Garrett LX II S.à r.l., the lenders and issuing

banks party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent (the “Credit

Agreement Agent”). The Credit Agreement states that it is governed by New York law.

                39.     The Credit Agreement provides for senior secured financing of

approximately the Euro equivalent of approximately $1.45 billion, consisting of (i) a seven-year

senior secured first-lien term loan B loan facility, which consists of a tranche denominated in
                                                 -14-
SC1:5224792.7
20-12212-mew          Doc 15   Filed 09/20/20 Entered 09/20/20 21:15:16              Main Document
                                          Pg 15 of 136



Euro of approximately €307 million and a tranche denominated in U.S. Dollars of approximately

$417.5 million (the “Term B Facility”), (ii) a five-year senior secured first-lien term loan A

facility in an aggregate principal amount of approximately €251.6 million (the “Term A Facility”

and, together with the Term B Facility, the “Term Loan Facilities”) and (iii) a five-year senior

secured first-lien revolving credit facility in an aggregate commitment amount of €430 million,

with revolving loans to the Swiss Borrower to be made available in a number of currencies

including Australian Dollars, Euros, Pounds Sterling, Swiss Francs, U.S. Dollars and Yen (the

“Revolving Facility” and, together with the Term Loan Facilities, the “Senior Credit Facilities”).

The Revolving Facility and the Term A Facility each mature on September 27, 2023. The Term

B Facility matures on September 27, 2025.

                40.     Each of the Debtors has guaranteed the obligations under the Senior Credit

Facilities. The Senior Credit Facilities’ obligations and related guarantees are secured by a first-

priority security interest (subject to certain permitted liens, certain exclusions, and the terms of

the Intercreditor Agreement (as defined below)) on substantially all of the Debtors’ assets,

subject to common restrictions and limitations on security interests in non-U.S. jurisdictions.

                41.     The loans under the Senior Credit Facilities bear interest at fluctuating

rates measured by reference, at the option of the Borrower under each Senior Credit Facility, to

either (a) a base rate, (b) an adjusted LIBOR rate, or (c) an adjusted EURIBOR rate, in each case,

plus an applicable margin.

                42.     As of the Petition Date, the outstanding principal amount under the

Revolving Credit Facility was $370 million and the outstanding principal amount under the Term

Loan Facilities was approximately $1,077 million.




                                                 -15-
SC1:5224792.7
20-12212-mew          Doc 15   Filed 09/20/20 Entered 09/20/20 21:15:16             Main Document
                                          Pg 16 of 136



                43.     As a result of the impact of the COVID-19 pandemic on the Company’s

operations, as well as the Company’s leveraged capital structure and ongoing payment

obligations stemming from the spin-off transaction, it became clear to the Company that it would

be unable to comply with total leverage and interest coverage covenants in the Credit Agreement

at the end of the second fiscal quarter of 2020. The Company determined that such non-

compliance would likely continue into 2022. Given the prospect of prolonged non-compliance,

the Company approached the lenders under its credit agreement in May 2020 to seek temporary

relief from the anticipated events of default.

                44.     On June 12, 2020, the Company entered into an amendment (the “2020

Amendment”) to the Credit Agreement. The primary purpose for entering into the 2020

Amendment was to obtain covenant relief with respect to the total leverage ratio and interest

coverage ratio tests in the Credit Agreement. In exchange for such relief, the Borrowers agreed

to an increased interest rate applicable to loans under the different Senior Credit Facilities and a

tightening of certain baskets applicable to the Company’s ability to incur additional

indebtedness, create liens and make investments and restricted payments. The covenant relief

obtained through the 2020 Amendment also resulted in the triggering of a Payment Deferral

Period under the ASASCO Indemnity Agreement (defined below), as discussed below.



                45.     Debtor LuxCo 1 and Debtor Garrett Borrowing LLC (the “Issuers”) issued

€350 million in principal amount of senior notes (the “Senior Notes”) pursuant to the Indenture,

dated as of September 27, 2018 (the “Indenture”), among Garrett Motion, as Parent, Debtor

LuxCo 1, as Issuer, Debtor Garrett Borrowing LLC, as Co-Issuer, the guarantors identified

therein, Deutsche Trustee Company Limited, as trustee (the “Indenture Trustee”), Deutsche Bank

AG, as security agent and paying agent, and Deutsche Bank Luxembourg S.A., as registrar and
                                             -16-
SC1:5224792.7
20-12212-mew          Doc 15   Filed 09/20/20 Entered 09/20/20 21:15:16            Main Document
                                          Pg 17 of 136



transfer agent. Each of the Debtors guarantees the obligations under the Senior Notes. The

Senior Notes bear interest at 5.125% annually and mature on October 15, 2026. The Indenture

states that the Indenture and the Notes are governed by New York law.

                46.     The Senior Notes are secured by share pledge by Debtor LuxCo 1 over the

shares of Debtor Garrett LX II S.à r.l. and an intercompany note with respect to the on-lending of

the proceeds of the Senior Notes, but the Senior Notes are otherwise unsecured.



                47.     To govern the relationship between the Senior Credit Facilities, the Senior

Notes and the ASASCO Indemnity Obligations (as defined below), the Debtors entered into that

certain Intercreditor Agreement, dated as of September 27, 2018 (the “Intercreditor Agreement”),

among Garrett Motion, certain Debtors and non-debtors, the Credit Agreement Agent, the

Indenture Trustee and Honeywell ASASCO 2 Inc. (the Honeywell affiliate initially holding the

ASASCO Indemnity Obligations). The Intercreditor Agreement creates a waterfall for

recoveries in which the Senior Credit Facilities are paid ahead of the Senior Notes and,

generally, all current and future third-party funded debt (including both the Senior Credit

Facilities and the Senior Notes) are paid ahead of the ASASCO Indemnity Obligations. The

Intercreditor Agreement also establishes certain related rights benefitting the Senior Credit

Facilities, such as the right of the applicable agent to release subsidiary guarantees in connection

with a sale transaction if the proceeds of the sale transaction are applied in accordance with the

agreed waterfall and other related requirements in the Intercreditor Agreement are satisfied. The

Intercreditor Agreement states that it is to be governed by New York law.

                Liabilities – Honeywell Legacy Liabilities at ASASCO

                48.     In connection with the Company’s spin-off from Honeywell, certain of the

Debtors executed separation agreements with Honeywell, under the auspices of effecting the
                                            -17-
SC1:5224792.7
20-12212-mew           Doc 15   Filed 09/20/20 Entered 09/20/20 21:15:16               Main Document
                                           Pg 18 of 136



transition of the Company to a stand-alone reorganization. These agreements included, among

others, the ASASCO Indemnity Agreement and the Tax Matters Agreement, each as defined

below. As described below, these agreements saddled important subsidiaries of the Company

with significant historical and future liabilities of and to Honeywell, which, in addition to the

Company’s substantial funded debt incurred to fund pre-spin cash distributions to Honeywell, set

the Company on the path that ultimately led to the commencement of these Chapter 11 Cases.



                 49.     Debtor Garrett ASASCO Inc. (“ASASCO”) is party to the Indemnification

and Reimbursement Agreement, dated as of September 12, 2018, as amended (the “ASASCO

Indemnity Agreement”), among Honeywell ASASCO Inc.,2 Honeywell ASASCO 2 Inc. and

Honeywell International Inc. The ASASCO Indemnity Agreement requires ASASCO to make

payments to Honeywell to reimburse it for 90% of Honeywell’s pre-tax asbestos-related

liabilities arising out of Honeywell’s legacy Bendix business in the United States, which business

manufactured automotive brake linings that contained asbestos. The payments also cover certain

other environmental-related liabilities and non-United States asbestos-related liabilities. The

ASASCO Indemnity Agreement states that it is governed by New York law.

                 50.     Honeywell retained all Bendix-related liabilities to third parties in

connection with the spin-off and sole control of the defense of claims. The Bendix liabilities are

unrelated to the business of the Company. The Company has not made automotive brake linings

containing asbestos or any other asbestos-containing products. To my knowledge, the Company

has not been named as a defendant in any Bendix-related litigation in the United States.


2
         The ASASCO Indemnity Agreement was initially entered into among other Honeywell companies as of
         September 12, 2018. Honeywell caused ASASCO to assume its obligations under the ASASCO Indemnity
         Agreement two days later, on September 14, 2018.


                                                  -18-
SC1:5224792.7
20-12212-mew           Doc 15      Filed 09/20/20 Entered 09/20/20 21:15:16                     Main Document
                                              Pg 19 of 136



Honeywell is the defendant in those cases as the admitted successor-in-interest to the Bendix

Corporation.3

                 51.      Notwithstanding the lack of any connection between the Company and the

legacy Bendix liabilities, in any given year, ASASCO is contractually obligated under the

ASASCO Indemnity Agreement to indemnify Honeywell for 90% of the covered liabilities

(“Legacy Honeywell Asbestos Liabilities”), including judgments, settlements and the legal costs

of defense, up to a cap equal to a USD equivalent of €149.6 million per year. This figure

represents $175 million divided by the exchange rate (~1.17 USD = 1 EUR) at the time of the

spin. By its terms, the ASASCO Indemnity Agreement continues for thirty years after the spin-

off – until December 31, 2048 – unless there are three consecutive years during which the

amounts owed to Honeywell under the ASASCO Indemnity Agreement are less than the Euro-

equivalent of $25 million.

                 52.      ASASCO’s obligations under the ASASCO Indemnity Agreement (the

“ASASCO Indemnity Agreement Obligations”) are guaranteed by each of ASASCO’s direct and

indirect subsidiaries that are Debtors in these Chapter 11 Cases (the “ASASCO Indemnity

Guarantors”) pursuant to the Indemnification Guarantee Agreement, dated as of September 27,

2018 (the “ASASCO Indemnity Guarantee Agreement”), between Honeywell ASASCO 2 Inc.,

ASASCO and the ASASCO Indemnity Guarantors. The ASASCO Indemnity Obligations and

the obligations under the ASASCO Indemnity Guarantee Agreement (“ASASCO Indemnity

Guarantee Obligations” and, together with the ASASCO Indemnity Agreement Obligations, the

“ASASCO Indemnity Obligations”) are expressly subordinated in right of payment to both the


3
         On April 1, 1985, the Bendix Corporation was merged into Allied Corporation, which was subsequently
         merged into AlliedSignal Inc. On December 4, 1999, AlliedSignal Inc. merged with Honeywell Inc. and
         Honeywell Inc. ceased to exist as a legal entity. On that same day, AlliedSignal Inc. changed its name to
         Honeywell International Inc.
                                                       -19-
SC1:5224792.7
20-12212-mew          Doc 15     Filed 09/20/20 Entered 09/20/20 21:15:16           Main Document
                                            Pg 20 of 136



Senior Credit Facility and to the Senior Notes Senior Credit Facility pursuant to the terms of both

the ASASCO Indemnity Agreement and ASASCO Indemnity Guarantee Agreement. The

ASASCO Indemnity Obligations also are subordinated in right of payment to the Senior Credit

Facility and Senior Notes by the Intercreditor Agreement.

                53.       The ASASCO Indemnity Agreement further contains a deferral

mechanism (the “Deferral Mechanism”) whereby ASASCO Indemnity Obligations are deferred

(without interest) for any period in which the Company falls out of compliance with its financial

covenants contained in the Credit Agreement (such deferral period, a “Payment Deferral

Period”). The ASASCO Indemnity Agreement provides for a once-per-year “catch-up” payment

pursuant to which, once the Company comes back into compliance with its financial covenants,

the Company will pay outstanding accrued amounts to the extent the Company has capacity to

make such payments under the Credit Agreement basket capacity, with unpaid accrued amounts

rolling over to the following year’s catch-up payment.

                54.       In addition to the monetary burden of the ASASCO Indemnity

Obligations, the ASASCO Indemnity Agreement also imposes on ASASCO and the ASASCO

Indemnity Guarantors over 25 pages of loan-like covenants and restrictions on activities that

largely track the covenants and restrictions imposed on the Debtors under the Credit Agreement,

including with respect to the ability to merge into or acquire other companies.

                55.       In my opinion, there are several particularly problematic provisions from a

financial and strategic perspective of the ASASCO Indemnity Agreement:

                         the ASASCO Indemnity Agreement creates a financial incentive for
                          Honeywell to overpay for indemnified liabilities – ASASCO is obligated
                          to pay to Honeywell 90% of its pre-tax payments such that, assuming a
                          21% corporate tax rate, Honeywell earns a 11% after tax profit on every
                          expenditure;

                                                  -20-
SC1:5224792.7
20-12212-mew    Doc 15     Filed 09/20/20 Entered 09/20/20 21:15:16            Main Document
                                      Pg 21 of 136



                   ASASCO has no notice of claims or settlements, and no opportunity to be
                    involved in the defense of the underlying claims;
                   when a demand for payment is made by Honeywell, ASASCO is provided
                    no information about the specific underlying liabilities or legal expenses to
                    assess their reasonableness;
                   the ASASCO Indemnity Agreement requires ASASCO to indemnify
                    Honeywell for settlement of punitive damages claims and claims arising
                    from Honeywell’s own alleged intentional misconduct;
                   the lack of information about ASASCO’s exposure to Honeywell is
                    significant enough that the Company publicly disclosed a “material
                    weakness” in the Company’s internal controls until special steps were
                    taken to remediate the weakness at the end of 2019;
                   unlike a loan, the ASASCO Indemnity Agreement has no principal
                    amount (other than the $5.25 billion potentially due over its term) and
                    cannot be prepaid, liquidated or terminated by ASASCO;
                   since the ASASCO Indemnity Agreement cannot be prepaid, the leveraged
                    loan-like covenants in the ASASCO Indemnity Agreement provide
                    Honeywell an absolute veto over business outside of the ordinary course
                    until 2048 (preventing even those corporate actions that have been
                    approved by ASASCO, ASASCO’s creditors and the Company’s public
                    stockholders);
                   the ASASCO Indemnity Agreement cannot be terminated or cashed out in
                    connection with a sale, merger or strategic transaction, but must be
                    assumed by any purchaser or surviving company, creating a “poison pill”
                    in the hands of Honeywell;
                   the ASASCO Indemnity Agreement has restrictions on the payment of
                    dividends and other provisions that effectively prevent the Company from
                    raising equity capital without Honeywell’s consent, whether to bolster the
                    Company’s balance sheet or to invest in new business activities;
                   Honeywell has taken the position that the loan-like covenants in the
                    ASASCO Indemnity Agreement work like a “ratchet”: if the Company’s
                    creditors tighten covenants, Honeywell’s covenants are reset to match –
                    yet if the Company’s creditors loosen covenants, Honeywell’s covenants
                    continue to independently restrict the Company;
                   the ASASCO Indemnity Agreement is embedded into the Company’s
                    inherited capital structure by means of a ‘cross-default’ provision in the
                    Company’s Senior Credit Facility, so that any violation of the ASASCO
                    Indemnity Agreement risks a loss of access to revolver liquidity and/or
                    acceleration;
                   the “cross-default” provision in the Senior Credit Facility has impeded the
                    ability of ASASCO to contest the ASASCO Indemnity Agreement by

                                            -21-
SC1:5224792.7
20-12212-mew          Doc 15     Filed 09/20/20 Entered 09/20/20 21:15:16           Main Document
                                            Pg 22 of 136



                          withholding payments, such that ASASCO has been required to pay up to
                          approximately €205.4 million ($242.3 million at the Petition Date
                          exchange rate) to Honeywell since the spin-off under a reservation of
                          rights; and
                         the ASASCO Indemnity Agreement was imposed on ASASCO by
                          Honeywell prior to the spin-off in circumstances that, together with its
                          unusual terms, led the Company to retain counsel to review its legal rights.
                56.       The Company retained Quinn Emanuel Urquhart & Sullivan, LLP (“Quinn

Emanuel”) to, among other things, review the ASASCO Indemnity Agreement and related

potential defenses and causes of action. Throughout 2019, the Company attempted to negotiate

with Honeywell regarding the terms of the ASASCO Indemnity Agreement and the lack of

information being provided by Honeywell with respect to the underlying Legacy Honeywell

Asbestos Liabilities. The Company attempted to mediate its dispute with Honeywell in

September 2019, but that mediation was unsuccessful.

                57.       On December 2, 2019, Garrett Motion and ASASCO commenced an

action in connection with the ASASCO Indemnity Agreement in the New York Supreme Court

against Honeywell, certain of its subsidiaries and certain of their respective employees for

declaratory judgment, breach of contract, breach of fiduciary duties, aiding and abetting breach

of fiduciary duties, corporate waste, breach of the implied covenant of good faith and fair

dealing, and unjust enrichment (the “Honeywell Action”). The Honeywell Action seeks to

establish, among other things, that the financial obligations and the affirmative and negative

covenants under the ASASCO Indemnity Agreement are not enforceable, in whole or in part.

                58.       As mentioned above, since September of 2018, ASASCO has made

approximately €205.4 million in payments to Honeywell on account of the ASASCO Indemnity

Obligations. Those payments (“Potential Indemnity Overpayments”) were made under protest




                                                  -22-
SC1:5224792.7
20-12212-mew          Doc 15   Filed 09/20/20 Entered 09/20/20 21:15:16             Main Document
                                          Pg 23 of 136



and subject to ASASCO’s claims seeking to invalidate the ASASCO Indemnity Agreement in

whole or in part.

                59.     As a result of the 2020 Amendment to the Senior Credit Facility discussed

above, the Deferral Mechanism in the ASASCO Indemnity Agreement has been triggered

indefinitely. As a result, no payments are currently being made by ASASCO under the

ASASCO Indemnity Agreement, and no further payments will be due by ASASCO unless and

until the Company is again in compliance with certain financial covenants for the benefit of its

lenders. However, if the Company does ever again come into compliance with these covenants

in its Senior Credit Facility, it would face the risk of unsustainably large catch-up payments to

Honeywell so long as the dispute concerning the ASASCO Indemnity Obligations has not been

resolved.

                60.     The ASASCO Indemnity Obligations are liabilities only of ASASCO and

the ASASCO Indemnity Guarantors. None of GMI, its immediate subsidiary Garrett Motion

Holdings Inc. (“GMHI”), GTI or the Debtor subsidiaries of GTI are party to the ASASCO

Indemnity Agreement or the ASASCO Indemnity Guarantee Agreement.



                61.     Garrett Motion is party to the Tax Matters Agreement, dated as of

September 12, 2018 (the “Tax Matters Agreement”), among Honeywell, Garrett Motion,

Honeywell ASASCO Inc., and Honeywell ASASCO 2 Inc., governing the respective tax-related

rights, responsibilities and obligations of Honeywell and the Debtors after the spin-off

transaction. The Tax Matters Agreement generally provides that Garrett Motion is responsible

and will indemnify Honeywell for taxes—including income taxes, sales taxes, VAT and payroll

taxes for all tax periods, including tax periods prior to the completion date of the spin-off

transaction—that Honeywell determines are attributable to the Debtors.
                                            -23-
SC1:5224792.7
20-12212-mew          Doc 15   Filed 09/20/20 Entered 09/20/20 21:15:16        Main Document
                                          Pg 24 of 136



                62.     The Tax Matters Agreement creates another significant long-term

obligation of ASASCO that is the subject to a pending dispute. In response to the mandatory

transition tax imposed by the Tax Cuts and Jobs Act of 2017, Honeywell included in the Tax

Matters Agreement an obligation of ASASCO to pay Honeywell for the amount of Honeywell’s

2017 net tax liability under Section 965(h)(6)(A) of the Internal Revenue Code that Honeywell

determines was attributable to the Debtors (the “MTT Payment Obligation”). As of the Petition

Date, Honeywell had determined that ASASCO’s MTT Payment Obligation is $240 million, to

be paid in eight annual installments from November 2018 through April 2025. Additionally, as

of the Petition Date, Honeywell had requested an additional $6 million in indemnity payments

from the Company under the Tax Matters Agreement.

                63.     ASASCO also disputes the amount asserted by Honeywell with respect to

the MTT Payment Obligation. Since March 2019, Garrett Motion has repeatedly requested that

Honeywell comply with its obligations under the Tax Matters Agreement to provide the

Company access to records and information that are relevant to the Company’s obligations under

the Tax Matters Agreement, including information necessary to validate and compute the amount

of MTT Payment Obligations allegedly due from ASASCO. Although Honeywell has failed to

comply with these obligations, ASASCO still has paid Honeywell €32.8 million towards the

MTT Payment Obligation as of the Petition Date. Like the Potential Indemnity Overpayments

discussed above, these payments (“Potential MTT Overpayments”) also were made under protest

and a reservation of rights.

                64.     The MTT Payment Obligations are liabilities only of ASASCO and are

not guaranteed by any other Debtor.




                                               -24-
SC1:5224792.7
20-12212-mew          Doc 15   Filed 09/20/20 Entered 09/20/20 21:15:16          Main Document
                                          Pg 25 of 136



VI.      Factors Leading to the Commencement of These Chapter 11 Cases

                Challenges Posed by the Debtors’ Capital Structure



                65.     The Company’s business model requires constant investment in new

technology, both to improve the Company’s existing products and to develop new products to

meet customer demands. A failure to invest in technology for any sustained period of time will

result in a loss of customers, market share and margin.

                66.     The Company’s current balance sheet constrains its ability to make the

investments in technology necessary to preserve its business for the future. The Company has no

access to incremental debt to fund R&D or capital expenditures given its high leverage. The

Company cannot realistically sell equity to raise funds because of the uncertainties surrounding

the ASASCO Indemnity Obligation and MTT Payment Obligations at ASASCO. And the

Company’s ability to use internally generated cash flow for R&D or capital expenditures is

severely limited by debt service costs and the specter of massive payments by ASASCO on the

ASASCO Indemnity Obligation if the current Payment Deferral Period ever ends. For example,

if the Payment Deferral Period continues through the second quarter of 2022, the Company

estimates that claims by Honeywell with respect to deferred amounts could exceed $330 million,

in addition to the resumption of normal quarterly payments. The Company would contest

whether these amounts are due, of course, but litigation is uncertain and the Company faces the

risk of an overwhelming wall of payments when the Payment Deferral Period ends.



                67.     The Company’s customers and business partners understand the risks

related to the Company’s balance sheet. The Company sells products to OEMs pursuant to long-

term arrangements in which the OEMs order essential components from the Company years in
                                               -25-
SC1:5224792.7
20-12212-mew                 Doc 15          Filed 09/20/20 Entered 09/20/20 21:15:16                            Main Document
                                                        Pg 26 of 136



advance of the production of vehicles. The OEMs rely on the Company to be in a position to

perform these long-term commitments. Similarly, the Company has long-term commitments to

its own suppliers, and the Company typically carries a substantial negative working capital

balance based on suppliers’ understanding of the ability and willingness of the Company to

perform its commitments as a core part of the automobile industry’s value chain.

                     68.            The Company has maintained its business and financial relationships with

OEMs and suppliers during its short existence since the spin-off with considerable success. But

the balance sheet problems created by the spin-off have made doing so more difficult and, if

those balance sheet problems are not addressed, concerns among OEMs and suppliers will grow

as the Company’s technological advantages decline with underinvestment. The Company is

substantially overleveraged versus every one of its primary competitors, even before considering

the effects of the ASASCO Indemnity Agreement.


                                                          6.3x




                           3.3x




                                                                                    1.1x
                                                                                                          0.8x




                   GTX (excl. I/O & MTT)          GTX (incl. I/O & MTT)          Continental           BorgWarner




                Source:             Company filings, Capital IQ, FactSet
                Notes:              Net leverage based on LTM EBITDA, debt and cash as of latest reporting period.
                                    Illustrative value of MTT Payment Obligation and Subordinated Indemnity Obligations as of
                                    6/30/2020 based on Company’s latest 10-Q filing.




                                                                          -26-
SC1:5224792.7
20-12212-mew          Doc 15   Filed 09/20/20 Entered 09/20/20 21:15:16            Main Document
                                          Pg 27 of 136




                69.     The automotive industry outlook is highly uncertain. The industry is

facing rapid technological changes and unprecedented disruptions that will impact the industry

for years to come. From a shift in consumer preferences towards electric vehicles to full scale

automation, industry participants are facing increased competition from new participants. When

these factors are considered in light of slumping car sales in the overall automotive market, it is

clear that the automotive industry is ripe for consolidation among industry participants.

                70.     The Company’s ability to participate in such consolidation and compete

on a go-forward basis is effectively precluded by its capital structure. Even if the Debtors could

arrange an out-of-court sale or business combination that paid or refinanced all of their funded

debt, as described above, the ASASCO Indemnity Agreement continues until 2048 and purports

to prohibit strategic transactions unless the ASASCO Indemnity Agreement is assumed by the

surviving entity. No merger partner could be expected to assume the negative covenants in the

ASASCO Indemnity Agreement for 30 years, even if the merger partner were large enough to

absorb the financial uncertainty of approximately $5 billion of disputed future payments and

years of necessary litigation. The result is a “poison pill” in the hands of Honeywell that

precludes any future business combination unless Honeywell provides its discretionary consent.

In considering the long-term consequences of this “poison pill,” the Company has observed that

Honeywell’s interests are not aligned with the interests of Company stockholders and that,

outside of bankruptcy, in return for any necessary consent, Honeywell could extract a fee equal

to any economic surplus otherwise achievable by the Company from a business combination.

                71.     In addition, the Debtors have no access to equity capital if they wish to

grow as an independent company. It is extremely unlikely that any investor would contribute

new equity capital behind both the Company’s funded debt and its ASASCO Indemnity
                                            -27-
SC1:5224792.7
20-12212-mew          Doc 15   Filed 09/20/20 Entered 09/20/20 21:15:16             Main Document
                                          Pg 28 of 136



Obligations. With all of its cash flow trapped by this combination of instruments, Garrett

Motion has never paid dividends to its shareholders and does not foresee being able to do so in

the future.

                Exploration of Strategic Alternatives Before COVID-19

                72.     The board of directors of Garrett Motion (the “Board”) regularly reviews,

assesses and discusses the Debtors’ industry, performance, strategy, competitive position and

strategic options in light of economic and market conditions and the Debtors’ leveraged capital

structure, all with a view to preserving and maximizing the value of the Debtors.

                73.     In late 2019 and early 2020, prior to the COVID-19 pandemic and in light

of the ongoing industry consolidation, the Company evaluated a range of potential merger

partners. As the Company faces changing consumer preferences and new entries into the market,

the Board felt that a business combination would best position the Company to compete on a go-

forward basis. However, the Company was unable to generate any significant traction with any

of these parties due to a variety of factors including the Company’s over-leveraged capital

structure. In the midst of this process, on January 28, 2020, two of the Company’s most logical

merger partners, Delphi and BorgWarner, announced they had entered into a definitive

agreement under which BorgWarner would acquire Delphi in an all-stock transaction, citing the

strength of scale for powertrain products and the ability to maintain future flexibility across

combustion, hybrid and electric propulsion systems.

                74.     In connection with its efforts to consider available strategic options,

Garrett Motion hired Morgan Stanley and PWP to provide financial advice, and Sullivan &

Cromwell LLP (“S&C”) to provide legal advice. At the direction of the Board, representatives

of Morgan Stanley and PWP conducted preliminary market test conversations on a “no-names

basis” with approximately 15 parties during the fourth quarter of 2019 and first quarter of 2020
                                              -28-
SC1:5224792.7
20-12212-mew          Doc 15   Filed 09/20/20 Entered 09/20/20 21:15:16           Main Document
                                          Pg 29 of 136



regarding a potential merger with, or acquisition of, the Debtors. While no potential strategic

buyers expressed interest in exploring a potential transaction, multiple financial sponsors

expressed interest. All financial sponsors insisted on potential transaction structures in which the

balance sheet of the Company – including its excessive funded debt leverage, the ASASCO

Indemnity Agreement and other legacy liabilities – could be left behind or discharged and the

business of the Company acquired free and clear of those burdens.

                COVID-19 Accelerates Strategic Review

                75.     In December 2019, a strain of novel coronavirus, COVID-19, was

identified in Wuhan, China. The virus was declared a pandemic and spread across the world,

including throughout geographical locations in which the Debtors operate.

                76.     The business operations of the Debtors have been materially disrupted as a

result of the COVID-19 pandemic and related response measures. As a direct consequence of

the COVID-19 pandemic, the Company’s manufacturing facility in Wuhan, China was shut

down for six weeks in February and March and the Company saw diminished production in its

Shanghai, China facility over the same time period. When the Company’s facilities in China re-

opened, manufacturing facilities in Mexicali, Mexico and Pune, India were shut down for five

weeks in April and May 2020 and manufacturing facilities in Europe operated at reduced

capacity through June 2020. These production disruptions significantly reduced the Company’s

production volumes and had a material adverse impact on the Debtors’ business, results of

operations and financial condition. The Debtors also have faced stay-at-home orders from local

governments, new paid time off policies, employee furloughs, state-funded layoffs, sickness of

employees and their families and the desire of employees to avoid contact with large groups of

people. The resulting production disruptions will likely continue to negatively impact revenues

in 2020. The Debtors expect their financial performance to be materially negatively affected in
                                              -29-
SC1:5224792.7
20-12212-mew          Doc 15   Filed 09/20/20 Entered 09/20/20 21:15:16           Main Document
                                          Pg 30 of 136



2020 and potentially beyond by the ongoing pandemic and its impact on the Company’s

operations and the global automotive industry.

                77.     One consequence for the Company of the COVID-19 pandemic was an

acceleration of its strategic review process. It became increasingly clear that the Company’s

capital structure was ill-suited to cope with meaningful operational or liquidity challenges and

posed significant ongoing risks. While the Company obtained some relief under its Credit

Agreement through the 2020 Amendment discussed above, the Board and senior management

recognized that the 2020 Amendment was a temporary stop-gap and would not resolve the

Company’s more fundamental financial challenges. After discussions with its advisors, the

Board decided to renew focus on a competitive marketing process for the purchase of the

Debtors’ business by a financial sponsor.

                78.     The pandemic response also included careful monitoring of global

liquidity and the consideration of potential court-supervised restructuring processes. In

particular, the Company commenced work with AlixPartners and S&C to review feasible

restructuring processes given the Company’s global footprint and capital structure—which

involves not only excessive leverage, but also upstream New York law guarantees from

subsidiaries in dozens of non-U.S. jurisdictions. The Company settled on the use of chapter 11

in New York as a potential alternative should it become necessary or appropriate, whether to

bolster liquidity or to implement a strategic transaction.

                79.     Due to the heightened liquidity and confidentiality concerns, the Company

launched a formal process with non-disclosure agreements (“NDA”) to six sponsors who had

expressed interest in earlier conversations. One additional financial sponsor later proactively

reached out to the Company, expressed interest and executed an NDA. At the outset of the


                                                 -30-
SC1:5224792.7
20-12212-mew          Doc 15   Filed 09/20/20 Entered 09/20/20 21:15:16            Main Document
                                          Pg 31 of 136



process, each sponsor was asked to consider an investment in a variety of forms, including

minority common or preferred stock investments as well as a whole company purchase.

                80.     On June 15, the Debtors received five non-binding indications of interest

(“IOI”) from financial sponsors to purchase their business. Of the five parties who submitted

IOIs, three were selected to move to the second phase on the basis of their valuations and the

Company’s view of their ability to consummate a transaction. All second round bidders made

clear to the Company that they would not purchase the Company except in a chapter 11

proceeding or other process that could deliver the business free and clear of its current balance

sheet.

                81.     After three weeks of diligence access, one of the parties elected to remove

itself from consideration for the transaction. The remaining two parties conducted an additional

three weeks of diligence, expert sessions with management and outside advisors, reviewed a

virtual data room with more than 50,000 pages of the Debtors’ documents, and submitted over

400 specific due diligence questions. The Debtors received two non-binding proposals on

August 3, 2020. On August 13, 2020, Garrett Motion signed an Exclusivity Agreement with the

Stalking Horse Purchaser. After a negotiating period, the Company entered into the Stalking

Horse Purchase Agreement on September 20, 2020 (the “Execution Date”).

                Stalking Horse Purchase Agreement

                82.     The Stalking Horse Purchase Agreement contemplates the purchase by the

Stalking Horse Bidder of substantially all of the assets and operations of the Debtors upon

effectiveness of a chapter 11 plan of reorganization (the “Stalking Horse Purchase”). The

Stalking Horse Purchase is currently structured as the purchase of the assets of Debtors Garrett

Motion, GMHI and ASASCO, and an acquisition of the stock of Debtor GTI and LuxCo 1 (who

in turn own, directly or indirectly, all of the other material Debtor subsidiaries). As
                                                  -31-
SC1:5224792.7
20-12212-mew          Doc 15   Filed 09/20/20 Entered 09/20/20 21:15:16               Main Document
                                          Pg 32 of 136



consideration for the purchase, the Stalking Horse Purchaser has agreed to pay aggregate cash

consideration of $2.1 billion, subject to customary adjustments for net cash, working capital and

accrued transaction expenses at the time of closing, and to assume all ordinary course trade

claims and various other assumed liabilities.

                83.     The Stalking Horse Purchase Agreement also provides for certain assets

and liabilities to be excluded from the transaction perimeter and remain behind in a liquidating

trust (the “Liquidating Trust”) after closing of the Stalking Horse Purchase. Excluded liabilities

include all liabilities under the Senior Credit Facility, the Senior Notes, the ASASCO Indemnity

Agreement, the ASASCO Indemnity Guarantee Agreement, the Tax Matters Agreement and

various other excluded contracts and liabilities identified by the Stalking Horse Purchaser.

Excluded liabilities are expected to be paid from the proceeds of the purchase, to the extent

available in accordance with the rules of priority established by the Bankruptcy Code and the

Intercreditor Agreement. Excluded assets include claims against Honeywell relating to the spin-

off, rights under non-assumed contracts and other excluded assets as agreed in the Stalking

Horse Purchase Agreement.

                84.     The Debtors currently anticipate that, if the Stalking Horse Purchase can

be consummated on the terms contemplated by the Stalking Horse Purchase Agreement, the

Liquidating Trust will be in a position to make a distribution to stockholders after the

consummation of the sale, subject to the Proceeds Allocation Settlement (defined below) and

resolution of claims.

                85.     Until the closing of the Auction, the Debtors are permitted to contact other

prospective purchasers to solicit and encourage inquiries, proposals or offers for alternative

transactions, such as the direct or indirect sale, transfer or other disposition of all, or a material


                                                  -32-
SC1:5224792.7
20-12212-mew            Doc 15           Filed 09/20/20 Entered 09/20/20 21:15:16                 Main Document
                                                    Pg 33 of 136



portion of, the assets of the Company, including by way of any merger, share purchase or

exchange, asset purchase, tender offer, business combination, consolidation, joint venture,

license, restructuring, reorganization, recapitalization, spin-off, split-off, or other transaction.

                  86.        The Debtors are also permitted to respond to any inquiries or offers with

respect to an alternative transaction, including supplying information relating to the Company

and its assets to prospective purchasers; provided, that any non-public information provided to

any prospective purchaser in connection with an alternative transaction must also be provided to

the Stalking Horse Purchaser.

                  87.        Closing of the Stalking Horse Purchase is subject to certain customary

closing conditions, including the receipt of applicable antitrust and competition approvals, as

well as the approval of the Bankruptcy Court. The Stalking Horse Purchase Agreement requires

the Debtors to comply with the Milestones described below in Part VII.

                  88.        The Stalking Horse Purchase will substantially reduce the funded debt of

the Company, as well as eliminate legacy liabilities. The following chart shows the funded debt

of the Company today versus the funded debt currently contemplated by the Stalking Horse

Purchaser after consummation of the Stalking Horse Purchase.
                                                    Petition      Final
                Tranche                              Date       DIP Order   Adj.       Fund     Exit
                DIP Financing                              -          250      (250)        -        -
                RCF(1)                                   370          370      (370)        -        -
                Term Loan A(1)                           297          297      (297)        -        -
                Term Loan B (EUR)(1)                     362          362      (362)        -        -
                Term Loan B (USD)                        418          418      (418)        -        -
                Exit RCF(2)                                -            -         -         -        -
                Exit Term Loan                             -            -         -     1,100    1,100
                Total Secured Debt                     1,447        1,697    (1,697)    1,100    1,100
                Senior Notes (1)                         413          413      (413)        -        -
                Total Funded Debt                      1,860        2,110    (2,110)    1,100    1,100
                Honeywell I/O & MTT(3)                 1,341        1,341    (1,341)        -        -
                Total Obligations                      3,201        3,451    (3,451)    1,100    1,100
                Gross Leverage (No I/O & MTT)           4.2x         4.8x                         2.5x
                Gross Leverage (With I/O & MTT)         7.2x         7.8x                         2.5x
                LTM EBITDA (06/30/20)                   $442




                                                         -33-
SC1:5224792.7
20-12212-mew          Doc 15   Filed 09/20/20 Entered 09/20/20 21:15:16            Main Document
                                          Pg 34 of 136



                Creditor Discussions and the Restructuring Support Agreement

                89.     As negotiations with the Stalking Horse Purchaser progressed, the

Company began discussions with certain lenders under the Senior Credit Facilities who were

subject to, or expressed a willingness to enter into, appropriate confidentiality arrangements.

Loans under the Senior Credit Facility traded at a discount to par value prior to the Petition Date.

The Company believed that obtaining lender support prior to commencing these Chapter 11

cases was important for many reasons, including the acceleration in chapter 11 of substantial

secured indebtedness under the Senior Credit Facilities that the Company might not be able to

repay or refinance in the absence of the Stalking Horse Purchase, the need for the consent of

requisite lenders under the Senior Credit Facilities to grant liens on non-U.S. collateral to support

debtor-in-possession financing, and the desire of both the Debtors and the Stalking Horse

Purchaser to implement the Stalking Horse Purchase pursuant to a pre-arranged chapter 11 plan

of reorganization that assured the support and approval of the Company’s largest and most senior

class of creditors.

                90.     The Stalking Horse Purchaser insisted on the execution and delivery of the

RSA from requisite lenders as a condition to the effectiveness of the Stalking Horse Purchase

Agreement. On September 20, 2020, the Debtors entered into a Restructuring Support

Agreement (the “RSA”) with lenders holding approximately 61% of the aggregate principal

amount of loans outstanding under the Senior Creditor Facilities (“Supporting Lenders”). A

copy of the RSA is attached as Exhibit A.

                91.     The RSA obligates the Supporting Lenders to support the grant of bidding

protections to the Stalking Horse Purchaser on the terms set forth in the Stalking Horse Purchase

Agreement, as described in the separate motion (the “Bid Protections Motion”). The RSA also

obligates the Supporting Lenders to support the consummation of the Stalking Horse Purchase
                                              -34-
SC1:5224792.7
20-12212-mew          Doc 15   Filed 09/20/20 Entered 09/20/20 21:15:16            Main Document
                                          Pg 35 of 136



(in the absence of a better bid at Auction), to vote to approve the related plan of reorganization

on the terms described in an annex to the RSA, and to take various other actions to assist the

Debtors in the prosecution of these Chapter 11 Cases from time to time. Pursuant to the plan

described in the RSA, if the Stalking Horse Purchase is successfully consummated, holders of

claims under the Senior Credit Facilities will receive payment in full in cash on the effective date

of the chapter 11 plan, other than default interest in an amount expected to equal approximately

$15 million (assuming a 210 day case). In return for the commitments from the Supporting

Lenders, the Debtors agree in the RSA to use commercially reasonable efforts to conduct these

Chapter 11 Cases in a manner consistent with the Milestones, and to pursue the Stalking Horse

Purchase or another transaction providing treatment no less favorable to the Supporting Lenders,

subject to the Debtors’ fiduciary obligations and other limitations and conditions.

                92.     The RSA also includes an obligation of the Supporting Lenders to execute

and deliver to the agent for the Senior Credit Facilities a separate consent (the “Priming

Consent”) to the incurrence of the Debtors’ $250 million debtor-in-possession credit facility (the

“DIP Credit Facility”), the terms and conditions of which are described in separate motion (the

“DIP Motion”). As described in the DIP Motion, the DIP Credit Facility requires the grant of

priming liens on assets in various non-U.S. jurisdictions pursuant to intercreditor arrangements

with the agent for the DIP Credit Facilities, acting at the direction of the lenders. The Debtors

agreed to pay a 25 basis point consent fee to lenders who have agreed to provide the Priming

Consent, as further described in the DIP Motion.

                Claims Against Honeywell

                93.     The Debtors contend that Honeywell has no allowable claim against

ASASCO (or any other Debtor) and that ASASCO is a net creditor of Honeywell because of,

among other things, the Debtors’ claims relating to the spin-off and for return of the
                                               -35-
SC1:5224792.7
20-12212-mew          Doc 15   Filed 09/20/20 Entered 09/20/20 21:15:16            Main Document
                                          Pg 36 of 136



approximately €205.4 million of Potential Indemnity Overpayments and the €32.8 million of

Potential MTT Overpayments, plus statutory interest. The Debtors also are investigating

additional claims against Honeywell, including avoidance actions against Honeywell relating to

the approximately $1.6 billion cash distribution to Honeywell immediately prior to the spin-off.

                94.     The Stalking Horse Purchaser is not acquiring any claims by ASASCO or

other Debtors against Honeywell. The RSA contemplates the transfer of all Honeywell-related

claims to the Liquidating Trust after the consummation of the sale and the effectiveness of the

chapter 11 plan.

                Independent Directors and the Proceeds Allocation Agreement

                95.     The organizational chart on Exhibit B shows the various entities

comprising the Company. The ASASCO Indemnity Obligations are liabilities of ASASCO and

guaranteed by the ASASCO Indemnity Guarantors, all of whom are subsidiaries of ASASCO

(the ASASCO Group”). GMI, GMHI, GTI and the subsidiaries of GTI (collectively, the “GMI

Group”) have not guaranteed the ASASCO Indemnity Obligations. The MTT Payment

Obligation is recourse only to ASASCO, and is not to any other Debtor.

                96.     Although the Debtors believe that Honeywell has no allowable claim

against ASASCO (or the ASASCO Indemnity Guarantors) and that ASASCO is a net creditor of

Honeywell, the Debtors recognize that claims between ASASCO and Honeywell related to the

spin-off are fact-intensive and may take time to resolve. Prior to resolution of the claims, there is

at least a possibility that Honeywell could have allowable claims against ASASCO and the

ASASCO Indemnity Guarantors that may exceed their capacity to pay.

                97.     Recognizing that ASASCO — if it is shown to be unable to pay all

allowed claims — may have divergent interests from the GMI Group with respect to certain

intercompany matters such as the allocation of the proceeds from the Stalking Horse Purchase,
                                              -36-
SC1:5224792.7
20-12212-mew          Doc 15   Filed 09/20/20 Entered 09/20/20 21:15:16         Main Document
                                          Pg 37 of 136



the Debtors determined prior to the commencement of these Chapter 11 Cases to engage

independent directors at ASASCO and GMHI to negotiate an arm’s-length allocation of

distributable value among the ASASCO Group and the GMI Group premised on the

consummation of the Stalking Horse Purchase. In August, both ASASCO and GMHI

established separate transaction committees (the “ASASCO Transaction Committee” and the

“GMHI Transaction Committee” and, together the “Transaction Committees”). The Transaction

Committees have been tasked with, among other things, negotiating a settlement as to the

aggregate amount of distributable value from the sale that should be allocable to ASASCO and

the ASASCO Group, on the one hand, and GMI and the GMI Group, on the other hand, for

purposes of a chapter 11 plan (the “Intercompany Settlement”). The Intercompany Settlement, if

achieved, is expected to avoid costly and time-consuming litigation between the ASASCO

Group and the GMI Group. The ASASCO Transaction Committee is comprised of Neal

Goldman as independent director (the “ASASCO Independent Director”) and the GMHI

Transaction Committee is comprised of Alex Greene as independent director (the “GMHI

Independent Director” and, together with the ASASCO Independent Director, the “Independent

Directors”).

                98.     Each of the Transaction Committees is advised by external legal counsel

and other advisors to assist in negotiating the Intercompany Settlement. The ASASCO

Transaction Committee hired Simpson Thacher & Bartlett LLP as legal counsel and FTI

Consulting Inc. to advise on valuation and purchase price allocation. The GMHI Transaction

Committee hired Schulte Roth & Zabel LLP as legal counsel and is being advised on valuation

and purchase price allocation by PricewaterhouseCoopers LLP. The Transaction Committees

and their respective counsel and advisors have been provided full access to the data room in


                                               -37-
SC1:5224792.7
20-12212-mew          Doc 15   Filed 09/20/20 Entered 09/20/20 21:15:16            Main Document
                                          Pg 38 of 136



which the potential sponsors were conducting diligence. The Boards of Directors of ASASCO

and GMHI, as well as the Transaction Committees independently, have held multiple meetings

to discuss the current process and to request access to further information.

                99.     The Independent Directors are still in the process of negotiating the

Intercompany Settlement and the Debtors are hopeful that there will be an agreed settlement in

the next few weeks, although the outcome of those negotiations is not yet knowable. Solely for

purposes of allocating the purchase price paid by the Stalking Horse Purchaser in the Stalking

Horse Purchase Agreement for tax and general corporate purposes, the Debtors and the Stalking

Horse Purchaser have agreed to allocate the purchase price based on the fair market value of the

relevant companies as set forth in the Stalking Horse Purchase Agreement. However, this fair

market value allocation is not binding on either Independent Director for purposes of the

Intercompany Settlement, which is expected to take into account a variety of claims and disputes

and such matters as the Independent Directors consider applicable. The ultimate amount

allocated among the Debtors for purposes of the Intercompany Settlement and chapter 11 plan

distributions may vary from the fair market valuation in the Stalking Horse Purchase Agreement.

If and when the Independent Directors have reached a settlement and resolution, the Debtors will

file a motion with the Bankruptcy Court seeking approval of the settlement.

VII.     Milestones

                100.    The Stalking Horse Purchase Agreement and the RSA both contemplate

the following milestones (“Milestones”) for progress in these Chapter 11 Cases.

 Milestone                                         Deadline

 File Bid Procedures Motion                        2 Business Days following Petition Date

 File DIP Motion                                   2 Business Days following Petition Date


                                                -38-
SC1:5224792.7
20-12212-mew       Doc 15     Filed 09/20/20 Entered 09/20/20 21:15:16           Main Document
                                         Pg 39 of 136



 Entry of Interim DIP Order                       5 Business Days following the Petition Date

 Entry of Bid Procedures Order                    35 days following the Petition Date

 Entry of Final DIP Order                         35 days following the Petition Date

 File Disclosure Statement                        35 days following the Petition Date

 File Plan                                        35 days following the Petition Date

 Final Date for Submitting a Qualified Bid        60 days following the Petition Date

 Hold Auction                                     65 days following the Petition Date

 Entry of Disclosure Statement Order              90 days following the Petition Date

 Entry of Sale and Confirmation Order             150 days following the Petition Date

 Plan Effectiveness and Closing of Sale           210 days following the Petition Date



                101.   A failure by the Debtors to comply with the Milestones would permit the

Stalking Horse Purchaser to terminate the Stalking Horse Purchase Agreement and requisite

Consenting Lenders to terminate the RSA, absent agreement by the applicable parties to extend

the Milestones. In addition, the Debtor can extend the Milestones involving an order by the

Bankruptcy Court by up to five Business Days for scheduling purposes in consultation with the

Stalking Horse Purchaser and Consenting Lenders, as applicable.

VIII. Chapter 11 in the Southern District of New York

                102.   With respect to the choice of a filing in the United States Bankruptcy

Court for the Southern District of New York, I have discussed with the Company and its legal

advisors the various options available to the Company for financial reorganization under the laws

of the many jurisdictions in which the Company operates or has property. Weighing these

options, the Company has determined that the United States Bankruptcy Court for the Southern


                                               -39-
SC1:5224792.7
20-12212-mew       Doc 15     Filed 09/20/20 Entered 09/20/20 21:15:16            Main Document
                                         Pg 40 of 136



District of New York is the venue in which the reorganization of the Company is most feasible

and appropriate in order to maximize the value of the Company’s operating business and to

protect the interests of its creditors, employees, current customers and other stakeholders.

                103.   The Company has property in New York City, including bank accounts in

the name of GTI and ASASCO, as well as retainers on account with S&C and AlixPartners (held

as a security retainer for the ratable account of all Debtors), Simpson Thacher & Bartlett LLP

and FTI Consulting, Inc. (held as a security retainer for the account of ASASCO) and Schulte,

Roth & Zabel LLP (held as a security retainer for the account of GMHI). For ASASCO and

certain other Debtors, their interest in bank accounts and security retainers in New York City

constitute all of their property within the United States. The bank accounts in the name of GTI

and ASASCO have been in existence since the spin-off and have approximately $11.5 million

and $677,000 on account as of September 17, 2020, respectively. Until the COVID-19

pandemic, the Board of Directors of Garrett Motion regularly met in New York City. The Senior

Credit Facilities, Senior Notes, ASASCO Indemnity Agreement, and Tax Matters Agreement

(with the exception of certain security and ancillary documents) are all governed by New York

law and contemplate New York as a venue for disputes.

                                             PART II

         Information Required by Local Bankruptcy Rule 1007-2

                104.   Local Rule 1007-2 requires certain information related to the Debtors,

which I have provided in the exhibits attached hereto as Exhibits B through N.

                      Exhibit B attached hereto provides the Debtors’ current corporate structure
                       chart.

                      Pursuant to Local Rule 1007-2(a)(3), Exhibit C attached hereto provides, to
                       the best of the Debtors’ knowledge and belief, the names and addresses of
                       the members of, and attorneys of, any committee organized prior to the
                       Petition Date.
                                                -40-
SC1:5224792.7
20-12212-mew    Doc 15     Filed 09/20/20 Entered 09/20/20 21:15:16             Main Document
                                      Pg 41 of 136



                   Pursuant to Local Rule 1007-2(a)(4), Exhibit D attached hereto provides, to
                    the best of the Debtors’ knowledge and belief, the following information
                    with respect to each of the holders of the Debtors’ 30 largest unsecured
                    claims on a consolidated basis, excluding claims of insiders: the creditor’s
                    name, address (including the number, street, apartment, or suite number,
                    and zip code, if not included in the post office address) and telephone
                    number (provided that the names, addresses and telephone numbers of
                    current and former employees have been redacted); the name(s) of person(s)
                    familiar with the Debtors’ accounts; the nature and approximate amount of
                    the claim; and an indication of whether the claim is contingent,
                    unliquidated, disputed or partially secured. In each case, the claim amounts
                    listed on Exhibit D are estimated and subject to verification. In addition,
                    the Debtors reserve their rights to assert remedies, defenses, counterclaims,
                    and offsets with respect to each claim.

                   Pursuant to Local Rule 1007-2(a)(5), Exhibit E attached hereto provides the
                    following information with respect to each of the holders of the five largest
                    secured claims against the Debtors: the creditor’s name, address (including
                    the number, street, apartment, or suite number and zip code, if not included
                    in the post office address); the amount of the claim; a brief description of
                    the claim; an estimate of the value of the collateral securing the claim; and
                    whether the claim or lien is disputed. In each case, the claim amounts listed
                    on Exhibit E are estimated and subject to verification. In addition, the
                    Debtors reserve their rights to assert remedies, defenses, counterclaims, and
                    offsets with respect to each claim.

                   Pursuant to Local Rule 1007-2(a)(6), Exhibit F attached hereto provides a
                    summary of the Debtors’ assets and liabilities.

                   Pursuant to Local Rule 1007-2(a)(7), Exhibit G attached hereto provides
                    information on the Debtors’ outstanding publicly held securities, listing
                    separately those held by each of the Debtor's officers and directors and the
                    amounts so held.

                   Pursuant to Local Rule 1007-2(a)(8), Exhibit H attached hereto provides the
                    following information with respect to any property of the Debtors in
                    possession of or custody of any custodian, public officer, mortgagee,
                    pledge, assignee of rents, or secured creditors, or agent for such entity: the
                    name, address, and telephone number of such entity and the court in which
                    any proceeding relating thereto is pending.

                   Pursuant to Local Rule 1007-2(a)(9), Exhibit I attached hereto provides a
                    list of the premises owned, leased or held under other arrangement from
                    which the Debtors operate their business as of the Petition Date.

                   Pursuant to Local Rule 1007-2(a)(10), Exhibit J attached hereto sets forth
                    the location of the Debtors’ substantial assets, the location of their books
                                            -41-
SC1:5224792.7
20-12212-mew     Doc 15     Filed 09/20/20 Entered 09/20/20 21:15:16             Main Document
                                       Pg 42 of 136



                     and records, and the nature, location and value of any assets held by the
                     Debtors outside the territorial limits of the United States.

                    Pursuant to Local Rule 1007-2(a)(l1), Exhibit K attached hereto provides a
                     list of the nature and present status of each action or proceeding, pending or
                     threatened, against the Debtors or their property where a judgment against
                     the Debtors or a seizure of their property may be imminent.

                    Pursuant to Local Rule 1007-2(a)(12), Exhibit L attached hereto sets forth
                     a list of the names of the individuals who comprise the Debtors’ existing
                     senior management, their tenure with the Debtors, and a brief summary of
                     their relevant responsibilities and experience.

                    Pursuant to Local Rule 1007-2(b)(1)-(2)(A) and (C), Exhibit M attached
                     hereto provides the estimated amount of weekly payroll to the Debtors’
                     Employees (not including officers, directors and stockholders) and the
                     estimated amounts to be paid to officers, stockholders, directors, and
                     financial and business consultants retained by the Debtors, for the 30-day
                     period following the Petition Date.

                    Pursuant to Local Rule 1007-2(b)(3), Exhibit N attached hereto provides a
                     schedule for the 30-day period following the Petition Date, of estimated
                     cash receipts and disbursements, net cash gain or loss, obligations and
                     receivables expected to accrue but remain unpaid, other than professional
                     fees, and any other information relevant to an understanding of the
                     foregoing.



Dated: September 20, 2020                            Respectfully submitted,
      New York, NY
                                                     /s/ Sean Deason
                                                     Sean Deason




                                              -42-
SC1:5224792.7
        20-12212-mew   Doc 15   Filed 09/20/20 Entered 09/20/20 21:15:16   Main Document
                                           Pg 43 of 136

                                           Exhibit A

                                 Restructuring Support Agreement




SC1:5293938.1C
20-12212-mew          Doc 15       Filed 09/20/20 Entered 09/20/20 21:15:16 Main Document
                                              Pg 44 of 136
                                                                      EXECUTION VERSION


THIS RESTRUCTURING SUPPORT AGREEMENT DOES NOT PURPORT TO
SUMMARIZE ALL OF THE TERMS, CONDITIONS, REPRESENTATIONS, WARRANTIES,
AND OTHER PROVISIONS WITH RESPECT TO THE TRANSACTIONS DESCRIBED
HEREIN, WHICH TRANSACTIONS WILL BE SUBJECT TO THE COMPLETION OF
DEFINITIVE DOCUMENTS INCORPORATING THE TERMS SET FORTH HEREIN AND
THE CLOSING OF ANY TRANSACTION SHALL BE SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH IN SUCH DEFINITIVE DOCUMENTS AND THE APPROVAL
RIGHTS OF THE PARTIES SET FORTH HEREIN AND IN SUCH DEFINITIVE
DOCUMENTS, IN EACH CASE, SUBJECT TO THE TERMS HEREOF.

                           RESTRUCTURING SUPPORT AGREEMENT

       This RESTRUCTURING SUPPORT AGREEMENT (as amended, supplemented or
otherwise modified from time to time in accordance with the terms hereof, this “Agreement”),
dated as of September 20, 2020, is entered into by and among:

         (i) Garrett Motion Inc. (“GMI”), a company incorporated under the Laws of Delaware;

       (ii) each of its Affiliates listed on Exhibit B to this Agreement that have executed and
delivered counterpart signature pages to this Agreement to counsel to the other Parties (together
with GMI, each a “Company Party” and, collectively, the “Company” or “Debtors”); and

        (iii) the undersigned Lenders that have executed and delivered counterpart signature pages
to this Agreement, a Joinder, or a Transfer Agreement to counsel to the Company Parties, each on
its own behalf and on behalf of each of its Affiliates that holds any Claims against the Company
Parties or their Affiliates, including Loan Claims, whether as of the date hereof or from time to
time hereafter (collectively, the “Consenting Lenders”).1

       The Company, each Consenting Lender, and any subsequent person or entity that becomes
a party hereto in accordance with the terms hereof are referred herein as the “Parties” and
individually as a “Party.”

                                                  RECITALS

        WHEREAS, the Company intends to enter into certain transactions (the “Restructuring
Transactions”) in furtherance of a global restructuring of the Company (the “Restructuring”),
which includes the acquisition of substantially all of the business of the Company through the
acquisition of substantially all of the assets of certain Debtors and of the stock of certain Debtors
and other subsidiaries (the “Acquisition”), which, subject to the Milestones (as defined below), is
anticipated to be effected through a plan of reorganization (the “Plan”), a solicitation of votes
therefor (the “Solicitation”) pursuant to chapter 11 of title 11 of the United States Code, 11 U.S.C.
§§ 101-1532 (the “Bankruptcy Code”), and the commencement by the Company of voluntary



1
         For the avoidance of doubt, any Consenting Lender that is a Qualified Marketmaker shall be required to
         comply with the terms and obligations of this Agreement solely to the extent provided in Section 2 hereof.




SC1:5243262.10
20-12212-mew        Doc 15     Filed 09/20/20 Entered 09/20/20 21:15:16              Main Document
                                          Pg 45 of 136



cases (the “Chapter 11 Cases”) under the Bankruptcy Code, in the United States Bankruptcy Court
for the Southern District of New York (the “Bankruptcy Court”);

        WHEREAS, the Restructuring Transactions in connection with the Plan include those
transactions described in the Restructuring Term Sheet attached hereto as Exhibit C (the
“Restructuring Term Sheet”);

       WHEREAS, as of the date hereof, the Consenting Lenders hold, in the aggregate,
approximately 61% of the aggregate outstanding principal amount of the Loan Claims;

       WHEREAS, the Consenting Lenders and the Company desire to express to each other
their mutual support and commitments in respect of the matters discussed in the Restructuring
Term Sheet and hereunder;

        NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be legally bound, agree as
follows:

         1.      Certain Definitions.

       (a)    As used in this Agreement, each capitalized term set forth in Exhibit A shall have
the meaning ascribed to it therein.

        (b)     When a reference is made in this Agreement to a Section, Exhibit or Schedule, such
reference shall be to a Section, Exhibit or Schedule, respectively, of or attached to this Agreement
unless otherwise indicated. Unless the context of this Agreement otherwise requires, (a) words
using the singular or plural also include the plural or singular, respectively, (b) the terms “hereof,”
“herein,” “hereby” and derivative or similar words refer to this entire Agreement, (c) the words
“include,” “includes” and “including” when used herein shall be deemed in each case to be
followed by the words “without limitation,” (d) the word “or” shall not be exclusive and shall be
read to mean “and/or” and (e) any reference to dollars or “$” shall be to United States dollars. The
Parties agree that they have been represented by legal counsel during the negotiation and execution
of this Agreement and, therefore, waive the application of any law, regulation, holding or rule of
construction providing that ambiguities in an agreement or other document shall be construed
against the party drafting such agreement or document.

         2.      Agreements of the Consenting Lender.

       (a)    Voting; Support. Each Consenting Lender agrees that, during the Support Period,
such Consenting Lender shall:

                 (i)   support and take all commercially reasonable actions reasonably requested
         in writing by the Company to facilitate the financing contemplated by the DIP Credit
         Agreement (the “DIP Financing”) on the terms and conditions set forth in Annex B to the
         Restructuring Term Sheet (the “DIP Facility Term Sheet”), including irrevocably
         consenting to and directing, pursuant to the DIP Order, the Loan Agent to consent to
                                                  2


SC1:5243262.10
20-12212-mew         Doc 15     Filed 09/20/20 Entered 09/20/20 21:15:16               Main Document
                                           Pg 46 of 136



         (including, in each case, pursuant to an amendment to the Credit Agreement (the “Credit
         Agreement Amendment”) pursuant to which each Consenting Lender shall irrevocably
         consent to, and direct the Loan Agent to consent to), (x) the DIP Financing, the priming
         liens and security interests, use of cash collateral, adequate protection arrangements,
         intercreditor agreements and the other documents, instruments and arrangements
         contemplated by the DIP Facility Term Sheet and otherwise acceptable by Requisite
         Consenting Lenders and (y) direct the Loan Agent to enter into intercreditor agreements,
         new security documents or amendments to existing documents to give effect to the priming
         liens and security interests referred to in the foregoing clause (y) and, if necessary, to resign
         as collateral agent under the Credit Agreement and the other security documents relating
         thereto in order to permit the Agent (as defined in the DIP Facility Term Sheet) to hold
         collateral on behalf of the lenders under the DIP Financing and under the Credit
         Agreement; provided that, notwithstanding anything herein to the contrary, the DIP
         Documents (including the DIP Credit Agreement and amendments thereto), any agreement
         documenting the DIP Facility, and the DIP Orders) shall be in form and substance
         acceptable to the Requisite Consenting Lenders;

                 (ii)    support and take all commercially reasonable actions reasonably requested
         by the Company to facilitate the consummation of the Acquisition, including consenting
         to, and directing the Loan Agent to, (A) release and discharge all liens, encumbrances, and
         interests in Collateral as permitted by the Loan Documents and (B) release and discharge
         all subsidiary guarantees under the Loan Documents and all guarantees under the
         Subordinated Bendix Indemnification Guarantee Agreement as permitted by the Loan
         Documents and the Intercreditor Agreement, in each of cases (A) and (B) concurrent with
         the consummation of the Acquisition; provided that, notwithstanding anything herein to
         the contrary, the SAPA, Confirmation Order, and all other documentation with respect to
         the Acquisition shall be in form and substance reasonably acceptable to the Requisite
         Consenting Lenders (it being understood that (1) the SAPA and all related documentation
         dated as of the date hereof and a Confirmation Order that gives effect to the terms of the
         SAPA and the Restructuring Term Sheet are deemed acceptable to the Requisite
         Consenting Lenders and (2) any amendments or modifications to the SAPA, Confirmation
         Order, or any such documentation to effect or implement the Asset Sale Election (as
         defined in the SAPA) are acceptable to the Requisite Consenting Lenders);

                 (iii) subject to receipt of a Disclosure Statement and related solicitation
         materials approved by an order of the Bankruptcy Court (A) timely vote or cause to be
         voted its Claims (including, without limitation, all claims arising under the Credit
         Agreement) to accept an Acceptable Plan by delivering its duly executed and completed
         ballot or ballots, as applicable, accepting such Acceptable Plan on a timely basis, and
         (B) not change or withdraw such vote (or cause or direct such vote to be changed or
         withdrawn); provided, however, that such vote may, upon written notice to the Company
         and the other Parties, be revoked (and, upon such revocation, deemed void ab initio) by
         any Consenting Lender at any time following the expiration of the Support Period;
         provided further, that, notwithstanding anything herein to the contrary, the Acceptable
         Plan, Disclosure Statement, Confirmation Order with respect to such Acceptable Plan, and


                                                    3


SC1:5243262.10
20-12212-mew        Doc 15      Filed 09/20/20 Entered 09/20/20 21:15:16             Main Document
                                           Pg 47 of 136



         all other documentation related to the Acceptable Plan shall be in form and substance
         reasonably acceptable to the Requisite Consenting Lenders;

                (iv)    use commercially reasonable efforts to execute and implement the
         applicable Definitive Documents that are consistent with this Agreement and to which it is
         required to be a party;

                 (v)     timely vote or cause to be voted its Claims against any plan, plan proposal,
         restructuring proposal, offer of dissolution, assignment for the benefit of creditors, winding
         up, liquidation, sale or disposition, reorganization, merger, business combination, joint
         venture, debt or equity financing or re-financing, recapitalization or other restructuring of
         the Company (including, for the avoidance of doubt, a transaction premised on an asset
         sale under section 363 of the Bankruptcy Code) other than an Acceptable Plan (each, an
         “Alternative Restructuring”);

                 (vi)    not directly or indirectly, through any person or entity (including, without
         limitation, any administrative agent or collateral agent), seek, solicit, propose, support,
         assist, engage in negotiations in connection with or participate in the formulation,
         preparation, filing or prosecution of any Alternative Restructuring or object to or take any
         other action that is inconsistent with or that would reasonably be expected to prevent,
         interfere with, delay or impede the Solicitation, approval of the Disclosure Statement, or
         the confirmation and consummation of an Acceptable Plan and the consummation of the
         Restructuring;

                (vii) not object to, delay, impede, or take any other action to interfere with the
         (A) acceptance, implementation, or consummation of the Restructuring; or encourage any
         person or entity to do any of the foregoing or (B) Company Parties’ ownership and
         possession of their assets, wherever located, or interfere with the automatic stay arising
         under section 362 of the Bankruptcy Code unless otherwise permitted under the Definitive
         Documents;

                  (viii) not file any motion, pleading, or other document with the Bankruptcy Court
         or any other court (including any modifications or amendments thereof) that, in whole or
         in part, is not materially consistent with this Agreement or an Acceptable Plan;

                 (ix)    agree to provide, and to not opt out of, the releases of the Released Parties
         consistent with the terms of the Restructuring Term Sheet; provided that the form of such
         release shall be reasonably acceptable to such Consenting Lender;

                 (x)      use commercially reasonably efforts to give any notice, order, instruction,
         or direction to the Loan Agent reasonably requested by the Company and necessary to give
         effect to the Restructuring;

                 (xi)    not exercise, or direct any other person to exercise, any right or remedy for
         the enforcement, collection, or recovery of any Claims, including rights or remedies arising
         from or asserting or bringing any Claims under or with respect to the Credit Agreement
         that are inconsistent with this Agreement or the Definitive Documents;
                                                   4


SC1:5243262.10
20-12212-mew        Doc 15     Filed 09/20/20 Entered 09/20/20 21:15:16             Main Document
                                          Pg 48 of 136



                (xii) comply with, and use commercially reasonable efforts to enforce
         compliance with, the standstill and other applicable provisions of the Intercreditor
         Agreement and the Subordinated Bendix Indemnity Agreements;

                (xiii) support and take all commercially reasonable actions reasonably requested
         by the Company to facilitate the Solicitation of an Acceptable Plan, obtain approval of the
         Disclosure Statement, and obtain confirmation and consummation of the Acceptable Plan
         and the Restructuring; and

                 (xiv) to the extent any legal or structural impediment arises that would prevent,
         hinder, or delay the consummation of the Restructuring, negotiate appropriate additional
         or alternative provisions to address any such impediment.

         (b)     Transfers. Each Consenting Lender agrees that, during the Support Period, such
Consenting Lender shall not sell, transfer, loan, issue, assign or otherwise dispose of (each, a
“Transfer”), directly or indirectly, in whole or in part, any of its Claims or any option thereon or
any right or interest therein or any other claims against or interests in the Company (including the
grant of any proxy or the deposit of any Claims against or interests in the Company into a voting
trust or the entry into a voting agreement with respect thereto), unless the transferee thereof either
(i) is a Consenting Lender or (ii) prior to such Transfer, agrees in writing for the benefit of the
Parties to become a Consenting Lender and to be bound by all of the terms of this Agreement
applicable to Consenting Lender (including with respect to any and all claims or interests it already
may hold against or in the Company prior to such Transfer) by executing a joinder agreement, a
form of which is attached hereto as Exhibit D (a “Joinder Agreement”), and delivering an
executed copy thereof within two (2) Business Days of such execution, to (A) Sullivan &
Cromwell LLP (“S&C”), as counsel to the Company, and (B) Lender Counsel, in which event
(x) the transferee (including the Consenting Lender transferee, if applicable) shall be deemed to
be a Consenting Lender hereunder and (y) the transferor shall be deemed to relinquish its rights
(and be released from its obligations) under this Agreement to the extent of such Transferred rights
and obligations; provided that a Consenting Lender may Transfer its Claims to an entity that is
acting in its capacity as a Qualified Marketmaker without the requirement that the Qualified
Marketmaker execute a Joinder Agreement, provided that (I) any subsequent Transfer by such
Qualified Marketmaker of the right, title, or interest in such Claims is to a transferee that is or
becomes a Consenting Lender at the time of such Transfer and (II) the Qualified Marketmaker
complies with Section 2(d) hereof. Notwithstanding anything else herein, to the extent that a
Consenting Lender is acting in its capacity as a Qualified Marketmaker, it may Transfer any right,
title, or interest in such Claims that the Qualified Marketmaker acquires from a holder of the
Claims who is not a Consenting Lender without the requirement that the transferee be or became
a Consenting Lender. Nothing herein shall modify, amend, or replace the restrictions and
limitations on the Consenting Lenders’ ability to Transfer Claims as provided in the Credit
Agreement.

       (c)     Additional Claims or Interests. To the extent any Consenting Lender (i) acquires
additional Claims, (ii) holds or acquires any other claims against the Company entitled to vote on
the Acceptable Plan, (iii) holds or acquires any Interests in the Company entitled to vote on the
Acceptable Plan or (iv) Transfers any Claims, then, in each case, each such Consenting Lender

                                                  5


SC1:5243262.10
20-12212-mew       Doc 15      Filed 09/20/20 Entered 09/20/20 21:15:16              Main Document
                                          Pg 49 of 136



shall promptly (in no event less than three (3) Business Days following such acquisition or
transaction) notify S&C and Lender Counsel in writing and each such Consenting Lender agrees
with respect to (i) through (iii) above that such additional Claims or other claims or Interests shall
be subject to this Agreement, and that, for the duration of the Support Period, it shall vote (or cause
to be voted) any such additional Claims or other claims or Interests entitled to vote on the
Acceptable Plan in a manner consistent with Section 2(a) hereof (and in the event the Solicitation
has already commenced, no later than two (2) Business Days following the acquisition of such
Claim, claims or Interests).

         (d)     Obligations of Qualified Marketmaker. If at the time of a proposed Transfer of
Claims to a Qualified Marketmaker, such Claims (i) may be voted on the Acceptable Plan, the
proposed transferor Consenting Lender must first vote such Claims in accordance with
Section 2(a) or (ii) have not yet been and may not yet be voted on the Acceptable Plan and such
Qualified Marketmaker does not Transfer such Claims or Interests to a subsequent transferee prior
to the third (3rd) Business Day prior to the expiration of the applicable voting deadline (such date,
the “Qualified Marketmaker Joinder Date”), such Qualified Marketmaker shall be required to
(and the transfer documentation to the Qualified Marketmaker shall have provided that it shall),
on the first (1st) Business Day immediately following the Qualified Marketmaker Joinder Date,
become a Consenting Lender with respect to such Claims in accordance with the terms hereof
(including the obligation to vote in favor of the Acceptable Plan) and shall vote in favor of the
Acceptable Plan in accordance with the terms hereof; provided that, the Qualified Marketmaker
shall automatically, and without further notice or action, no longer be a Consenting Lender with
respect to such Claims at such time that the transferee of such Claims becomes a Consenting
Lender, with respect to such Claims.

        (e)     Notwithstanding anything to the contrary herein, nothing in this Agreement shall
limit, condition or restrict, in any way, any Consenting Lender, in its capacity as a lender under
the DIP Credit Agreement, from (i) exercising any rights and remedies under the DIP Credit
Agreement (and any related credit documents, including the DIP Orders), (ii) waiving or
forbearing with respect to any Default or Event of Default as defined in the DIP Credit Agreement
and DIP Orders, (iii) amending, modifying or supplementing the DIP Credit Agreement (or any
related credit documents), or (iv) refusing to make additional advances under the DIP Credit
Agreement, in each case, in their sole and absolute discretion and in accordance with the terms of
the DIP Credit Agreement (or related credit documents and the DIP Orders).

        (f)     The Company understands that the Consenting Lenders are engaged in a wide range
of financial services and businesses, and, in furtherance of the foregoing, the Company
acknowledges and agrees that the obligations set forth in this Agreement shall only apply to the
trading desk(s) and/or business group(s) of the Consenting Lender that principally manage and/or
supervise the Consenting Lender’s investment in the Company, and shall not apply to any other
trading desk or business group of the Consenting Lender so long as they are not acting at the
direction or for the benefit of such Consenting Lender. Further, notwithstanding anything in this
Agreement to the contrary, the Parties agree that, in connection with the delivery of signature pages
to this Agreement by a Consenting Lender that is a Qualified Marketmaker before the occurrence
of conditions giving rise to the Support Effective Date, such Consenting Lender shall be a


                                                  6


SC1:5243262.10
20-12212-mew        Doc 15      Filed 09/20/20 Entered 09/20/20 21:15:16             Main Document
                                           Pg 50 of 136



Consenting Lender hereunder solely with respect to the Loans listed on such signature pages and
shall not be required to comply with this Agreement for any other Claims it may hold.

         3.      Agreements of the Company.

         (a)     Covenants. The Company agrees that, during the Support Period, the Company
shall:

                (i)     use commercially reasonable efforts (i) to pursue the Restructuring on the
         terms and in accordance with the Milestones set forth in this Agreement, including by
         negotiating the Definitive Documents in good faith, and (ii) cooperate with the Consenting
         Lenders to obtain necessary Bankruptcy Court approval of the Definitive Documents to
         consummate the Restructuring;

                (ii)    not take any action, and not encourage any other person or entity to, take
         any action, directly or indirectly, that would reasonably be expected to, breach or be
         inconsistent with this Agreement, or take any other action, directly or indirectly, that would
         reasonably be expected to interfere with the acceptance or implementation of the
         Restructuring, this Agreement, the Acquisition (as applicable), or an Acceptable Plan;

                 (iii) deliver draft copies of all Definitive Documents the Company intends to file
         with the Bankruptcy Court to Lender Counsel, at least (A) three (3) Business Days prior to
         the date when the Company intends to file any such document (provided that if delivery of
         such document at least three (3) Business Days in advance is not reasonably practicable
         under the circumstances, such document shall be delivered as soon as otherwise practicable
         prior to filing) and (B) at least one (1) calendar day (or such shorter review period as
         necessary or appropriate) prior to the date when the Company intends to file any other
         material pleading with the Bankruptcy Court (but excluding retention applications, fee
         applications, and any declarations in support thereof or related thereto);

                (iv)    deliver periodic updates and reports regarding the Company Parties’
         financial performance, the sale process, the Chapter 11 Cases, and as reasonably requested
         by the Consenting Lenders;

                (v)     use commercially reasonable efforts to seek additional support for the
         Restructuring from their other material stakeholders to the extent reasonably prudent or
         requested by the Consenting Lenders;

                (vi)      negotiate in good faith and use commercially reasonable efforts to execute
         and deliver any appropriate additional or alternative agreements to address any legal,
         financial, or structural impediment to the Restructuring that are necessary to effectuate the
         Restructuring in accordance with the terms hereof;

                (vii) to the extent that any legal or structural impediment arises that would
         prevent, hinder, or delay the consummation of the transactions contemplated in this
         Agreement or the Acceptable Plan, negotiate in good faith appropriate additional or

                                                   7


SC1:5243262.10
20-12212-mew        Doc 15     Filed 09/20/20 Entered 09/20/20 21:15:16            Main Document
                                          Pg 51 of 136



         alternative provisions to address any such impediment, in consultation with the Requisite
         Consenting Lenders;

                (viii) maintain its good standing under the laws of the state or other jurisdiction
         in which they are incorporated or organized;

                (ix)  as soon as reasonably practicable, notify the Consenting Lenders in writing
         of any governmental or third-party complaints, litigations, investigations, or hearings (or
         communications indicating that the same may be contemplated or threatened);

                (x)     if any of the Company Parties know of a material breach by any Company
         Party or any Consenting Lender of the obligations, representations, warranties, or
         covenants of the Company Parties or Consenting Lenders (as applicable) set forth in this
         Agreement, furnish prompt written notice (and in any event within three (3) Business Days
         of such actual knowledge) to the non-breaching Consenting Lenders and promptly take all
         reasonable and practicable remedial action necessary to cure such material breach by any
         such Company Party or Consenting Lender, as applicable;

                 (xi)   provide the Consenting Lenders with a schedule of all the Company’s
         existing material employee bonus obligations plans, employee retention plans, employee
         incentive plans, or other similar obligations on the Support Effective Date;

                 (xii) timely file a formal objection to any motion filed with the Bankruptcy Court
         by a third-party seeking the entry of an order (A) directing the appointment of a trustee or
         examiner (with expanded powers beyond those set forth in sections 1106(a)(3) and (4) of
         the Bankruptcy Code), (B) converting the Chapter 11 Cases to cases under chapter 7 of the
         Bankruptcy Code, (C) dismissing the Chapter 11 Cases, (D) modifying or terminating the
         Debtors’ exclusive right to file and/or solicit acceptances of a plan of reorganization, as
         applicable; or (E) challenging the validity, enforceability, perfection, or priority of, or
         seeking avoidance or subordination of, any portion of the Loans, or asserting any other
         cause of action against and/or with respect or relating to such Claims or the prepetition
         liens securing such Claims; and

                 (xiii) not seek, solicit, or support any Alternative Restructuring, other than the
         Restructuring, or cause or allow any of their agents or representatives to solicit any
         Alternative Restructuring, unless such Alternative Restructuring provides for no less
         favorable treatment of the Loan Claims than is contemplated by the Restructuring. Prior
         to the earlier of (A) making a public announcement regarding their intention to accept an
         Alternative Restructuring or (B) entering into a definitive agreement with respect to an
         Alternative Restructuring, the Debtors shall have terminated this Agreement pursuant to
         Section 5(c)(i). The Debtors shall, to the extent practicable and consistent with their
         fiduciary duties, give Lender Counsel not less than four (4) Business Days’ prior written
         notice before exercising such termination right in accordance with this Agreement. At all
         times prior to the earlier of the date on which the Debtors (A) enter into a definitive
         agreement in respect of such an Alternative Restructuring or (B) make a public
         announcement regarding their intention to do so, the Debtors shall provide to Lender
         Counsel a copy of any written offer or proposal (and notice and a description of any oral
                                                  8


SC1:5243262.10
20-12212-mew        Doc 15     Filed 09/20/20 Entered 09/20/20 21:15:16           Main Document
                                          Pg 52 of 136



         offer or proposal) for such Alternative Restructuring within five (5) Business Days of the
         Debtors’ or their advisors’ receipt of such offer or proposal.

        (b)     Negative Commitments. During the Support Period, each of the Company Parties
shall not directly or indirectly:

                (i)    object to, delay, impede, or take any other action to interfere with
         acceptance, implementation, or consummation of the Restructuring;

                (ii)    take any action that is inconsistent in any material respect with, or is
         intended to frustrate or impede approval, implementation, and consummation of the
         Restructuring described in this Agreement;

                  (iii) propose or modify a plan of reorganization, in whole or in part, in a manner
         that is not consistent with this Agreement in all material respects; or

                (iv)    file any motion, pleading, or Definitive Documents with the Bankruptcy
         Court or any other court (including any modifications or amendments thereof) that, in
         whole or in part, is not materially consistent with this Agreement.

Notwithstanding the foregoing, any action taken by the Debtors in accordance with the Bidding
Procedures (as defined below) as approved by the Bankruptcy Court or any other order of the
Bankruptcy Court shall not constitute a breach of this Section 3(b).

        (c)    Automatic Stay. The Company acknowledges and agrees and shall not dispute that
after the commencement of the Chapter 11 Cases, the giving of notice of termination of this
Agreement by any Party pursuant to this Agreement shall not be a violation of the automatic stay
under section 362 of the Bankruptcy Code (and the Company hereby waives, to the fullest extent
permitted by law, the applicability of the automatic stay to the giving of such notice); provided
that nothing herein shall prejudice any Party’s rights to argue that the giving of notice of default
or termination was not proper under the terms of this Agreement.

         4.      Priming Consent Fee

         Consenting Lenders that have consented to the priming liens and security interests and
other transactions contemplated by the DIP Facility Term Sheet and this Agreement (the “Consent
Fee Lenders”) by executing and delivering counterpart signature pages of this Agreement and the
Credit Agreement Amendment to counsel to the Company as of 12:00 P.M., Eastern Prevailing
Time, on September 18, 2020 (the “Consent Fee Deadline”) shall earn the Priming Consent Fee
as set forth herein, which shall be paid on the Support Effective Date in the form of cash, provided
that the Priming Consent Fee shall only be earned as described herein in the event that the Consent
Fee Lenders constitute “Required Lenders” under the Credit Agreement, provided further that the
Consent Fee Deadline may be extended by mutual agreement between the Company and the DIP
Agent, in which case the Priming Consent Fee shall be paid on such date as determined by the
Company and the DIP Agent.



                                                  9


SC1:5243262.10
20-12212-mew           Doc 15   Filed 09/20/20 Entered 09/20/20 21:15:16           Main Document
                                           Pg 53 of 136



         5.      Termination of Agreement.

        (a)     Termination by Notice. This Agreement shall terminate three (3) Business Days
following the delivery of notice, delivered in accordance with Section 22 hereof, from the
Requisite Consenting Lenders to the Company at any time after and during the continuance of any
Lender Termination Event (defined below). In addition, this Agreement shall terminate three (3)
Business Days following the delivery of notice, delivered in accordance with Section 22 hereof,
from any Company Party to the Requisite Consenting Lenders at any time after the occurrence and
during the continuance of any Company Termination Event (defined below). Notwithstanding the
foregoing, no Party may exercise any of its respective termination rights as set forth herein if such
Party is in material breach of this Agreement or a breach of this Agreement by such Party has
given rise to the events or circumstances permitting termination.

         (b)     A “Lender Termination Event” shall mean the following:

                (i)      an Event of Default under the DIP Credit Agreement has occurred and is
         continuing;

                  (ii)  the issuance by any governmental authority, including any regulatory
         authority or court of competent jurisdiction, of any ruling, judgment or order enjoining the
         consummation of or rendering illegal the Acceptable Plan or the Restructuring, and such
         ruling, judgment or order has not been stayed, reversed or vacated within ten (10) Business
         Days after such issuance;

                (iii) the treatment of the Loans in the Plan is modified in any manner or the
         SAPA is modified in any manner adverse to the Lenders (it being understood that any
         amendments or modifications to the SAPA or the Plan to effect or implement the Asset
         Sale Election are not in any manner adverse to the Lenders);

                 (iv)   the Bankruptcy Court enters an order (A) directing the appointment of an
         examiner with expanded powers or a trustee in the Chapter 11 Cases, (B) converting any
         of the Chapter 11 Cases to cases under chapter 7 of the Bankruptcy Code, or (C) dismissing
         any of the Chapter 11 Cases;

                (v)    the Milestones set forth in Section 8 have not been achieved, extended, or
         waived by the date identified for completion of such Milestone (as such date may be
         extended or waived with the written consent of the Requisite Consenting Lenders;

               (vi)    the Bankruptcy Court enters an order denying confirmation of the
         Acceptable Plan;

               (vii)     entry of a DIP Order that is not acceptable to the Requisite Consenting
         Lenders;

               (viii) entry of an order that grants relief terminating, annulling, or materially
         modifying the automatic stay (as set forth in section 362 of the Bankruptcy Code) with


                                                 10


SC1:5243262.10
20-12212-mew         Doc 15     Filed 09/20/20 Entered 09/20/20 21:15:16              Main Document
                                           Pg 54 of 136



         regard to any material asset that, to the extent such relief were granted, would have a
         material adverse effect on the consummation of the Restructuring;

                (ix)    the Company withdraws the Acceptable Plan as filed or files any plan of
         reorganization or liquidation or disclosure statement that is not an Acceptable Plan;

                (x)     if the Company files any motion, application, or adversary proceeding
         challenging the validity, enforceability, perfection, or priority of, or seeking avoidance or
         subordination of, any portion of the Consenting Lenders’ Loan Claims;

                 (xi)    the Company files a motion, application, or adversary proceeding (or the
         Company supports any such motion, application, or adversary proceeding filed or
         commenced by any third party) (A) challenging the validity, enforceability, perfection, or
         priority of, or seeking avoidance or subordination of, any portion of the Loan Claims or
         asserting any other cause of action against the Consenting Lenders or with respect or
         relating to such Loan Claim, the Credit Agreement or any Loan Document (as such term
         is defined in the Credit Agreement) or the prepetition liens securing the Loan Claims or
         (B) challenging the validity, enforceability, perfection, or priority of, or seeking avoidance
         or subordination of, any portion of the Loan Claims or asserting any other cause of action
         against the Consenting Lenders or with respect or relating to such Loan Claims or the
         prepetition liens securing the Loan Claims;

                (xii) the Company loses the exclusive right to file a plan or plans of
         reorganization or to solicit acceptances thereof pursuant to section 1121 of the Bankruptcy
         Code;

                 (xiii) the commencement of an involuntary case against the Company or the filing
         of an involuntary petition seeking bankruptcy, winding up, dissolution, liquidation,
         administration, moratorium, reorganization or other relief in respect of the Company, or
         their debts, or of a substantial part of their assets, under any federal, state or foreign
         bankruptcy, insolvency, administrative receivership or similar law now or hereafter in
         effect (provided that such involuntary proceeding is not dismissed within a period of thirty
         (30) days after the filing thereof) or if any court grants the relief sought in such involuntary
         proceeding;

                 (xiv) without the prior consent of the Requisite Consenting Lenders, the
         Company (A) voluntarily commences any case or files any petition seeking bankruptcy,
         winding up, dissolution, liquidation, administration, moratorium, reorganization or other
         relief under any federal, state or foreign bankruptcy, insolvency, administrative
         receivership or similar law now or hereafter in effect except consistent with this
         Agreement, (B) consents to the institution of, or fails to contest in a timely and appropriate
         manner, any involuntary proceeding or petition described above, (C) files an answer
         admitting the material allegations of a petition filed against it in any proceeding, (D) applies
         for or consents to the appointment of a receiver, administrator, administrative receiver,
         trustee, custodian, sequestrator, conservator or similar official, trustee or an examiner
         pursuant to section 1104 of the Bankruptcy Code in any of the Chapter 11 Cases, (E) makes

                                                   11


SC1:5243262.10
20-12212-mew        Doc 15     Filed 09/20/20 Entered 09/20/20 21:15:16              Main Document
                                          Pg 55 of 136



         a general assignment or arrangement for the benefit of creditors or (F) takes any corporate
         action for the purpose of authorizing any of the foregoing; or

                (xv) the Company breaches any of the undertakings, representations, warranties
         or covenants of the Company set forth herein in any material respect which remains
         uncured for a period of five (5) Business Days after the receipt of written notice of such
         breach from Requisite Consenting Lenders.

         (c)     A “Company Termination Event” shall mean any of the following:

                 (i)     the board of directors, managers, members or partners (or comparable
         governing body), as applicable, of any Company Party has determined in the exercise of
         its fiduciary duties and based on advice of counsel to pursue an Alternative Restructuring
         and the Company and Requisite Consenting Lenders have not agreed to amend this
         Agreement as appropriate to facilitate the Alternative Restructuring;

                 (ii)    the issuance by any governmental authority, including any regulatory
         authority or court of competent jurisdiction, of any ruling, judgment or order enjoining the
         consummation of or rendering illegal the Plan or the Restructuring, and such ruling,
         judgment or order has not been stayed, reversed or vacated within ten (10) Business Days
         after such issuance; or

                 (iii) any Consenting Lender breaches any of the undertakings, representations,
         warranties or covenants of such Consenting Lender set forth herein in any material respect
         which remains uncured for a period of five (5) Business Days after the receipt of written
         notice of such breach from the Company, but only if Consenting Lenders who have not so
         breached this Agreement hold less than 66⅔% of the aggregate principal amount of Loan
         Claims.

       (d)     Mutual Termination. This Agreement may be terminated by mutual agreement of
the Company Parties and the Requisite Consenting Lenders upon the receipt of written notice
delivered in accordance with Section 22 hereof.

        (e)    Automatic Termination. This Agreement also shall terminate automatically without
any further required action or notice immediately upon the earlier of the following: (i) the Plan
Effective Date, (ii) 11:59 P.M. (Eastern Time) March 31, 2021 or (iii) upon the termination of the
SAPA in accordance with Article VIII therein, unless, in the case of clause (iii), such termination
occurs in connection with the Debtors’ implementation of another Acceptable Plan.

         (f)     Effect of Termination. Subject to Section 5(a) hereof, upon the termination of this
Agreement in accordance with this Section 5, and except as provided in Section 15 hereof, this
Agreement shall forthwith become void and of no further force or effect and each Party shall,
except as provided otherwise in this Agreement, be immediately released from its liabilities,
obligations, commitments, undertakings and agreements under or related to this Agreement and
shall have all the rights and remedies that it would have had and shall be entitled to take all actions,
whether with respect to the Restructuring or otherwise, that it would have been entitled to take had
it not entered into this Agreement, including all rights and remedies available to it under applicable
                                                  12


SC1:5243262.10
20-12212-mew        Doc 15    Filed 09/20/20 Entered 09/20/20 21:15:16             Main Document
                                         Pg 56 of 136



law; provided, however, that in no event shall any such termination relieve a Party from liability
for its breach or non-performance of its obligations hereunder prior to the date of such termination.
Upon a termination of this Agreement, each Consenting Lender may, upon written notice to the
Company and the other Parties, and without further order of the Bankruptcy Court, revoke its vote
or any consents given prior to such termination, whereupon any such vote or consent shall be
deemed, for all purposes, to be null and void ab initio and shall not be considered or otherwise
used in any manner by the Parties in connection with the Restructuring and this Agreement. If this
Agreement has been terminated as to any Consenting Lender in accordance with Section 5 hereof
at a time when permission of the Bankruptcy Court shall be required for a change or withdrawal
(or cause to change or withdraw) of its vote to accept the Plan, the Company shall not oppose any
attempt by such Consenting Lender to change or withdraw (or cause to change or withdraw) such
vote at such time.

         (g)     Individual Termination. Any Consenting Lender may terminate this Agreement as
to itself only, upon written notice to the other Parties in accordance with Section 22 hereof, in the
event that: (i) such Consenting Lender has transferred all (but not less than all) of its Loan Claims
(such termination shall be effective on the date on which such Consenting Lender has effected
such transfer and provided the written notice required), or (ii) this Agreement or the Restructuring
Term Sheet is amended without its consent in such a way as to alter any of the material terms
hereof in a manner that is disproportionately adverse to such Consenting Lender as compared to
similarly situated Consenting Lenders by giving ten (10) Business Days’ written notice to the other
Parties in accordance with Section 22; provided, that such written notice shall be given by the
applicable Consenting Lender within five (5) Business Days of such amendment, filing, or
execution.

         (h)     If an Acceptable Plan is not consummated, nothing herein shall be construed as a
waiver by any Party of any or all of such Party’s rights and the Parties expressly reserve any and
all of their respective rights. Pursuant to Federal Rule of Evidence 408 and any other applicable
rules of evidence, this Agreement and all negotiations relating hereto shall not be admissible into
evidence in any proceeding other than a proceeding to enforce its terms.

         6.      Definitive Documents; Good Faith Cooperation; Further Assurances.

        (a)     Each Party hereby covenants and agrees to cooperate with each other in good faith
in connection with, and shall exercise commercially reasonable efforts with respect to the pursuit,
approval, negotiation, execution, delivery, implementation and consummation of an Acceptable
Plan and the Restructuring, as well as the negotiation, drafting, execution and delivery of the
Definitive Documents. The Company shall ensure that all Definitive Documents are consistent in
all material respects with the terms of this Agreement (including the Exhibits and Schedules) and
otherwise in form and substance reasonably satisfactory to the Requisite Consenting Lenders.

        (b)     Subject to the terms hereof, each of the Parties shall take such action as may be
reasonably necessary or reasonably requested by the other Parties to carry out the purposes and
intent of this Agreement, including making and filing any required regulatory filings, and shall
refrain from taking any action that would frustrate the purposes and intent of this Agreement.


                                                 13


SC1:5243262.10
20-12212-mew         Doc 15     Filed 09/20/20 Entered 09/20/20 21:15:16              Main Document
                                           Pg 57 of 136



        (c)    The Parties agree, consistent with clause (a) of this Section 6, to negotiate in good
faith the Definitive Documents that are subject to negotiation and completion on the Support
Effective Date and that, notwithstanding anything herein to the contrary, the Definitive
Documents, including any motions or orders related thereto, shall not be inconsistent with this
Agreement and otherwise subject to the applicable consent rights of the Parties set forth herein.

         7.      Representations and Warranties.

        (a)    Each Party, severally and not jointly, represents and warrants to the other Parties
that the following statements are true and correct as of the date hereof (or as of the date a
Consenting Lender becomes a party hereto):

                  (i)     such Party is validly existing and in good standing under the laws of its
         jurisdiction of incorporation or organization, and has all requisite corporate, partnership,
         limited liability company or similar authority to enter into this Agreement, to carry out the
         transactions contemplated hereby and to perform its obligations contemplated hereunder;
         and the execution and delivery of this Agreement and the performance of such Party’s
         obligations hereunder have been duly authorized by all necessary corporate, limited
         liability company, partnership or other similar action on its part;

                 (ii)     the execution, delivery and performance by such Party of this Agreement
         does not and will not (A) violate any material provision of law, rule or regulation applicable
         to it or any of its subsidiaries or its charter or bylaws (or other similar governing
         documents) or those of any of its subsidiaries, or (B) conflict with, result in a breach of or
         constitute (with due notice or lapse of time or both) a default under any material contractual
         obligation to which it or any of its subsidiaries is a party except, in the case of the Company,
         for the filing of the Chapter 11 Cases;

                 (iii) the execution, delivery and performance by such Party of this Agreement
         does not and will not require any material registration or filing with, consent or approval
         of, or notice to, or other action, with or by, any federal, state or governmental authority or
         regulatory body, except such filings as may be necessary and/or required by the U.S.
         Securities and Exchange Commission or other securities regulatory authorities under
         applicable securities laws; and

                 (iv)    this Agreement is the legally valid and binding obligation of such Party,
         enforceable against it in accordance with its terms, except as enforcement may be limited
         by bankruptcy, insolvency, reorganization, moratorium or other similar laws relating to or
         limiting creditors’ rights generally or by equitable principles relating to enforceability or a
         ruling of the Bankruptcy Court.

        (b)    Each Consenting Lender severally (and not jointly) represents and warrants to the
Company that, as of the date hereof (or as of the date such Consenting Lender becomes a party
hereto), such Consenting Lender (i) is the beneficial owner of the principal amount of the Loans
set forth on its signature page hereto (or below its name on the signature page of a Joinder
Agreement for any Consenting Lender that becomes a party hereto after the date hereof) and does
not beneficially own any other indebtedness, and/or (ii) has, with respect to the beneficial owners
                                                   14


SC1:5243262.10
20-12212-mew        Doc 15     Filed 09/20/20 Entered 09/20/20 21:15:16             Main Document
                                          Pg 58 of 136



of such Loans, (A) sole investment or voting discretion with respect thereto, (B) full power and
authority to vote on and consent to matters concerning such Loans or to exchange, assign and
transfer such Loans and (C) full power and authority to bind or act on the behalf of such beneficial
owners.

       (c)      Each Consenting Lender severally (and not jointly) makes the representations and
warranties set forth in Section 23(b) hereof, in each case, to the other Parties.

         8.      Milestones.

         On and after the Support Effective Date, the Company shall use commercially reasonable
efforts to implement the Restructuring in accordance with the following Milestones, as applicable,
unless extended or waived in writing (which may be by electronic mail between applicable
counsel) by the Company and the Required Consenting Lenders in their sole discretion; provided
that, with respect to the Milestones in subsections (c) and (e) herein, such Milestones may be
extended by the Company and the Lender Counsel. For the avoidance of doubt, nothing in these
Milestones shall prevent the Debtors from exercising their respective fiduciary duties under
applicable law, subject to the right of the Consenting Lenders under Section 5(b) hereof:

        (a)    no later than 11:59 p.m. (prevailing Eastern time) on the date that is two (2) days
after the Support Effective Date, the Company Parties shall have commenced the Chapter 11 Cases
in the Bankruptcy Court (the “Petition Date”);

       (b)     no later than five (5) days after the Petition Date, the Bankruptcy Court shall have
entered the DIP Order on an interim basis, which DIP Order shall be in the form and substance
acceptable to the Requisite Consenting Lenders;

       (c)     no later than 11:59 p.m. (prevailing Eastern time) on the date that is thirty-five (35)
days after the Petition Date, the Bankruptcy Court shall have entered (i) an order approving the
bidding procedures with respect to the Acquisition (the “Bidding Procedures”) (which Bidding
Procedures shall be in form and substance reasonably acceptable to the Requisite Consenting
Lenders) and (ii) the DIP Order on a final basis (which DIP Order shall be in form and substance
acceptable to the Requisite Consenting Lenders);

       (d)      no later than 11:59 p.m. (prevailing Eastern time) the date that is thirty-five (35)
days after the Petition Date, the Company Parties shall have filed an Acceptable Plan, Disclosure
Statement, and a motion to approve the Disclosure Statement, each of which shall be in form and
substance reasonably acceptable to the Requisite Consenting Lenders;

       (e)     no later than ninety (90) days after the Petition Date, (i) the hearing to approve the
Disclosure Statement shall have occurred and (ii) the Bankruptcy Court shall have entered an order
approving the Disclosure Statement on a final basis, which shall be in form and substance
reasonably acceptable to the Requisite Consenting Lenders;

       (f)    no later than one hundred fifty (150) days (or such later date as may be required to
accommodate the Bankruptcy Court’s schedule) after the Petition Date, a hearing shall have
occurred for approval of (x) (i) the Acquisition and (ii) confirmation of the Plan or (y) another
                                                 15


SC1:5243262.10
20-12212-mew        Doc 15    Filed 09/20/20 Entered 09/20/20 21:15:16             Main Document
                                         Pg 59 of 136



Acceptable Plan, and within two (2) Business Days thereafter, the Bankruptcy Court shall have
entered the Confirmation Order on a final basis, which shall be in form and substance reasonably
acceptable to the Requisite Consenting Lenders; and

       (g)    no later than two hundred and ten (210) days after the Petition Date, (i) the
Acquisition shall have closed and (ii) the Plan Effective Date shall have occurred.

         9.      Disclosure; Publicity

        Except as required by applicable law or otherwise permitted under the terms of any other
agreement between the Company and any Consenting Lender, no Party or its advisors shall
disclose to any person (including, for the avoidance of doubt, any other Party), other than advisors
to the Company, the principal amount or percentage of any Loans or any other Claims against, or
Interests in, the Company held by any Consenting Lender, in each case, without such Consenting
Lender’s consent; provided, however, that (i) if such disclosure is required by law, subpoena, or
other legal process or regulation, the disclosing Party shall afford the relevant Consenting Lender
a reasonable opportunity to review and comment in advance of such disclosure and shall take all
reasonable measures to limit such disclosure (the expense of which, if any, shall be borne by the
Company), and (ii) the foregoing shall not prohibit the disclosure of the aggregate percentage or
aggregate principal amount of Loans held by all the Consenting Lenders. Any public filing of this
Agreement, with the Bankruptcy Court or otherwise, and any version of this Agreement shared
with the Consenting Lenders generally shall omit the Loans holdings of each individual
Consenting Lender as set forth on such Consenting Lender’s signature page hereto or shall include
such signature page only in redacted form with respect to the Loans holdings of each Consenting
Lender (provided that the Loans holdings on such signature page(s) may be filed under seal in
unredacted form with the Bankruptcy Court).

         10.     Amendments and Waivers.

        (a)     Other than as set forth in Section 10(b), this Agreement, including any exhibits or
schedules hereto, may not be modified, amended or supplemented or the performance of any
obligation thereunder waived except with the written consent of the Company and the Requisite
Consenting Lenders in their sole discretion; provided that the Company may modify, amend, or
supplement the Plan, the Restructuring Term Sheet, or any related Definitive Document, to the
extent solely affecting the treatment of the Notes Claims or any class of claims or interests ranking
junior to the Loan Claims, without the consent of any Consenting Lender.

         (b)     Notwithstanding Section 10(a):

                 (i)    any waiver, modification, amendment or supplement to this Section 10 shall
         require the written consent of all of the Parties;

               (ii)   any modification, amendment or change to the definition of “Requisite
         Consenting Lenders,” shall require the written consent of each Consenting Lender;

                (iii) any change, modification or amendment to this Agreement (including the
         Restructuring Term Sheet) or the Acceptable Plan that materially and adversely alters the
                                                  16


SC1:5243262.10
20-12212-mew        Doc 15        Filed 09/20/20 Entered 09/20/20 21:15:16          Main Document
                                             Pg 60 of 136



         treatment of Loan Claims under the Plan shall require the consent of each Consenting
         Lender;

               (iv)   any amendment that would have the effect of extending the Support Period
         beyond March 31, 2021 shall require the consent of each Consenting Lender; and

                 (v)     any change, modification or amendment to this Agreement or the
         Acceptable Plan that treats or affects any Consenting Lenders in a manner that is materially
         and adversely disproportionate, on an economic basis, to the manner in which any of the
         other Consenting Lenders are treated (after taking into account each of the Consenting
         Lenders’ respective Claims and Interests and the recoveries contemplated by the Plan (as
         in effect on the date hereof)) shall require the written consent of such materially adversely
         and disproportionately affected Consenting Lender.

       (c)     In the event that a materially adversely and disproportionately affected Consenting
Lender (the “Non-Consenting Lender”) does not consent to a waiver, change, modification or
amendment to this Agreement requiring the consent of such Non-Consenting Lender, but such
waiver, change, modification or amendment receives the consent of the Requisite Consenting
Lenders, this Agreement shall be deemed to have been terminated only as to such Non-Consenting
Lenders, but this Agreement shall continue in full force and effect in respect to all other Consenting
Lenders.

         11.     Effectiveness.

        This Agreement shall become effective and binding upon each Party at 12:00 a.m.,
prevailing Eastern Time, on the Support Effective Date; which is the date on which all of the
following conditions have been satisfied or waived in accordance with this Agreement:

       (a)    Each of the Company Parties shall have executed and delivered counterpart
signature pages of this Agreement to counsel to each of the Parties;

        (b)    Each of the Consenting Lenders shall have executed and delivered counterpart
signature pages to this Agreement to counsel to the Company; provided that signature pages
executed by Consenting Term Lenders shall be delivered to (x) other Consenting Lenders in a
redacted form that removes such Consenting Lenders’ holdings of Loans, and (y) the Company,
the advisors to the Company and (solely with respect to members of the Consenting Lenders)
Lender Counsel and Lender Financial Advisor in an unredacted form; provided, further, that such
recipients shall not disclose the unredacted signature pages and shall keep such unredacted
signature pages in strict confidence, except as required by law; provided further, however, that the
Company may disclose publicly the aggregate principal amounts of Loans set forth on the
signature pages hereto;

       (c)     The Company shall have paid all reasonable and documented fees and out of pocket
expenses and all agreed and unpaid professional retainer amounts of the Lender Counsel and
Lender Financial Advisor in accordance with their respective fee letters or engagement letters for
which an invoice has been received by the Company on or before the date that is one (1) Business
Day prior to the Support Effective Date;
                                                  17


SC1:5243262.10
20-12212-mew        Doc 15     Filed 09/20/20 Entered 09/20/20 21:15:16            Main Document
                                          Pg 61 of 136



         (d)     The SAPA shall have been executed by all parties thereto; and

       (e)   The Company shall have paid the Priming Consent Fee, as applicable, in cash to
the Loan Agent for the benefit of each Consenting Lender.

        12.     Fees and Expenses. The Company shall pay or reimburse all reasonable and
documented fees and expenses of the Lender Counsel and Lender Financial Advisor, including the
fees and expenses of Gibson, Dunn & Crutcher LLP, as Lender Counsel and PJT Partners LP as
Lender Financial Advisor, within five (5) Business Days of receipt. For the avoidance of doubt,
all such fees and expenses incurred and outstanding in connection with the Restructuring shall be
paid on the Plan Effective Date. Any documentation shall be redacted to preserve privilege and
work product and contain only the names of professionals/para professionals working on the
matter, hourly rate and total number of hours worked.

         13.     Governing Law; Jurisdiction; Waiver of Jury Trial.

        (a)     This Agreement shall be construed and enforced in accordance with, and the rights
of the parties shall be governed by, the law of the State of New York, without giving effect to the
conflict of laws principles thereof.

        (b)     Each of the Parties irrevocably agrees that any legal action, suit or proceeding
arising out of or relating to this Agreement brought by any party or its successors or assigns shall
be brought and determined in any federal or state court in the Borough of Manhattan in the City
of New York (the “NY Courts”) and each of the Parties hereby irrevocably submits to the exclusive
jurisdiction of the aforesaid courts for itself and with respect to its property, generally and
unconditionally, with regard to any such proceeding arising out of or relating to this Agreement or
the Restructuring Transactions. Each of the Parties agrees not to commence any proceeding
relating hereto or thereto except in the NY Courts other than proceedings in any court of competent
jurisdiction to enforce any judgment, decree or award rendered by any NY Court. Each of the
Parties further agrees that notice as provided herein shall constitute sufficient service of process,
and the Parties further waive any argument that such service is insufficient. Each of the Parties
hereby irrevocably and unconditionally waives, and agrees not to assert, by way of motion or as a
defense, counterclaim or otherwise, in any proceeding arising out of or relating to this Agreement
or the Restructuring, (i) any claim that it is not personally subject to the jurisdiction of the NY
Courts for any reason, (ii) that it or its property is exempt or immune from jurisdiction of any such
court or from any legal process commenced in any such court (whether through service of notice,
attachment prior to judgment, attachment in aid of execution of judgment, execution of judgment
or otherwise) and (iii) that (A) the proceeding in any such court is brought in an inconvenient
forum, (B) the venue of such proceeding is improper or (C) this Agreement, or the subject matter
hereof, may not be enforced in or by any such court. Notwithstanding the foregoing, during the
pendency of the Chapter 11 Cases, all proceedings contemplated by this Section 13(b) shall be
brought in the Bankruptcy Court. Notwithstanding the foregoing, none of the Consenting Lenders
hereby submit to the jurisdiction of the Bankruptcy Court for any other matter or otherwise consent
to the entry of any final judgment/order by the Bankruptcy Court.

     (c)  EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
                                18


SC1:5243262.10
20-12212-mew        Doc 15     Filed 09/20/20 Entered 09/20/20 21:15:16              Main Document
                                          Pg 62 of 136



LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF, OR RELATING
TO, THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY
(I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER
PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

         14.     Specific Performance/Remedies.

        It is understood and agreed by the Parties that money damages would not be a sufficient
remedy for any breach of this Agreement by any Party and each non-breaching Party shall be
entitled to specific performance and injunctive or other equitable relief (including attorneys’ fees
and costs) as a remedy of any such breach, without the necessity of proving the inadequacy of
money damages as a remedy, including an order of the Bankruptcy Court requiring any Party to
comply promptly with any of its obligations hereunder. Each Party also agrees that it will not seek,
and will waive any requirement for, the securing or posting of a bond in connection with any Party
seeking or obtaining such relief.

         15.     Survival.

        Notwithstanding the termination of this Agreement pursuant to Section 5 hereof, the
agreements and obligations of the Parties in this Section 15 and Sections 5(f), 9, 12, 13, 14, 17, 18,
19, 20, 21, 22, and 23, hereof (and any defined terms used in any such Sections) shall survive such
termination and shall continue in full force and effect in accordance with the terms hereof;
provided, however, that any liability of a Party for failure to comply with the terms of this
Agreement shall survive such termination.

         16.     Headings.

        The headings of the sections, paragraphs and subsections of this Agreement are inserted
for convenience only and shall not affect the interpretation hereof or, for any purpose, be deemed
a part of this Agreement.

         17.     Successors and Assigns; Severability; Several Obligations.

        This Agreement is intended to bind and inure to the benefit of the Parties and their
respective successors, permitted assigns, heirs, executors, administrators and representatives;
provided, however, that, during the Support Period, nothing contained in this Section 17 shall be
deemed to permit Transfers of the Loans or Loan Claims, other than in accordance with the express
terms of this Agreement. If any provision of this Agreement, or the application of any such
provision to any person or entity or circumstance, shall be held invalid or unenforceable in whole
or in part, such invalidity or unenforceability shall attach only to such provision or part thereof and
the remaining part of such provision hereof and this Agreement shall continue in full force and
effect so long as the economic or legal substance of the transactions contemplated hereby is not
                                                  19


SC1:5243262.10
20-12212-mew        Doc 15     Filed 09/20/20 Entered 09/20/20 21:15:16              Main Document
                                          Pg 63 of 136



affected in any manner materially adverse to any Party. Upon any such determination of invalidity,
the Parties shall negotiate in good faith to modify this Agreement so as to effect the original intent
of the Parties as closely as possible in a reasonably acceptable manner in order that the transactions
contemplated hereby are consummated as originally contemplated to the greatest extent possible.

         18.     Relationship Among Parties.

        Notwithstanding anything herein to the contrary, (i) the duties and obligations of the Parties
under this Agreement shall be several, not joint and several; (ii) no Party shall have any
responsibility by virtue of this Agreement for any trading by any other entity; (iii) no prior history,
pattern, or practice of sharing confidences among or between the Parties shall in any way affect or
negate this Agreement; (iv) the Parties hereto acknowledge that this Agreement does not constitute
an agreement, arrangement or understanding with respect to acting together for the purpose of
acquiring, holding, voting or disposing of any equity securities of the Company Parties, and the
Parties do not constitute a “group” within the meaning of Rule 13d-5 under the Securities
Exchange Act of 1934, as amended; (v) none of the Consenting Lenders shall have any fiduciary
duty, any duty of trust or confidence in any form, or other duties or responsibilities in any kind or
form to each other, the Company Parties or any of the Company Parties’ other lenders or
stakeholders, including as a result of this Agreement or the transactions contemplated herein or in
any exhibit hereto; and (vi) no action taken by any Party pursuant to this Agreement shall be
deemed to constitute, or to create a presumption by any of the Parties, that the Parties are in any
way acting in concert or as a “group.”

         19.     No Third-Party Beneficiaries.

       Unless expressly stated herein, this Agreement shall be solely for the benefit of the Parties
and no other person or entity shall be a third-party beneficiary hereof.

         20.     Reservation of Rights.

        (a)     Except as expressly provided in this Agreement or the Restructuring Term Sheet,
nothing herein is intended to, or does, in any manner waive, limit, impair or restrict the ability of
any Party to protect and preserve its rights, remedies and interests, including, without limitation,
its claims against any of the other Parties.

         (b)    Without limiting clause (a) of this Section 20 in any way, if this Agreement is
terminated for any reason, nothing shall be construed herein as a waiver by any Party of any or all
of such Party’s rights, remedies, claims and defenses, and the Parties expressly reserve any and all
of their respective rights, remedies, claims and defenses. This Agreement, the Plan and any related
document shall in no event be construed as, or be deemed to be, evidence of an admission or
concession on the part of any Party of any claim or fault or liability or damages whatsoever. Each
of the Parties denies any and all wrongdoing or liability of any kind and does not concede any
infirmity in the claims or defenses which it has asserted or could assert.

       (c)    Except as otherwise set forth in this Agreement, the Plan, and any related document,
this Agreement, the Plan, and any related document shall in no event be construed to amend, alter,

                                                  20


SC1:5243262.10
20-12212-mew         Doc 15     Filed 09/20/20 Entered 09/20/20 21:15:16            Main Document
                                           Pg 64 of 136



or waive or override any rights, remedies, obligations, claims or defenses under the Intercreditor
Agreement.

         21.     Counterparts.

       This Agreement may be executed in several counterparts, each of which shall be deemed
to be an original, and all of which together shall be deemed to be one and the same agreement.
Execution copies of this Agreement may be delivered by electronic mail or otherwise, which shall
be deemed to be an original for the purposes of this section 21.

         22.     Notices.

       All notices hereunder shall be deemed given if in writing and delivered, if
contemporaneously sent by electronic mail, courier or by registered or certified mail (return receipt
requested) to the following addresses:

         (1)     If to the Company, to:

                 Garrett Motion Inc.
                 47548 Halyard Drive
                 Plymouth, MI 48170
                 Attention:    Jerome Maironi
                               (jerome.maironi@garrettmotion.com)

                 With a copy to:

                 Sullivan & Cromwell LLP
                 125 Broad Street
                 New York, NY 10004
                 Attention:    Andrew G. Dietderich
                               (dietdericha@sullcrom.com)
                               Evan S. Simpson
                               (simpsone@sullcrom.com)

         (2)     If to a Consenting Lender, or a transferee thereof, to the addresses set forth below
                 following the Consenting Lender’s signature (or as directed by any transferee
                 thereof), as the case may be, with copies to:

                 Gibson Dunn & Crutcher LLP
                 200 Park Avenue
                 New York, NY 10166
                 Attention:   Scott J. Greenberg, Esq.
                              (sgreenberg@gibsondunn.com)

         23.     No Solicitation; Representation by Counsel; Adequate Information;



                                                  21


SC1:5243262.10
20-12212-mew       Doc 15     Filed 09/20/20 Entered 09/20/20 21:15:16            Main Document
                                         Pg 65 of 136



Miscellaneous.

       (a)     This Agreement is not and shall not be deemed to be a solicitation for votes in favor
of the Plan in the Chapter 11 Cases from the Consenting Lenders. The acceptances of the
Consenting Lenders with respect to the Plan will not be solicited until such Consenting Lenders
have received the Disclosure Statement, related ballots and solicitation materials.

        (b)    Each Party acknowledges that it has had an opportunity to receive information from
the Company and that it has been represented by counsel in connection with this Agreement and
the transactions contemplated hereby. Accordingly, any rule of law or any legal decision that
would provide any Party with a defense to the enforcement of the terms of this Agreement against
such Party based upon lack of legal counsel shall have no application and is expressly waived.

        (c)     This Agreement, together with all exhibits hereto, contains the entire agreement
and understanding among the Parties concerning the matters set forth herein and supersedes all
prior or contemporaneous stipulations, negotiations, representations, understandings, and
discussions among the Parties or their respective counsel with respect to the subject matter of this
Agreement.       No other representations, covenants, undertakings, or other earlier or
contemporaneous agreements respecting these matters may be deemed in any way to exist or bind
any of the Parties. The Parties acknowledge that they have not executed this Agreement in reliance
on any promise, representation, or warranty other than those contained in this Agreement.

       (d)      This Agreement may not be modified except as mutually agreed to in a writing
signed by all the Parties


                       [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                22


SC1:5243262.10
20-12212-mew      Doc 15     Filed 09/20/20 Entered 09/20/20 21:15:16            Main Document
                                        Pg 66 of 136



        IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
and delivered by their respective duly authorized officers, solely in their respective capacity as
officers of the undersigned and not in any other capacity, as of the date first set forth above.


                                             [All signature pages on file with the Debtors.]




                        (Signature Page to Restructuring Support Agreement)

SC1:5243262.10
20-12212-mew       Doc 15     Filed 09/20/20 Entered 09/20/20 21:15:16             Main Document
                                         Pg 67 of 136



                                           EXHIBIT A

“Acceptable Plan” means (i) the Plan contemplated herein, (ii) a substantially similar chapter 11
plan acquisition of substantially all of the assets of the Debtors that provides equal or more
favorable plan treatment of the Lenders, or (iii) another chapter 11 plan of reorganization that pays
the Lenders in cash in full on the plan effective date; provided that no chapter 11 plan shall be an
Acceptable Plan unless it is expected to be consummated prior to the Maturity Date (as defined in
the DIP Credit Agreement ) and is not in any other manner adverse to Lenders when compared to
the Plan contemplated herein.

“Affiliate” means, with respect to any person, any other person which indirectly or indirectly
controls, or is under common control with, or is controlled by, such person. As used in this
definition, “control” (including, with its correlative meanings, “controlled by” and “under common
control with”) shall mean, with respect to any person, (x) the possession, directly or indirectly, of
power to direct or cause the direction of management or policies (whether through ownership of
securities or partnership, limited liability company or other ownership interests, by contract or
otherwise) of such person or (y) solely with respect to Affiliates of Consenting Lenders, the
investment or voting discretion or control with respect to discretionary accounts of such person.

“Business Day” means any day other than a Saturday, Sunday, or other day on which commercial
banks are authorized to close under the Laws of, or are in fact closed in, the state of New York.

“Claims” has the meaning set forth in section 101(5) of the Bankruptcy Code.

“Collateral” has the meaning ascribed to such term in the Credit Agreement.

“Confirmation Order” means an order of the Bankruptcy Court, in form and substance reasonably
acceptable to the Requisite Consenting Lenders, approving (x) the Plan, including the Acquisition
and providing for the payment in full in cash of the Loan Document Obligations (as defined in the
Credit Agreement) on the closing of the Acquisition; provided that (1) payment of default interest
of an additional 2% under Section 2.13 of the Credit Agreement shall be payable or discharged in
accordance with the terms of the Plan and (2) a Confirmation Order that gives effect to the terms
of the SAPA and the Restructuring Term Sheet is deemed acceptable to the Requisite Consenting
Lenders, or (y) another Acceptable Plan.

“Credit Agreement” means that certain Credit Agreement (as amended, restated, amended and
restated, extended, supplemented or otherwise modified from time to time), dated as of September
27, 2018, by and among, inter alios, by and among GMI, as holdings, Garrett LX I S.à r.l., Garrett
LX II S.à r.l., Garrett LX III S.à r.l., Garrett Borrowing LLC and Garrett Motion Sàrl (f/k/a
Honeywell Technologies Sàrl), as borrowers, certain of the Company Parties, as guarantors,
JPMorgan Chase Bank, N.A., as administrative agent, and the lenders party thereto from time to
time.

“Definitive Documents” means (i) this Agreement (including the Restructuring Term Sheet),
(ii) the DIP Documents, (iii) the DIP Orders, (iv) the motion seeking approval of the DIP Orders,
(v) an Acceptable Plan (including any ballots, supplements or other material documents directly
relating thereto not specified herein), (vi) the Disclosure Statement, (vii) the motion seeking
                                               A-24


SC1:5243262.10
20-12212-mew       Doc 15      Filed 09/20/20 Entered 09/20/20 21:15:16              Main Document
                                          Pg 68 of 136



approval by the Bankruptcy Court of the Disclosure Statement and the Solicitation procedures,
and the order of the Bankruptcy Court approving the Disclosure Statement and the Confirmation
Order, (viii) all first day pleadings or papers, (ix) all second day pleadings or papers, (x) any other
material pleadings or papers, (xi) the Credit Agreement Amendment and (xii) the SAPA, in each
of cases (v)-(xii) to the extent relating in any way to the DIP Facility or the Loans.

“DIP Agent” means Citibank, N.A., as administrative agent under the DIP Credit Agreement.

“DIP Credit Agreement” means that certain senior secured superpriority debtor-in-possession
credit agreement by and among the Company Parties, DIP Agent and lenders party thereto,
consistent with the terms and conditions of the DIP Facility Term Sheet, as amended,
supplemented, or otherwise modified from time to time but in effect on the closing date of the DIP
Facility.

“DIP Documents” means the DIP Credit Agreement and related financing Documents.

“DIP Facility” means the senior secured superpriority debtor-in-possession facility to be provided
to the Company in accordance with the terms of the DIP Facility Term Sheet.

“DIP Orders” means the Interim DIP Order and Final DIP Order.

“Disclosure Statement” means the disclosure statement in respect of an Acceptable Plan,
including, without limitation, all exhibits and schedules thereto, as supplemented from time to
time.

“Final DIP Order” means the final order approving, among other things, the Company’s use of
cash collateral and entry into the DIP Facility, to be entered by the Bankruptcy Court.

“Intercreditor Agreement” means that certain Intercreditor Agreement, dated as of September 27,
2018, by and among the Company, certain of the Company Parties, JPMorgan Chase Bank, N.A.,
as Senior Priority Representative for the Credit Agreement Secured Parties, Deutsche Trustee
Company Limited, as Senior Subordinated Notes Representative for the holders of Senior
Subordinated Notes and each of the additional Representatives party thereto from time to time, as
amended, restated, amended and restated, extended, supplemented or otherwise modified from
time to time.

“Interest” means any equity security (as defined in section 101(16) of the Bankruptcy Code) of a
Company Party, including all shares, common stock, preferred stock or other instrument
evidencing any fixed or contingent ownership interest in any Company Party, including any option,
warrant or other right, contractual or otherwise, to acquire any such interest in a Company Party,
whether or not transferable and whether fully vested or vesting in the future, that existed
immediately before the Plan Effective Date.

“Interim DIP Order” means the interim order approving, among other things, the Company’s use
of cash collateral and entry into the DIP Facility, to be entered by the Bankruptcy Court.

“Lender” shall have the meaning ascribed to such term in the Credit Agreement.
                                                A-25


SC1:5243262.10
20-12212-mew      Doc 15     Filed 09/20/20 Entered 09/20/20 21:15:16           Main Document
                                        Pg 69 of 136



“Lender Counsel” means (i) Gibson, Dunn & Crutcher LLP, and (ii) applicable local counsel
selected by the Consenting Lenders, as necessary and appropriate, as counsel to the Consenting
Lenders.

“Lender Financial Advisor” means PJT Partners LP.

“Loan Agent” means JPMorgan Chase Bank, N.A., in its capacity as administrative agent under
the Credit Agreement, or its successor in such capacity.

“Loan Claim” means any Claim on account of the Loans, including, without limitation, all interest,
fees and expenses related thereto.

“Loan Documents” means the Credit Agreement and all other agreements, documents, and
instruments delivered or entered into in connection with Credit Agreement, including any
guarantee agreements, pledge and collateral agreements, fee letters, or other security documents.

“Loans” means, collectively, the Revolving Exposure, Tranche A Term Loans and Tranche B
Term Loans.

“Milestones” means the dates set forth in Section 8.

“Notes” means the 5.125% Senior Secured Notes, due 2026, outstanding under that certain
Indenture, dated as of September 27, 2018 (as amended, restated, amended and restated,
supplemented, or otherwise modified from time to time), by and among the Company, as parent,
Garrett LX I S.à r.l. and Garrett Borrowing LLC, as issuers, certain of the Company Parties, as
guarantors, and Deutsche Trustee Company Limited, as the trustee.

“Notes Claims” means any Claim on account of the Notes, including, without limitation, all
interest, fees and expenses related thereto.

“Petition Date” means the date on which the Debtors commence the Chapter 11 Cases.

“Plan Effective Date” means the date upon which all conditions to the effectiveness of an
Acceptable Plan have been satisfied or waived in accordance with the terms thereof and the Plan
becomes effective.

“Priming Consent Fee” means cash in an amount equal to 0.25% of the outstanding principal
amount of the applicable Consenting Lender’s Loans (without duplication of any Loans acquired
from any other Consenting Lender following the date such Consenting Lender executed a
counterpart to this Agreement) as of the date such Consenting Lender executes a counterpart to
this Agreement.

“Qualified Marketmaker” means an entity that (a) holds itself out to the public or the applicable
private markets as standing ready in the ordinary course of business to purchase from customers
and sell to customers claims against the Company (or enter with customers into long and short
positions in claims against the Company), in its capacity as a dealer or marketmaker in claims

                                              A-26


SC1:5243262.10
20-12212-mew      Doc 15     Filed 09/20/20 Entered 09/20/20 21:15:16           Main Document
                                        Pg 70 of 136



against the Company and (b) is, in fact, regularly in the business of making a market in claims
against issuers or borrowers (including debt securities or other debt).

“Released Parties” shall have the meaning ascribed to such term in the Plan.

“Requisite Consenting Lenders” means, as of the date of determination, Consenting Lenders
holding at least a majority of the aggregate principal amount outstanding of the Loans held by all
Consenting Lenders.

“Revolving Exposure” has the meaning ascribed to such term in the Credit Agreement.

“SAPA” means the Stock and Asset Purchase Agreement, dated as of the date hereof, by and
among GMI, Garrett Motion Holdings Inc. and Garrett ASASCO Inc., as sellers, and a special
purpose entity created by the plan sponsor for such purpose.

“Securities Act” means the Securities Act of 1933, as amended.

“Subordinated Bendix Indemnification and Reimbursement Agreement” means the
Indemnification and Reimbursement Agreement, dated September 12, 2018, by and among
Honeywell ASASCO Inc., Honeywell ASASCO 2 Inc. and Honeywell International Inc.

“Subordinated Bendix Indemnification Guarantee Agreement” means the Indemnification
Guarantee Agreement, dated September 26, 2018, by and between Honeywell ASASCO 2 Inc.,
ASASCO and the other Guarantors party thereto.

“Subordinated Bendix Indemnity Agreements” means the (a) Subordinated Bendix
Indemnification and Reimbursement Agreement and (b) Subordinated Bendix Indemnification
Guarantee Agreement.

“Support Effective Date” means the date on which the conditions set forth in Section 11 have been
satisfied or waived by the appropriate Party or Parties in accordance with this Agreement.

“Support Period” means the period commencing on the Support Effective Date and ending on the
earlier of the date on which this Agreement is terminated in accordance with Section 5 hereof.

“Tranche A Term Loan” has the meaning ascribed to such term in the Credit Agreement.

“Tranche B Term Loan” has the meaning ascribed to such term in the Credit Agreement.




                                              A-27


SC1:5243262.10
20-12212-mew      Doc 15    Filed 09/20/20 Entered 09/20/20 21:15:16   Main Document
                                       Pg 71 of 136



                                       EXHIBIT B

                                  COMPANY PARTIES

    1. BRH LLC
    2. Calvari Limited
    3. Friction Materials LLC
    4. Garrett ASASCO Inc.
    5. Garrett Borrowing LLC
    6. Garrett Holding Company Sàrl
    7. Garrett LX I S.à r.l.
    8. Garrett LX II S.à r.l.
    9. Garrett LX III S.à r.l.
    10. Garrett Motion Australia Pty Limited
    11. Garrett Motion Automotive Research Mexico S. de R.L. de C.V.
    12. Garrett Motion Holdings Inc.
    13. Garrett Motion Holdings II Inc.
    14. Garrett Motion Inc.
    15. Garrett Motion International Services S.R.L.
    16. Garrett Motion Ireland A Limited
    17. Garrett Motion Ireland B Limited
    18. Garrett Motion Ireland C Limited
    19. Garrett Motion Ireland Limited
    20. Garrett Motion Italia S.r.l.
    21. Garrett Motion Japan Inc.
    22. Garrett Motion LLC
    23. Garrett Motion México, Sociedad Anónima de Capital Variable
    24. Garrett Motion Romania S.R.L.
    25. Garrett Motion Sàrl
    26. Garrett Motion Slovakia s.r.o.
    27. Garrett Motion Switzerland Holdings Sàrl
    28. Garrett Motion UK A Limited
    29. Garrett Motion UK B Limited
    30. Garrett Motion UK C Limited
    31. Garrett Motion UK D Limited
    32. Garrett Motion UK Limited
    33. Garrett Transportation I Inc.
    34. Garrett Transportation Systems Ltd
    35. Garrett Transportation Systems UK II Ltd
    36. Garrett TS Ltd
    37. Garrett Turbo Ltd




SC1:5243262.10
20-12212-mew     Doc 15   Filed 09/20/20 Entered 09/20/20 21:15:16   Main Document
                                     Pg 72 of 136



                                    EXHIBIT C

                          RESTRUCTURING TERM SHEET




SC1:5243262.10
20-12212-mew         Doc 15       Filed 09/20/20 Entered 09/20/20 21:15:16                   Main Document
                                             Pg 73 of 136
                                                                                     EXECUTION VERSION



                                           Garrett Motion
                                   Global Restructuring Term Sheet

This term sheet (the “Term Sheet”) 1 sets forth certain material terms of a proposed going concern
financial restructuring (the “Restructuring”) of Garrett Motion Inc. (“GMI”) and its subsidiaries
(collectively, the “Company”). This Term Sheet summarizes certain key terms of a joint chapter
11 plan of reorganization in the Chapter 11 Cases (as defined below) and will be attached to a
Restructuring Support Agreement (the “RSA”) among the Debtors (as defined below), and certain
lenders signatory thereto (collectively, the “Consenting Lenders”) that are lenders under that
certain Credit Agreement, dated as of September 27, 2018 (the “Credit Agreement”), among
certain Debtors (as defined below), JPMorgan Chase Bank, N.A., as administrative agent, and the
lenders party thereto from time to time.

This Term Sheet is not an offer to buy or sell any security nor a solicitation of acceptances of a
chapter 11 plan within the meaning of Section 1125 of the Bankruptcy Code. Any such offer or
solicitation will comply with all applicable securities laws and provisions of the Bankruptcy Code.

This Term Sheet is not binding and is subject to the satisfactory completion of due diligence and
approval by the Company and the Consenting Lenders. In addition, no party shall be bound with
respect to any transaction contemplated hereunder until the execution and delivery of definitive
documentation acceptable in to the Company and the Consenting Lenders after obtaining all
necessary internal approvals.

This Term Sheet does not purport to summarize all of the terms, conditions, representations,
warranties, and other provisions with respect to the transactions described herein, which
transactions will be subject to the satisfactory negotiation and completion of definitive documents
incorporating the terms set forth herein and others as may be mutually agreed. The closing of any
transaction will be subject to the terms and conditions set forth in such definitive documents.

                                                OVERVIEW
    Overview                     The Restructuring will be implemented through the Debtors’
                                 commencement of chapter 11 cases (the “Chapter 11 Cases”) in the
                                 United States Bankruptcy Court for the Southern District of New
                                 York (the “Bankruptcy Court”) and pursuit of a chapter 11 plan of
                                 reorganization in the Chapter 11 Cases (the “Plan”), by GMI and
                                 certain subsidiaries which are identified as Debtors below, which
                                 Plan shall be in form and substance reasonably satisfactory to the
                                 Requisite Consenting Lenders and provide for, among other things:
                                         the acquisition (the “Acquisition”) of substantially all of
                                          the business of the Company (the “Business”) by a special
1
 Capitalized terms used herein but not otherwise defined have the meanings given to them in the Bankruptcy Code.
“Claim” shall have the meaning set forth in section 101(5) of the Bankruptcy Code.

#93606845v5




SC1:5232680.14
20-12212-mew     Doc 15   Filed 09/20/20 Entered 09/20/20 21:15:16            Main Document
                                     Pg 74 of 136


                                 purpose entity (“New Garrett”) created by the plan sponsor
                                 (the “Plan Sponsor”) for such purpose;
                                the sale by certain Debtors (the “Sellers”) of equity
                                 interests in certain of their subsidiary Debtors, and the
                                 assignment and assumption of certain other assets and
                                 liabilities of Sellers;
                                the payment of the claims of existing secured creditors
                                 from the cash proceeds of the Acquisition (as agreed by the
                                 Requisite Consenting Lenders);
                                the assumption by New Garrett of certain specified
                                 liabilities of the Company, including substantially all
                                 ordinary course trade liabilities;
                                the exclusion of certain assets and liabilities from the
                                 Acquisition, including, among others, all pre- and post-
                                 petition claims and causes of action against Honeywell
                                 International Inc. (“Honeywell”), its affiliates and their
                                 respective officers, directors, professional advisors,
                                 consultants and related persons arising out of the 2018
                                 spin-off transaction and related matters (the “Excluded
                                 Causes of Action”);
                                the transfer to a Liquidating Trust (as defined below) of the
                                 cash proceeds of the Acquisition remaining after
                                 distributions in satisfaction of certain claims specified in
                                 the Plan on the Plan Effective Date, including, without
                                 limitation, claims arising under the Credit Agreement
                                 (including, for the avoidance of doubt, any “Secured
                                 Hedging Obligations” as defined in the Credit Agreement)
                                 and Senior Subordinated Notes (defined below) (the
                                 “Excess Proceeds”), and certain other Excluded Assets (as
                                 defined below, and together with the Excess Proceeds, the
                                 “Liquidating Trust Assets”), to be distributed following the
                                 later of the Final Order Entry Date and the Final Allocation
                                 Date (each as defined below) to stakeholders of the
                                 Company on account of certain claims and interests
                                 pursuant to the ASASCO Proceeds Waterfall (as defined
                                 below) or the U.S. Proceeds Waterfall (as defined below
                                 and, together with the ASASCO Proceeds Waterfall, the
                                 “Liquidating Trust Waterfalls”), and in accordance with the
                                 order of priority and in a manner required by the
                                 Bankruptcy Code, the Intercreditor Agreement, dated as of
                                 September 27, 2018, among GMI, Senior Subordinated
                                 Notes Issuer, Garrett LX II S.à r.l., the Borrowers, the other
                                 Grantors party thereto, the Agents, and Honeywell
                                 ASASCO 2 Inc., and applicable law; and

                                            2
SC1:5232680.14
20-12212-mew     Doc 15   Filed 09/20/20 Entered 09/20/20 21:15:16             Main Document
                                     Pg 75 of 136


                                 the assignment to the Spin-Off Litigation Trust (as defined
                                  below) of the Excluded Causes of Action and certain other
                                  Excluded Assets for the benefit of stakeholders of the
                                  Company on account of claims and interests pursuant to
                                  the Plan.
                          In exchange for support of the Plan and other material terms set
                          forth herein, the Company will implement a chapter 11 process in
                          accordance with the milestone deadlines set forth in the RSA
                          (collectively, the “Milestones”).
 Debtors                  The following entities will be debtors in the Chapter 11 Cases (the
                          “Debtors”):
                                 GMI;
                                 Garrett Motion Holdings Inc. (“GMHI”);
                                 Garrett ASASCO Inc. (“ASASCO”);
                                 Garrett LX I S.à r.l. (“Senior Subordinated Notes Issuer”);
                                 Garrett LX III S.à r.l. (“TLB Borrower”);
                                 Garrett Borrowing LLC (“Co-Borrower”);
                                 Garrett Motion S.à r.l. (“Swiss Borrower”, and collectively
                                  with TLB Borrower and Co-Borrower, the “Borrowers”);
                                 all direct and indirect subsidiaries of GMI that are
                                  guarantors under the Credit Agreement; and
                                 any other direct and indirect subsidiaries of GMI as
                                  mutually agreed between the Company and the Plan
                                  Sponsor.
                          An organizational chart of the Company as of the date hereof is
                          attached as Annex A.
DIP Financing             The Company will enter into a superpriority, secured debtor-in-
                          possession financing on the terms and conditions set forth on Annex
                          B (the “DIP Financing”) and otherwise acceptable to Requisite
                          Consenting Lenders. The Company expects that all Consenting
                          Lenders will have an opportunity to participate in the DIP Financing.
                          The order approving the DIP Financing shall be in form and
                          substance acceptable to the Requisite Consenting Lenders.
Adequate Protection       Consenting Lenders shall consent to the DIP Financing (subject to
                          approval of terms), enter into intercreditor arrangements as may be
                          necessary to effect the incurrence of priming liens on non-US
                          collateral, and consent to the use of cash collateral on the terms set
                          forth on Annex B hereto, which includes, among other things, the
                          following forms of adequate protection (all of which shall be in


                                              3
SC1:5232680.14
20-12212-mew      Doc 15   Filed 09/20/20 Entered 09/20/20 21:15:16            Main Document
                                      Pg 76 of 136


                           form and substance satisfactory to the Requisite Consenting
                           Lenders in their sole discretion):
                                 monthly payment of interest during the Chapter 11 Cases at
                                  the non-default contract rate, with default interest of an
                                  additional 2% under Section 2.13 of the Credit Agreement
                                  to accrue in kind on account of the Prepetition Credit
                                  Agreement Claims;
                                 superpriority adequate protection claims and liens; and
                                 reimbursement of reasonable and documented fees and
                                  expenses of advisors to the Consenting Lenders (including
                                  Gibson, Dunn & Crutcher LLP). Among other things, the
                                  cash collateral order shall also set forth the Debtors’
                                  stipulations as to amount of claims, validity of liens and
                                  other matters with respect to the Credit Agreement, the
                                  obligations thereunder and the liens and security interests
                                  securing such obligations and provide waivers, upon entry
                                  of a final order, of marshalling, any right to surcharge under
                                  section 506(c) of the Bankruptcy Code, and the “equities of
                                  the case” exception under 552(b) of the Bankruptcy Code.
Expense Reimbursement      The Company will agree in the RSA to reimburse the reasonable
                           and documented fees and expenses of (i) Gibson, Dunn & Crutcher
                           LLP as the primary legal counsel for the Consenting Lenders, (ii) a
                           single financial advisor for the Consenting Lenders subject to a
                           budget to be mutually agreed upon between the Company and
                           Consenting Lenders and (iii) the reasonable and documented fees
                           and expenses of local counsel to the extent necessary.

                                  SALE TRANSACTION
 Acquisition Agreement     The obligations of the Company and the Plan Sponsor with respect
                           to the Acquisition will be set forth in a Share and Asset Purchase
                           Agreement (the “SAPA”) to be executed and delivered
                           immediately prior to the commencement of the Chapter 11 Cases.
                           The terms of the SAPA and any amendments thereto shall be in
                           form and substance reasonably acceptable to the Requisite
                           Consenting Lenders (it being understood that any amendments or
                           modifications to the terms of the SAPA to effect or implement the
                           Asset Sale Election (as defined in the SAPA) are acceptable to the
                           Requisite Consenting Lenders).
 Acquisition Structure     The Acquisition will include:
                               (a) the purchase and sale by GMHI of all of its interests in
                                   Garrett Transportation I Inc. and its direct and indirect
                                   subsidiaries (the “U.S. Acquired Subsidiaries”);

                                              4
SC1:5232680.14
20-12212-mew       Doc 15   Filed 09/20/20 Entered 09/20/20 21:15:16             Main Document
                                       Pg 77 of 136


                                (b) the purchase and sale by ASASCO of all of its interests in
                                    Senior Subordinated Notes Issuer and its direct and
                                    indirect subsidiaries (the “ASASCO Acquired
                                    Subsidiaries” and, together with the U.S. Acquired
                                    Subsidiaries, the “Acquired Subsidiaries”); and
                                (c) the purchase and sale of certain other assets and
                                    assumption of certain other liabilities of GMI, GMHI and
                                    ASASCO, in each case as more fully set forth in the
                                    SAPA.
                            The purchase agreement, sale order, and all other documentation
                            with respect to the Acquisition shall be in form and substance
                            reasonably acceptable to the Requisite Consenting Lenders.
                            The consummation of the Acquisition (“Closing”) will occur on or
                            before the effective date of the Plan (the “Plan Effective Date”).
                            All Acquired Subsidiaries that are Debtors (collectively, the
                            “Reorganized Debtors”) will be acquired free and clear of all
                            liabilities other than Assumed Liabilities (as defined below).
                            GMI, GMHI and ASASCO shall not be acquired or reorganized,
                            and shall be liquidated pursuant to the Plan following Closing.
 Excluded Assets            All of the assets of the Acquired Subsidiaries that are Debtors shall
                            vest in the Reorganized Debtors at Closing, other than the
                            Excluded Causes of Action and certain other claims, causes of
                            action and other assets specifically identified in Annex D of the
                            SAPA (“Excluded Assets”).
 Excluded Liabilities       All liabilities of the Sellers and Acquired Subsidiaries that are
                            Debtors shall be extinguished and discharged in the Plan, other
                            than assumed liabilities identified in Annex E of the SAPA such as,
                            except to the extent identified as an Excluded Liability,
                            (a) liabilities to continuing employees, customers, suppliers and
                            business partners, (b) tax and governmental obligations,
                            (c) liabilities of Acquired Subsidiaries organized in countries
                            outside of the United States that do not recognize the discharge of
                            liabilities in Chapter 11 and (d) other specified assumed liabilities
                            to be agreed (“Assumed Liabilities”)). It is expected that the
                            liabilities not so assumed (“Excluded Liabilities”) shall include, at
                            a minimum:
                                   the liability under the Credit Agreement;
                                   the liabilities under the Senior Subordinated Notes;
                                   liabilities under rejected executory contracts;
                                   liabilities to Honeywell incurred in connection with the
                                    2018 spin-off transaction; and


                                               5
SC1:5232680.14
20-12212-mew      Doc 15   Filed 09/20/20 Entered 09/20/20 21:15:16             Main Document
                                      Pg 78 of 136


                                  other liabilities identified by the Plan Sponsor in Annex F
                                   of the SAPA.
 Executory Contracts       All executory contracts and unexpired leases of the Debtors shall
                           be assumed by New Garrett and/or the applicable Acquired
                           Subsidiaries, other than contracts specifically identified by the Plan
                           Sponsor to be rejected.
 Bidding Protections and   The Company will provide customary bidding protections to the
   Procedures              Plan Sponsor in connection with the SAPA, including a break-up
                           fee and expense reimbursement, as more fully provided in the
                           SAPA (the “Bidding Protections”).
                           The Acquisition will be subject to overbids post-petition in
                           accordance with bidding procedures to be approved by the
                           Bankruptcy Court (the “Bidding Procedures”), which shall be in
                           form and substance reasonably satisfactory to the Requisite
                           Consenting Lenders. Subject to the Bidding Protections, the
                           Company shall have a customary “fiduciary out” and shall be free
                           to receive and respond to proposals for an alternative transaction
                           (an “Alternative Restructuring Proposal”) in accordance with the
                           SAPA and Bidding Procedures. The obligations of the Consenting
                           Lenders under the RSA shall terminate in the event that the
                           Company terminates the SAPA in the exercise of the Company’s
                           fiduciary duty to pursue an Alternative Restructuring Proposal.
 Conditions to Closing     Closing of the Acquisition will be subject to certain customary
                           conditions precedent set forth in the SAPA.
 Intercompany Settlement   The total purchase price for the Acquisition will be $2.1 billion,
                           subject to adjustments as provided in the SAPA. The cash
                           proceeds of the Acquisition shall be allocated between GMHI and
                           ASASCO pursuant to an intercompany settlement negotiated by the
                           independent directors of ASASCO and GMHI, respectively (the
                           “Intercompany Settlement”), which shall provide for the payment
                           of plan distributions to the Consenting Lenders directly from the
                           Plan Sponsor on account of the applicable Borrowers and Senior
                           Subordinated Notes Issuer on the plan effective date unless
                           Requisite Consenting Lenders consent to an alternative funding
                           arrangement for such plan distributions, and approved by the
                           Bankruptcy Court pursuant to Bankruptcy Rule 9019, or as
                           otherwise ordered by the Bankruptcy Court. In early August,
                           ASASCO and GMHI each established a Transaction Committee
                           comprised of a single independent director (Neal Goldman in the
                           case of ASASCO and Alexander Greene in the case of GMHI) to
                           negotiate the allocation of proceeds pursuant to the Intercompany
                           Settlement. The proceeds allocated by the Intercompany
                           Settlement to the U.S. subsidiaries are referred to herein as the


                                               6
SC1:5232680.14
20-12212-mew         Doc 15   Filed 09/20/20 Entered 09/20/20 21:15:16              Main Document
                                         Pg 79 of 136


                              “U.S. Sale Proceeds” and the proceeds allocated to the ASASCO
                              subsidiaries are referred to herein as the “ASASCO Sale Proceeds”.
 Liquidating Trust            On the Plan Effective Date, the Debtors’ rights, title and interest in
                              the Liquidating Trust Assets will be transferred to a liquidating
                              trust (the “Liquidating Trust”), which will be administered by a
                              trustee (“Liquidating Trustee”) as set forth in the Plan and a
                              Liquidating Trust Agreement. The Liquidating Trust will be
                              responsible for (i) resolving disputed Claims entitled to recovery
                              from the Liquidating Trust, (ii) following the later of the Final
                              Order Entry Date and the Final Allocation Date, making
                              distributions to Liquidating Trust beneficiaries pursuant to the
                              applicable Liquidating Trust Waterfall, (iii) taking necessary
                              actions with respect to the Liquidating Trust Assets, and
                              (iv) administering the Liquidating Trust. The Liquidating Trust
                              will include carve-out and wind-down reserves for the
                              administration of the Liquidating Trust in amounts determined by
                              the Debtors.
                              For the avoidance of doubt, cash distributions on account of any
                              allowed Prepetition Credit Agreement Claims and Senior
                              Subordinated Noteholder Claims shall be paid directly by the Plan
                              Sponsor for the account of the applicable Borrower or Senior
                              Subordinated Notes Issuer on the Plan Effective Date pursuant to the
                              Plan.
                              “Final Order Entry Date” means the date on which the time to
                              appeal the confirmation order entered by the Bankruptcy Court or
                              move to reconsider such order has expired and no appeal or motion
                              to reconsider has been timely filed, or if timely filed, such appeal
                              or motion to reconsider has been dismissed or denied with
                              prejudice on a final basis, unless the Plan Sponsor waives such
                              requirement in writing.
                              “Final Allocation Date” means the date on which the Intercompany
                              Settlement is approved by the Bankruptcy Court pursuant to
                              Bankruptcy Rule 9019, or as otherwise ordered by the Bankruptcy
                              Court, and the time to appeal the approval order entered by the
                              Bankruptcy Court or move to reconsider such approval order has
                              expired and no appeal or motion to reconsider has been timely
                              filed, or if timely filed, such appeal or motion to reconsider has
                              been dismissed or denied with prejudice on a final basis, unless the
                              Plan Sponsor waives such requirement in writing.

            TREATMENT OF CLAIMS AND INTERESTS – ASASCO DEBTORS
Holders of claims against and equity interests in ASASCO, the Borrowers, the Senior
Subordinated Notes Issuer and the other Non-U.S. subsidiary Debtors (the “ASASCO
Debtors”) will receive the following treatment in full and final satisfaction of such claims and

                                                  7
SC1:5232680.14
20-12212-mew     Doc 15     Filed 09/20/20 Entered 09/20/20 21:15:16             Main Document
                                       Pg 80 of 136


interests, which shall be released and discharged under the Plan. Payment of cash claims
against the ASASCO Debtors shall be paid from the ASASCO Sale Proceeds.
DIP Financing Claims       Each holder of a “DIP Financing Claim” shall be paid in full on the
                           Plan Effective Date.
Administrative and         Each holder of an allowed administrative, priority, and tax claim
Priority Claims            shall have such claim satisfied in full, in cash, or otherwise receive
                           treatment consistent with the provisions of section 1129(a)(9) of
                           the Bankruptcy Code.
Prepetition Credit         Each holder of an allowed claim arising under the Credit
Agreement Claims           Agreement (including, for the avoidance of doubt, any “Secured
                           Hedging Obligations” as defined in the Credit Agreement)
                           (collectively, such claims, the “Prepetition Credit Agreement
                           Claims”) shall be impaired and shall receive on the Plan Effective
                           Date payment of cash in an amount equal to 100% of the
                           outstanding principal amount of such holder’s Prepetition Credit
                           Agreement Claims plus accrued and unpaid interest to and
                           including the Plan Effective Date at the non-default contract rate.
Senior Subordinated        Each holder of an allowed claim under the senior notes (the
Noteholder Claims          “Senior Subordinated Notes”; and such claims, the “Senior
                           Subordinated Noteholder Claims”) issued under the Indenture,
                           dated as of September 27, 2018 (the “Indenture”), among GMI,
                           Senior Subordinated Notes Issuer, U.S. Co-Borrower, the
                           Guarantors, Deutsche Trustee Company Limited, Deutsche Bank
                           AG, London Branch, and Deutsche Bank Luxembourg S.A.) shall
                           be impaired and shall receive on or promptly after the Plan
                           Effective Date payment in cash from the Senior Subordinated
                           Notes Issuer in an amount equal to 90% of (a) the outstanding
                           principal amount of such Senior Subordinated Notes plus (b)
                           accrued and unpaid interest to and including the petition date at the
                           non-default contract rate (but, for the avoidance of doubt, not
                           including any “make-whole”).
General Unsecured          Other than to the extent such holder opts in to the ASASCO
Claims against the         Convenience Class, each holder of an allowed general unsecured
ASASCO Debtor              claim (each, a “General Unsecured Claim”) against one or more
Subsidiaries               ASASCO Debtor subsidiaries, including claims against ASASCO
                           guaranteed by one or more ASASCO Debtor subsidiaries (an
                           “ASASCO Group GU Claim”), shall either (a) have its claim
                           assumed by the applicable Reorganized Debtor(s) pursuant to the
                           SAPA as an “Assumed Liability”, (b) receive such treatment so as
                           to render such holder’s allowed General Unsecured Claim
                           unimpaired pursuant to section 1124 of the Bankruptcy Code, or
                           (c) receive from the Liquidating Trust the lesser of payment in full
                           in cash or its pro rata share of the amount available for distributions

                                               8
SC1:5232680.14
20-12212-mew     Doc 15   Filed 09/20/20 Entered 09/20/20 21:15:16            Main Document
                                     Pg 81 of 136


                          on ASASCO Group GU Claims in the ASASCO Proceeds
                          Waterfall (as defined below).
                          Plan will substantively consolidate the estates of the ASASCO
                          Debtor subsidiaries solely for the purposes of making distributions,
                          except as otherwise determined by the Bankruptcy Court.
General Unsecured         Other than to the extent such holder opts in to the ASASCO
Claims against ASASCO     Convenience Class, each holder of an allowed General Unsecured
Only                      Claim of ASASCO that is not guaranteed by any ASASCO Debtor
                          subsidiary (an “ASASCO GU Claim”) will either (a) have its
                          General Unsecured Claim assumed by the applicable Reorganized
                          Debtor pursuant to the SAPA as an “Assumed Liability”,
                          (b) receive such treatment so as to render such holder’s allowed
                          General Unsecured Claim unimpaired pursuant to section 1124 of
                          the Bankruptcy Code, or (c) receive from the Liquidating Trust the
                          lesser of payment in full in cash and its pro rata share of the
                          amount available for distributions on ASASCO GU Claims in the
                          ASASCO Proceeds Waterfall.
                          The ASASCO GU Claims will include the obligation to make
                          payments under the Tax Matters Agreement, dated September 12,
                          2018 (the “Tax Matters Agreement”), including in respect of
                          mandatory transition tax as well as any other obligations of
                          ASASCO incurred in connection with the 2018 spin-off transaction
                          that are not guaranteed by the ASASCO subsidiaries.
                          The allowance of any ASASCO GU Claim arising under the Tax
                          Matters Agreement, the Separation and Distribution Agreement,
                          dated September 27, 2018 (the “Separation Agreement”), or the
                          2018 spin-off transaction generally will be subject to certain
                          conditions, objections and defenses to be asserted by the Debtors.
ASASCO Indemnity          The Indemnification and Reimbursement Agreement, dated
Claims                    September 12, 2018 (the “ASASCO Indemnity”), by and among
                          Honeywell ASASCO Inc., Honeywell ASASCO 2 Inc., and
                          Honeywell International Inc. and the Indemnification Guarantee
                          Agreement, dated September 27, 2018 (the “ASASCO Indemnity
                          Guarantee Agreement” and, together with the ASASCO Indemnity,
                          the “ASASCO Indemnity Agreements”) will be rejected, and any
                          resulting claim (an “ASASCO Indemnity Claim”) will be allowed
                          at the amount, if any, stipulated by ASASCO and the applicable
                          counterparty or as determined by the Bankruptcy Court, provided
                          that if it is determined that the ASASCO Indemnity Agreements
                          are not an executory contract, the allowed amount of any ASASCO
                          Indemnity Claim shall be estimated by the Bankruptcy Court
                          pursuant to an estimation proceeding under section 502(c) of the
                          Bankruptcy Code. Allowance of the ASASCO Indemnity Claim
                          will be subject to certain conditions, objections and defenses

                                             9
SC1:5232680.14
20-12212-mew     Doc 15    Filed 09/20/20 Entered 09/20/20 21:15:16             Main Document
                                      Pg 82 of 136


                          relating to the 2018 spin-off transaction as well as the enforcement
                          of applicable deferral and subordination provisions.
                          Each holder of an allowed ASASCO Indemnity Claim shall receive
                          from the Liquidating Trust the lesser of payment in full in cash and
                          its pro rata share of the amount available for distributions on
                          ASASCO Indemnity Claims in the ASASCO Proceeds Waterfall.
Guarantee Claims Subject All guarantees by ASASCO Debtors of Prepetition Credit
to the Intercreditor     Agreement Claims, Senior Subordinated Noteholder Claims and
Arrangements             ASASCO Indemnity Claims shall either (i) be contractually
                         released by requisite lenders under Sections 9.02 and 9.14 of the
                         Credit Agreement and the corresponding provisions of the
                         Indenture and the ASASCO Indemnity Agreements on the Plan
                         Effective Date in connection with the consummation of the
                         Acquisition, or (ii) otherwise released and discharged pursuant to
                         confirmation of the Plan. All claims in connection with such
                         guarantees shall be disallowed and discharged pursuant to the Plan
                         and receive no recovery.
                          Guarantee claims not subject to these intercreditor arrangements
                          shall be treated as Excluded Liabilities against the applicable
                          ASASCO Debtor in accordance with the other applicable
                          provisions of the Plan.
ASASCO Convenience        The ASASCO Convenience Class shall consist of each ASASCO
Class Claims              Group GU Claim or ASASCO GU Claim that is either (a) allowed
                          in an amount that is equal to or less than $250,000, or (b) allowed
                          in an amount that is greater than $250,000, but with respect to
                          which the holder of such allowed Claim voluntarily and
                          irrevocably reduces the aggregate amount of such allowed claim to
                          $250,000 pursuant to an ASASCO Convenience Class Claim
                          election (each, an “ASASCO Convenience Class Claim”),
                          If the ASASCO Convenience Class votes to accept the Plan, each
                          holder of an ASASCO Convenience Class Claim shall receive cash
                          promptly on the Plan Effective Date in an amount equal to 90% of
                          the allowed amount of such ASASCO Convenience Class Claim.
                          If the ASASCO Convenience Class does not vote to accept the
                          Plan, each holder of an ASASCO Convenience Class Claim shall
                          be entitled to its pro rata share of amounts available for distribution
                          to ASASCO Convenience Class Claims in accordance with the
                          ASASCO Proceeds Waterfall.
ASASCO Proceeds           The portion of the Liquidating Trust attributable to ASASCO Sale
Waterfall                 Proceeds, and any proceeds from the Excluded Causes of Action,
                          shall be applied as follows (the “ASASCO Proceeds Waterfall”):



                                             10
SC1:5232680.14
20-12212-mew        Doc 15   Filed 09/20/20 Entered 09/20/20 21:15:16              Main Document
                                        Pg 83 of 136


                                    first, to fund the Spin-Off Litigation Trust (defined below)
                                     to pursue the Excluded Causes of Action in an amount
                                     determined by the Debtors but not to exceed $25 million;
                                    second, to pay on a pro rata basis (a) any allowed
                                     ASASCO Group GU Claims and ASASCO Convenience
                                     Class Claims, (b) any allowed ASASCO Indemnity Claims
                                     and (c) the allowed Senior Subordinated Noteholder
                                     Claims, provided that, as between the Senior Subordinated
                                     Noteholder Claims and the ASASCO Indemnity Claims,
                                     all recoveries otherwise allocable to ASASCO Indemnity
                                     Claims shall be paid over to the Senior Subordinated
                                     Noteholder Claims pursuant to the applicable intercreditor
                                     arrangements until such time as the Senior Subordinated
                                     Noteholder Claims have been paid in full in cash;
                                    third, to payment of ASASCO GU Claims (i.e., claims
                                     with recourse to ASASCO only and not any operating
                                     subsidiary); and
                                    fourth, to be contributed to the U.S. Proceeds Waterfall to
                                     make distributions on claims and interests of the U.S.
                                     Debtors (as defined below).
                             For the avoidance of doubt, cash distributions on account of any
                             allowed Prepetition Credit Agreement Claims and Senior
                             Subordinated Noteholder Claims shall be paid directly by the Plan
                             Sponsor for the account of the applicable Borrower or Senior
                             Subordinated Notes Issuer on the Plan Effective Date pursuant to
                             the Plan.

                 TREATMENT OF CLAIMS AND INTERESTS – U.S. DEBTORS
Holders of claims against and equity interests in GMI, GMHI and the U.S. subsidiary Debtors
(the “U.S. Debtors”) will receive the following treatment in full and final satisfaction of such
claims and interests, which shall be released and discharged under the Plan. Payment of cash
claims against the U.S. Debtors shall be paid from the U.S. Sale Proceeds.
DIP Financing Claims         Each holder of a DIP Financing Claim shall be paid in full on the
                             Plan Effective Date.
Administrative and           Each holder of an allowed administrative, priority, and tax claim
Priority Claims              shall have such claim satisfied in full, in cash, or otherwise receive
                             treatment consistent with the provisions of section 1129(a)(9) of
                             the Bankruptcy Code.
Prepetition Credit           Each holder of an allowed Prepetition Credit Agreement Claim
Agreement Claims             shall receive on the Plan Effective Date payment of cash in an
                             amount equal to 100% of the outstanding principal amount of such
                             holder’s Prepetition Credit Agreement Claims plus accrued and

                                                11
SC1:5232680.14
20-12212-mew       Doc 15   Filed 09/20/20 Entered 09/20/20 21:15:16             Main Document
                                       Pg 84 of 136


                            unpaid interest to and including the Plan Effective Date at the non-
                            default contract rate.
General Unsecured           Each holder of an allowed General Unsecured Claim of the U.S.
Claims                      Debtors shall either (a) have its General Unsecured Claim assumed
                            by the applicable Reorganized Debtor pursuant to the SAPA as an
                            “Assumed Liability”, (b) receive such treatment so as to render
                            such holder’s allowed General Unsecured Claim unimpaired
                            pursuant to section 1124 of the Bankruptcy Code or (c) receive
                            from the Liquidating Trust the lesser of payment in full in cash or
                            its pro rata share of the amount available for distributions on
                            General Unsecured Claims of the U.S. Debtors in U.S. Proceeds
                            Waterfall.
                            In its utilization of a single claims pool to address Excluded
                            Liabilities of the U.S. Debtors, the Plan will substantively
                            consolidate the estates of the U.S. Debtors for the purposes of
                            making distributions, except as otherwise determined by the
                            Bankruptcy Court.
Guarantee Claims            All guarantees by U.S. Debtors of Prepetition Credit Agreement
                            Claims shall either (i) be contractually released by requisite lenders
                            under Sections 9.02 and 9.14 of the Credit Agreement and the
                            corresponding provisions of the Indenture on the Plan Effective
                            Date in connection with the consummation of the Acquisition, or
                            (ii) otherwise released and discharged pursuant to confirmation of
                            the Plan. All claims in connection with such guarantees shall be
                            disallowed and discharged in connection with the Plan and receive
                            no recovery.
                            Guarantee claims not subject to these intercreditor arrangements
                            shall be treated as Excluded Liabilities against the applicable U.S.
                            Debtor in accordance with the other applicable provisions of the
                            Plan.
Prepetition Common          Holders of common stock of GMI will be entitled to receive their
Stock                       pro rata share of all proceeds of the estate remaining after payment
                            of creditors pursuant to the U.S. Proceeds Waterfall.
U.S. Proceeds Waterfall     The portion of the Liquidating Trust attributable to U.S. Sale
                            Proceeds and any distributions to GMHI from the ASASCO
                            Proceeds Waterfall shall be applied as follows (the “U.S. Proceeds
                            Waterfall”):
                                   first, to pay on a pro rata basis allowed General Unsecured
                                    Claims of the U.S. Debtors; and
                                   second, to make distributions to stockholders of GMI.




                                               12
SC1:5232680.14
20-12212-mew      Doc 15    Filed 09/20/20 Entered 09/20/20 21:15:16            Main Document
                                       Pg 85 of 136



                             OTHER TERMS OF THE PLAN
Intercompany Claims         Claims among the Acquired Subsidiaries will be adjusted,
                            continued, settled, reinstated, discharged or eliminated by the
                            Debtors in the ordinary course of business in consultation with the
                            Plan Sponsor prior to the Plan Effective Date and will be assumed
                            pursuant to the Acquisition. Claims among the Sellers or GMI and
                            between the Sellers or GMI, on the one hand, and Reorganized
                            Debtors, on the other hand, will be settled or otherwise eliminated
                            at or before Closing in connection with the Plan.
Spin-Off Litigation Trust   A litigation trust (the “Spin-Off Litigation Trust”) will be formed
                            by the Plan to pursue the Excluded Causes of Action. On the Plan
                            Effective Date, the Debtors’ rights, title and interest in the
                            Excluded Causes of Action will vest in the Spin-Off Litigation
                            Trust and will be administered by a trustee (“Spin-Off Litigation
                            Trustee”) as set forth in the Plan. The Spin-Off Litigation Trust
                            will initially be funded with $25 million with the option to seek
                            further financing as the Spin-Off Litigation Trustee believes is
                            necessary in its reasonable judgment.
Transaction Costs and       All costs and expenses payable by the Company in connection with
Expenses                    the Acquisition (other than taxes arising from the sale of equity
                            interests in Garrett Transportation I Inc. and Garrett LX I S.à r.l.,
                            which will be borne by GMHI and ASASCO, respectively) will be
                            allocated among the Debtors pursuant to the Intercompany
                            Settlement. Payment of such transaction costs and expenses
                            incurred through Closing will be paid or reserved for from the
                            proceeds of the Acquisition in a manner consistent with the
                            Liquidating Trust Waterfalls.
Tax Matters                 Notwithstanding anything herein to the contrary, tax issues and
                            matters of tax structure related to the Restructuring will be
                            mutually determined by the Company and the Plan Sponsor.
Conditions Precedent to     The occurrence of the Plan Effective Date will be subject to the
the Plan Effective Date     satisfaction of certain conditions precedent customary in
                            transactions of the type described herein, including, without
                            limitation, the following:
                                  The conditions precedent to the Acquisition will have been
                                   satisfied or waived by the Plan Sponsor and the Sellers, as
                                   applicable;
                                  All definitive documentation for the Restructuring will,
                                   where applicable, have been executed and remain in full
                                   force and effect, which definitive documentation will be in
                                   form and substance acceptable or reasonably acceptable, as


                                               13
SC1:5232680.14
20-12212-mew     Doc 15    Filed 09/20/20 Entered 09/20/20 21:15:16            Main Document
                                      Pg 86 of 136


                                  applicable, to the Company and the Requisite Consenting
                                  Lenders in accordance with the RSA;
                                 The subsidiary guarantees under the Credit Agreement, the
                                  Senior Subordinated Notes and the ASASCO Indemnity
                                  Agreements will have been released as contemplated by the
                                  Plan;
                                 The Bankruptcy Court will have entered the confirmation
                                  order;
                                 All releases set forth in the Plan will have been approved by
                                  the Bankruptcy Court;
                                 The Company will have obtained all authorizations,
                                  consents, regulatory approvals, rulings, or documents that
                                  are necessary to implement and effectuate the Plan;
                                 No governmental entity or federal or state court of
                                  competent jurisdiction will, have enacted, issued,
                                  promulgated, enforced or entered any law or order (whether
                                  temporary, preliminary or permanent), in any case which is
                                  in effect and which prevents or prohibits consummation of
                                  the Plan or any of the other transactions contemplated by
                                  the RSA and no governmental entity will have instituted
                                  any action or proceeding (which remains pending at what
                                  would otherwise be the closing date) seeking to enjoin,
                                  restrain or otherwise prohibit consummation of the
                                  transactions contemplated by the RSA or the Plan; and
                                 All reasonable and documented fees of approved advisors
                                  to the Consenting Lenders will have been paid in full as
                                  provided in the RSA (including the fees of Gibson, Dunn &
                                  Crutcher).
                           Customary rights for the Company, the Plan Sponsor or the
                           Consenting Lenders to waive certain of the foregoing conditions
                           precedent shall be set forth in the Plan
Releases and Exculpation The Plan will include customary mutual releases (including third
                         party releases) and exculpation provisions, in each case, to the
                         fullest extent permitted by law, in favor of the Company, the Plan
                         Sponsor, the Consenting Lenders, the agents, and each of their
                         respective current and former directors, officers, shareholders,
                         employees, partners, managers, members, advisors, legal counsel,
                         agents, and other representatives
Other Customary Plan       The Plan will provide for other standard and customary provisions,
Provisions                 including in respect of the cancellation of existing claims and
                           interests, a channeling injunction with respect to claims discharged
                           by the Plan, the vesting of assets and the compromise and
                           settlement of claims, which provisions, in each case shall be in
                                             14
SC1:5232680.14
20-12212-mew     Doc 15   Filed 09/20/20 Entered 09/20/20 21:15:16           Main Document
                                     Pg 87 of 136


                          form and substance reasonably acceptable to the Requisite
                          Consenting Lenders.
Post-Effectiveness        The Plan will provide that the Bankruptcy Court will retain
Matters                   jurisdiction until all distributions contemplated by the Plan have
                          been made, including without limitation jurisdiction to resolve any
                          dispute concerning the Intercompany Settlement, the resolution of
                          disputed claims and the activities and winding up of the
                          Liquidating Trust and the Spin-Off Litigation Trust.




                                            15
SC1:5232680.14
20-12212-mew     Doc 15   Filed 09/20/20 Entered 09/20/20 21:15:16   Main Document
                                     Pg 88 of 136


                                      Annex A

                                 Organizational Chart




SC1:5232680.14
20-12212-mew     Doc 15   Filed 09/20/20 Entered 09/20/20 21:15:16    Main Document
                                     Pg 89 of 136


                                      Annex B

                   DIP Financing and Adequate Protection Term Sheet




SC1:5232680.14
20-12212-mew        Doc 15     Filed 09/20/20 Entered 09/20/20 21:15:16                 Main Document
                                          Pg 90 of 136



                                               Annex B

         $250,000,000 Senior Secured Super-Priority Debtor-In-Possession Term Loan Facility

                               SUMMARY OF TERMS AND CONDITIONS

This summary of terms and conditions (the “Term Sheet”) outlines certain terms of the proposed DIP
Term Loan Facility referred to below. This Term Sheet was prepared for discussion purposes only and
does not constitute a commitment to provide any financing to the Borrower. The terms and conditions of
this proposed Term Sheet, including the amounts, interest rates, amortization, premiums and fees, may be
modified or supplemented by Citigroup Global Markets Inc. (the “Lead Arranger”) and the Borrower at
any time and from time to time during the course of discussions as a result of changed market conditions
or otherwise. This proposed Term Sheet is not exhaustive as to all of the terms and conditions which
would govern the transactions described herein.

Borrower:                            Garrett Motion Inc., a Delaware corporation (“Holdings” or the
                                     “Borrower”), as a debtor and debtor in possession under title 11 of
                                     the United States Code (the “Bankruptcy Code”).

Guarantors:                          The obligations of the Borrower shall be unconditionally
                                     guaranteed, on a joint and several basis, by each entity which
                                     guarantees (or is required to guarantee) the obligations of the
                                     Borrower and the other Debtors (as defined below) arising under
                                     the Pre-Petition Credit Agreement (as defined below) (the
                                     foregoing, each, a “Guarantor” and, collectively, the
                                     “Guarantors”). The guarantee of each Guarantor domiciled outside
                                     the United States shall be subject to agreed guaranty and security
                                     principles substantially consistent with those applicable under the
                                     Pre-Petition Credit Agreement (as defined below) and reasonably
                                     satisfactory to the Required Lenders (as defined below) (the
                                     “Guaranty and Security Principles”).

Case:                                The bankruptcy cases (the “Chapter 11 Cases”) of the Borrower
                                     and its direct and indirect affiliates and subsidiaries that are
                                     required to be Guarantors under the DIP Term Loan Facility (the
                                     “Debtors”) to be filed under title 11 of the Bankruptcy Code in the
                                     United States Bankruptcy Court for the Southern District of New
                                     York (the “Bankruptcy Court”) on or around September 13, 2020
                                     (the date of filing of such petitions, the “Petition Date”).

Agent:                               Citibank, N.A. (“Citibank”) shall act as administrative agent and
                                     collateral agent for the DIP Term Loan Facility (in such capacity,
                                     the “Agent”) on behalf of the Lenders (as defined below).

Lead Arranger:                       Citigroup Global Markets Inc. or any of its affiliates.

Lenders:                             A syndicate of lenders (including the Ad Hoc Group and each other
                                     Pre-Petition Lender that has become a party to the RSA (as defined
                                     below), who will be offered the opportunity to participate in the
                                     DIP Term Loan Facility on a pro rata basis in accordance with their



                                                    1
20-12212-mew      Doc 15       Filed 09/20/20 Entered 09/20/20 21:15:16              Main Document
                                          Pg 91 of 136


                                   loans under the Pre-Petition Credit Agreement) arranged by the
                                   Lead Arranger and subject to the consent of the Borrower (not to be
                                   unreasonably withheld) for the DIP Term Loan Facility (such
                                   syndicate of lenders, each a “Lender” and, collectively, the
                                   “Lenders”). All rights and obligations of the Lenders under the DIP
                                   Term Loan Facility shall be several, and not joint and several.

Prepetition Credit Agreement       That certain Credit Agreement, dated as of September 27, 2018,
                                   among Holdings, the intermediate holdcos party thereto, the
                                   borrowers party thereto, the lenders party thereto (the “Pre-Petition
                                   Lenders”), the issuing banks party thereto, and JPMorgan Chase
                                   Bank, N.A., as administrative agent and collateral agent (together
                                   with any successor agent, the “Pre-Petition Agent”), as amended
                                   by the First Amendment to the Credit Agreement, dated as of June
                                   12, 2020 (as so amended and as may be further amended, the “Pre-
                                   Petition Credit Agreement”).

DIP Term Loan Facility:            A non-amortizing senior secured super-priority debtor-in-
                                   possession term loan facility (the “DIP Term Loan Facility”) with
                                   a maximum principal availability of $250 million (the “Total
                                   Aggregate Commitment” and the loans thereunder, the “Loans”)
                                   to be funded in two borrowings as follows: (a) $100,000,000 made
                                   not later than three business days following the entry of the Interim
                                   DIP Order (as defined below) (the “Initial Borrowing”), and (b)
                                   $150,000,000 (the “Second Borrowing”) made not later than one
                                   business day following the entry of the Final DIP Order (as defined
                                   below), in each case, subject to the terms and conditions described
                                   herein and in the Credit Documentation referred to below and in
                                   accordance with the Budget (as defined below).

Maturity Date:                     The DIP Term Loan Facility will mature on the earliest of (such
                                   earliest date, the “Maturity Date”):
                                       (a) March 31, 2021 (the “Scheduled Maturity Date”);
                                           provided, however, that upon the Borrower’s written
                                           request received by the Agent and the Required Lenders not
                                           later than 10 business days prior to the original Scheduled
                                           Maturity Date such Scheduled Maturity Date can be
                                           extended by two months subject to (i) the payment of an
                                           extension fee to the Lenders equal to 1.00% of the principal
                                           amount of the Loans outstanding at the time of such
                                           extension, (ii) no default or Event of Default (as defined
                                           below) existing at the time of such extension and (iii)
                                           accuracy of the representations and warranties in all
                                           material respects at the time of such extension and after
                                           giving effect thereto.
                                       (b) 40 days after entry by the Bankruptcy Court of the Interim
                                           DIP Order (as defined below) approving the DIP Term
                                           Loan Facility (the “Interim DIP Period”), if the Final DIP
                                           Order (as defined below) has not been entered by the
                                           Bankruptcy Court prior to the expiration of such 40-day


                                                 2
20-12212-mew    Doc 15   Filed 09/20/20 Entered 09/20/20 21:15:16              Main Document
                                    Pg 92 of 136


                                     period;
                                 (c) the effective date of a plan of reorganization or liquidation
                                     in the Chapter 11 Cases (the “Plan Effective Date”);
                                 (d) the appointment of a trustee or receiver in one or more of
                                     the Chapter 11 Cases;
                                 (e) the first business day after which the Interim Order expires
                                     by its terms or is terminated, unless the Final DIP Order has
                                     been entered and become effective prior thereto;
                                 (f) conversion of any of the Chapter 11 Cases to a case under
                                     Chapter 7 of the Bankruptcy Code or the Borrower or any
                                     Guarantor having filed a motion or other pleading seeking
                                     the conversion of the Chapter 11 Cases to Chapter 7 of the
                                     Bankruptcy Code unless otherwise consented to in writing
                                     by the Required Lenders;
                                 (g) the consummation of a sale of all or substantially all of the
                                     assets of the Debtors pursuant to section 363 of the
                                     Bankruptcy Code or otherwise;
                                 (h) the date of the filing or express written support by any
                                     Debtor of a plan of reorganization that is not an Acceptable
                                     Plan (as defined below); and
                                 (i) the date of termination of the Lenders’ commitments and
                                     the acceleration of any outstanding Loans, in each case,
                                     under the DIP Term Loan Facility in accordance with the
                                     terms of the credit agreement (the “DIP Credit
                                     Agreement”) and the other definitive documentation with
                                     respect to the DIP Term Loan Facility (collectively with the
                                     DIP Credit Agreement and the related guarantee and
                                     security documents, the “Credit Documentation”).

Closing Date:                The date on which the conditions precedent under the heading
                             “Conditions Precedent to the Initial Borrowing” below shall have
                             been met or waived and the Initial Borrowing shall have occurred
                             (the “Closing Date”).

Purpose:                     The proceeds of the DIP Term Loan Facility shall be used by the
                             Borrower on or after the Closing Date to (a) pay certain costs,
                             premiums, fees and expenses related to the Chapter 11 Cases, (b)
                             with respect to the Initial Borrowing, make payments pursuant to
                             any interim or final order entered by the Bankruptcy Court pursuant
                             to any “first day” motions permitting the payment by the Debtors of
                             any prepetition amounts then due and owing (the “First Day
                             Orders”); provided, that the form and substance of such First Day
                             Orders shall be reasonably acceptable to the Required Lenders, (c)
                             make Adequate Protection Payments (as defined below), and (d)
                             fund working capital needs of the Debtors and their subsidiaries to
                             the extent permitted by the Budget as in effect from time to time;
                             provided, further, that, in each case (i) such payments shall be made
                             in accordance with the Budget as in effect from time to time and (ii)


                                           3
20-12212-mew      Doc 15    Filed 09/20/20 Entered 09/20/20 21:15:16                 Main Document
                                       Pg 93 of 136


                                no proceeds of the DIP Term Loan Facility will be utilized, directly
                                or indirectly, to prepay, redeem or otherwise discharge any
                                prepetition indebtedness of Holdings or any of its subsidiaries or
                                affiliates except as permitted by clause (b) above.
                                Notwithstanding the foregoing, no portion or proceeds of the DIP
                                Term Loan Facility, the Carve-Out (as defined below) or the
                                Collateral (as defined below) or the Pre-Petition Collateral (as
                                defined below) may be used in connection with the investigation
                                (including discovery proceedings), initiation or prosecution of any
                                claims, causes of action, adversary proceedings or other litigation
                                against the Pre-Petition Agent or the Pre-Petition Lenders other
                                than up to $50,000 in connection with the investigation by the
                                Committee (as defined below), within sixty (60) calendar days
                                following the selection of counsel to the Committee, of claims,
                                causes of action, adversary proceedings or other litigation against
                                the Pre-Petition Agent or the Pre-Petition Lenders solely concerning
                                the validity, enforceability, perfection, priority or extent of the liens
                                on the Pre-Petition Collateral.

Documentation Principles:       The Credit Documentation for the DIP Term Loan Facility shall,
                                except as otherwise set forth herein, initially be based upon the
                                definitive documentation for the Pre-Petition Credit Agreement,
                                with such modifications as may be agreed to reflect the terms set
                                forth in this Term Sheet, the operational requirements of the Agent,
                                other terms customary for a debtor-in-possession facility of this
                                type (including, without limitation, the wholesale elimination of the
                                concept of Unrestricted Subsidiaries), and other terms to be
                                mutually agreed by the Lead Arranger, the Required Lenders and
                                the Borrower, which Credit Documentation shall be consistent with
                                this Term Sheet and otherwise acceptable to the Required Lenders
                                (the “Documentation Principles”).

Interest Rate:                  Loans under the DIP Term Loan Facility will bear interest at a rate,
                                at Borrower’s option, equal to (x) prior to March 31, 2021, the Base
                                Rate (as defined below) plus 3.50% per annum or LIBOR (subject
                                to a 1.00% LIBOR floor) plus 4.50% per annum and (y) following
                                March 31, 2021 if the Scheduled Maturity Date has been extended
                                at such time, the Base Rate plus 4.50% per annum or LIBOR
                                (subject to a 1.00% LIBOR floor) plus 5.50% per annum, in each
                                case, compounded monthly and payable every 30 days in arrears.
                                All interest shall be calculated using a 360-day year and actual days
                                elapsed.
                                “Base Rate” means the highest of (i) the Agent’s prime rate, (ii) the
                                federal funds effective rate from time to time (but not less than
                                zero) plus 0.50% and (iii) the LIBOR for an interest period of one
                                month (giving effect to the LIBOR floor) plus 1.00%.
                                At any time when an Event of Default under the DIP Term Loan
                                Facility has occurred and is continuing, all outstanding amounts
                                under the DIP Term Loan Facility shall bear interest, to the fullest



                                               4
20-12212-mew      Doc 15   Filed 09/20/20 Entered 09/20/20 21:15:16               Main Document
                                      Pg 94 of 136


                               extent permitted by law, at the applicable interest rate plus 2.00%
                               per annum and shall be payable on demand (the “Default Rate”).

Fees:                          Original Issue Discount: The Loans shall be made after deduction
                               of original issue discount in the amount of 2.00% of the
                               commitments on the Closing Date.
                               Financing Fee: Each Lender shall receive a financing fee in the
                               amount of 1.00% of its commitments on the Closing Date, payable
                               in full in cash on the Closing Date, provided, for the avoidance of
                               doubt, that such financing fee may be net funded out of the Initial
                               Borrowing (if any) to account therefor.
                               The Agent shall receive an annual administrative agency fee in the
                               amount and as set forth in the Fee Letter. In addition, all fees of the
                               Agent, as fronting and seasoning bank, charged in connection with
                               any “fronting” and “seasoning” of the DIP Term Loan Facility shall
                               be paid by the Borrower.
Adequate Protection:           As adequate protection for any diminution in the value of the
                               interests of the Pre-Petition Lenders in the collateral securing the
                               Pre-Petition Credit Agreement (the “Pre-Petition Collateral”), the
                               Pre-Petition Lenders will receive, subject to the Carve-Out (as
                               defined below), the following as adequate protection:
                                   (a) the payment of the reasonable and documented out-of-
                                       pocket fees and expenses of (x) Gibson Dunn & Crutcher
                                       as legal counsel to the Ad Hoc Group and one local counsel
                                       in each applicable material jurisdiction, (y) PJT Partners as
                                       financial advisor to the Ad Hoc Group (the counsel and
                                       advisors in the foregoing clauses (x) and (y), the “Ad Hoc
                                       Group Advisors”) and (z) the Pre-Petition Agent (which
                                       shall include the reasonable and documented out-of-pocket
                                       fees and expenses of one primary legal counsel and one
                                       local counsel in each applicable material jurisdiction);
                                   (b) subject to local law limitations, validly binding,
                                       enforceable, unavoidable and perfected additional and
                                       replacement liens on and security interests in the Debtors’
                                       Pre-Petition Collateral and the Collateral (as defined
                                       below) junior only to the liens granted to the Lenders under
                                       the DIP Term Loan Facility and existing valid, perfected,
                                       unavoidable and superior liens in such Collateral held by
                                       other creditors;
                                   (c) an allowed superpriority administrative expense claim as
                                       contemplated by section 507(b) of the Bankruptcy Code
                                       solely for any diminution in collateral value, which claim
                                       shall have priority over all priority claims (other than the
                                       claims of the Lenders under the DIP Term Loan Facility)
                                       and unsecured claims against the Debtors and their estates,
                                       now existing or hereafter arising, of any kind or nature
                                       whatsoever, including, without limitation, administrative
                                       expenses of the kinds specified in or ordered pursuant to


                                              5
20-12212-mew      Doc 15    Filed 09/20/20 Entered 09/20/20 21:15:16                Main Document
                                       Pg 95 of 136


                                          sections 105, 326, 328, 330, 331, 503(a), 506(c), 507(a),
                                          507(b), 546(c), 726(b), and 1114 of the Bankruptcy Code
                                          or otherwise; and
                                      (d) post-petition monthly interest payments, payable on the last
                                          business day of each month, in an amount equal to the non-
                                          default interest rate payable under the Pre-Petition Credit
                                          Agreement (including, for the avoidance of doubt, payment
                                          of all prepetition accrued and unpaid interest under the Pre-
                                          Petition Credit Agreement), with default interest of an
                                          additional 2% under Section 2.13 of the Pre-Petition Credit
                                          Agreement to accrue in kind (collectively, “Adequate
                                          Protection Payments”).

Necessary Consent to Priming on   The Borrower agrees that it will offer to any Lender who signs the
Foreign Collateral:               RSA and the amendment to the Pre-Petition Credit Facility
                                  contemplated thereby prior to the hearing on Final DIP Order and
                                  agrees pursuant thereto and the other documents contemplated
                                  thereby to consent to the incurrence of the Loans and the entry of
                                  the DIP Orders a consent fee equal to 0.25% of the principal
                                  amount of such Lender’s loans (without duplication of any loans
                                  previously held by any other Lender at the time such Lender
                                  executed a counterpart to the RSA) outstanding under the Pre-
                                  Petition Credit Agreement as of the date such Lender executes a
                                  counterpart to the RSA.

Optional Prepayments and          The Borrower may, upon at least one business day’s notice, prepay
Commitment Reductions:            in full or in part, subject to prepayment premium set forth under the
                                  heading “Prepayment Premium” below and subject to breakage
                                  costs, if applicable, the Loans; provided, that each such partial
                                  prepayment shall be in a minimum amount to be agreed. Once
                                  repaid, Loans may not be re-borrowed.

Mandatory Prepayments:            Mandatory prepayments of the Loans customary for similar debtor-
                                  in-possession financings shall be required, including, in an amount
                                  equal to (a) 100% of insurance and condemnation proceeds, (b)
                                  100% of net cash proceeds from the issuance or incurrence of post-
                                  petition indebtedness not permitted by the DIP Credit Agreement
                                  and (c) 100% of the net cash proceeds of any asset sales (other than
                                  dispositions in the ordinary course of business, dispositions
                                  specifically approved by the Required Lenders in advance,
                                  dispositions provided for in the Budget and other customary
                                  exceptions to be agreed) (without any reinvestment rights but with
                                  a dollar threshold in an amount to be agreed and subject to
                                  customary exceptions with terms to be agreed related to repatriation
                                  of proceeds, tax consequences and similar matters); provided, that
                                  if the Required Lenders so consent (such consent not to be
                                  unreasonably withheld), asset sale proceeds received pursuant to
                                  this section may be utilized by the Debtors in accordance with the
                                  Budget.
                                  All voluntary prepayments and mandatory prepayments (within


                                                6
20-12212-mew   Doc 15   Filed 09/20/20 Entered 09/20/20 21:15:16               Main Document
                                   Pg 96 of 136


                            three business days of receipt thereof) shall be applied as follows:
                            first, to pay accrued and unpaid fees and expenses of the Agent in
                            its capacity as such and fees and expenses of the Ad Hoc Group
                            Advisors, second, to pay accrued and unpaid interest on, and other
                            expenses in respect of, the obligations under the DIP Term Loan
                            Facility, to the extent then due and payable; and third, to repay any
                            principal amounts or other obligations which have been advanced
                            and are outstanding under the DIP Term Loan Facility.

Prepayment Premium:         In the event that prior to the Scheduled Maturity Date (including,
                            for the avoidance of doubt, as may be extended as provided hereby)
                            the Borrower (i) prepays (except as a result of the consummation of
                            the restructuring transaction contemplated by the RSA (as defined
                            below), a 363 sale or another restructuring transaction, in each case,
                            approved by the Required Lenders (provided that, so long as all
                            obligations under the Pre-Petition Credit Agreement and the DIP
                            Credit Agreement are repaid in full in cash under the terms of such
                            transaction, such approval shall not be unreasonably withheld) and
                            the Bankruptcy Court), refinances, substitutes or replaces any
                            Loans (including any prepayment under clause (b) of section
                            “Mandatory Prepayment” hereof but not including prepayments
                            under clauses (a) or (c)), or (ii) effects any amendment or other
                            modification of the Credit Documentation, in the case of this clause
                            (ii) resulting in a Repricing Transaction, the Borrower shall pay to
                            the Agent, for the ratable account of each of the applicable Lenders,
                            (x) in the case of clause (i), a prepayment premium of 1.00% of the
                            aggregate principal amount of the Loans so prepaid, refinanced,
                            substituted or replaced and (y) in the case of clause (ii), a fee equal
                            to 1.00% of the aggregate principal amount of the applicable Loans
                            subject to such Repricing Transaction and outstanding immediately
                            prior to such amendment or modification. Such amounts shall be
                            due and payable, in the case of clause (i), on the date of the
                            effectiveness of such prepayment, refinancing, substitution or
                            replacement and in the case of clause (ii), the date of the
                            effectiveness of such Repricing Transaction.
                            “Repricing Transaction” means (i) the prepayment, repayment,
                            refinancing, substitution or replacement of all or any portion of the
                            Loans with the proceeds of, or any conversion of the Loans into,
                            any new or replacement loans or other indebtedness bearing interest
                            at an all-in yield less than the all-in yield applicable to the Loans
                            (as such comparative rates are determined by the Agent) and (ii)
                            any amendment or other modification to the DIP Term Loan
                            Facility that, directly or indirectly, reduces the all-in yield
                            applicable to the Loans, including any assignment in connection
                            therewith in accordance with the “yank-a-bank” provisions.
Security:                   Subject to the Guaranty and Security Principles, all amounts owing
                            by the Borrower under the DIP Term Loan Facility and by the
                            Guarantors in respect thereof will be secured by a valid and
                            perfected security interest in, with the priority described below
                            under the heading “Priority,” and lien on substantially all of the


                                           7
20-12212-mew   Doc 15   Filed 09/20/20 Entered 09/20/20 21:15:16              Main Document
                                   Pg 97 of 136


                            Borrower’s and the Guarantors’ tangible and intangible assets,
                            including, without limitation, any collateral granted in respect of
                            the Pre-Petition Credit Agreement and including, without
                            limitation, the following, but in each case subject to certain
                            customary exclusions to be agreed (collectively, the “Collateral”):
                            accounts receivable, equipment, inventory, contracts, fee owned
                            real estate, real property leaseholds, investment property, insurance
                            proceeds, deposit accounts, monies, equity interests of subsidiaries
                            of each Debtor and the products and proceeds thereof and, upon
                            entry of the Final DIP Order, any proceeds of avoidance actions
                            available to the Debtors’ bankruptcy estates pursuant to the
                            Bankruptcy Code.
                            Notwithstanding the foregoing, other than as provided in the
                            Interim DIP Order or the Final DIP Order, (i) no perfection steps
                            shall be required to be taken in any jurisdiction other than the
                            United States (or any state thereof), Luxembourg, Switzerland,
                            Japan, Mexico, Romania and Slovakia and (ii) guarantees,
                            collateral and perfection in jurisdictions outside the United States
                            shall be subject to Guaranty and Security Principles.

Priority:                   Subject to the Carve-Out, all amounts owing by the Borrower under
                            the DIP Term Loan Facility and by the Guarantors in respect
                            thereof shall at all times:
                                    (a)    pursuant to section 364(c)(1) of the Bankruptcy
                                    Code, be entitled to joint and several superpriority
                                    administrative expense claims status in the Chapter 11
                                    Cases;
                                    (b)     pursuant to section 364(c)(2) of the Bankruptcy
                                    Code, be secured by a valid, enforceable, unavoidable and
                                    perfected first priority lien on all Collateral that is not
                                    subject to valid, perfected, enforceable and non-avoidable
                                    liens as of the Petition Date, including upon entry of the
                                    Final DIP Order, any proceeds of avoidance actions
                                    available to the Debtors’ bankruptcy estates pursuant to the
                                    Bankruptcy Code;
                                    (c)      pursuant to section 364(c)(3) of the Bankruptcy
                                    Code, be secured by a valid, enforceable, unavoidable and
                                    perfected junior security interest and lien on all Collateral
                                    that is subject to valid, perfected, enforceable and non-
                                    avoidable liens as of the Petition Date in favor of third
                                    parties that were in existence immediately prior to the
                                    Petition Date, or to valid and non-avoidable liens in favor
                                    of third parties that were in existence immediately prior to
                                    the Petition Date that were perfected subsequent to the
                                    Petition Date as permitted by section 546(b) of the
                                    Bankruptcy Code, subject as to priority to such liens in
                                    favor of such third parties; and
                                    (d)       pursuant to section 364(d) of the Bankruptcy Code,



                                          8
20-12212-mew   Doc 15   Filed 09/20/20 Entered 09/20/20 21:15:16              Main Document
                                   Pg 98 of 136


                                    be secured by a perfected first priority and priming lien on
                                    the Pre-Petition Collateral.
                            Such liens shall be senior to all administrative expenses of the kind
                            specified in sections 503(b) and 507(b) of the Bankruptcy Code.
                            All liens authorized and granted pursuant to the Interim DIP Order
                            or the Final DIP Order, as applicable, in each case, entered by the
                            Bankruptcy Court approving the DIP Term Loan Facility (the “DIP
                            Liens”) shall be deemed valid, effective, unavoidable and perfected
                            as of the Petition Date, and no further filing, notice or act will be
                            required to effect such perfection. The Lenders, or the Agent on
                            behalf of the Lenders, shall be permitted, but not required, to make
                            any filings, deliver any notices or take any other acts as may be
                            desirable under state law or other law in order to reflect the
                            perfection and priority of the Lenders’ claims described herein.
                            In furtherance of the foregoing, the DIP Term Loan Facility will be
                            subject to intercreditor arrangements described in the DIP Orders
                            which are reasonably satisfactory to the Agent (acting at the
                            direction of the Required Lenders), which, among other things, will
                            provide for the consensual priming of the liens granted to the Pre-
                            Petition Agent with respect to the Pre-Petition Collateral.

Carve-Out:                  The “Carve-Out” means the sum of:
                                (a) all fees required to be paid to the Clerk of the Court and to
                                    the Office of the United States Trustee under section
                                    1930(a) of title 28 of the United States Code;
                                (b) to the extent allowed by the Bankruptcy Court, (i) as of the
                                    date of delivery of the Carve-Out Notice (as defined
                                    below), all accrued and unpaid fees and expenses incurred
                                    by persons or firms retained by the Debtors pursuant to
                                    sections 327, 328 or 363 of the Bankruptcy Code (the
                                    “Debtor Professionals”) and by the statutory unsecured
                                    creditors’ committee (if any) appointed in the Chapter 11
                                    Cases pursuant to section 1103 of the Bankruptcy Code
                                    (the “Committee”) and (ii) after the delivery of a Carve-
                                    Out Notice, all unpaid fees and expenses incurred by
                                    Debtor Professionals and the Committee in an aggregate
                                    amount not to exceed $5,000,000; and
                                (c) all reasonable and documented fees and expenses incurred
                                    by a trustee under section 726(b) of the Bankruptcy Code
                                    not to exceed $50,000.
                            For purposes of the foregoing, “Carve-Out Notice” shall mean a
                            written notice delivered by the Agent (at the direction of the
                            Required Lenders) to the Debtors and their counsel, the Office of
                            the United States Trustee, and counsel to the Committee, which
                            notice may be delivered following the occurrence and during the
                            continuance of an Event of Default.
                            Any funding of the Carve-Out shall be entitled to the protections



                                          9
20-12212-mew      Doc 15   Filed 09/20/20 Entered 09/20/20 21:15:16              Main Document
                                      Pg 99 of 136


                               granted under the Interim DIP Order, the Final DIP Order, the
                               Credit Documentation, the Bankruptcy Code and applicable law.
                               Up to $50,000 of the Carve-Out will be available to the Committee,
                               within sixty (60) calendar days following the appointment of the
                               Committee, to investigate claims and liens of the Pre-Petition Term
                               Lenders, but no part of the Carve-Out shall include fees, costs or
                               expenses incurred by any party related in any way to the challenge
                               of any claim or lien of, or obligation to, the Pre-Petition Term
                               Lenders or any attempts to prevent, hinder or otherwise delay any
                               enforcement or realization upon any Collateral; provided, that any
                               amounts incurred in excess of such $50,000 cap shall not be
                               payable, including as an administrative expense claim, in the
                               Chapter 11 Cases.

Conditions Precedent to        The Credit Documentation will contain customary conditions
Initial Borrowing:             precedent to the availability of the Initial Borrowing under the DIP
                               Term Loan Facility and other conditions as may be reasonably
                               agreed between the Agent (acting at the direction of the Required
                               Lenders) and the Borrower to be appropriate to the specific
                               transaction, and in any event, including, without limitation:
                                   (a) The preparation, authorization and execution of the Credit
                                       Documentation with respect to the DIP Term Loan Facility,
                                       in form and substance satisfactory to the Agent and the
                                       Required Lenders.
                                   (b) No later than five business days after the Petition Date, the
                                       Bankruptcy Court shall have entered an interim order (the
                                       “Interim DIP Order”), in form and substance satisfactory
                                       to the Required Lenders, authorizing and approving the
                                       DIP Term Loan Facility and the transactions contemplated
                                       hereby, including Adequate Protection Payments, and the
                                       Interim DIP Order shall not have been stayed, revoked or
                                       modified.
                                   (c) All premiums, fees and documented out of pocket fees and
                                       expenses (including reasonable and documented fees and
                                       expenses of the Ad Hoc Group Advisors) required to be
                                       paid to the Lenders on or before the Closing Date shall
                                       have been paid.
                                   (d) The delivery of a 13-week cash flow projection and initial
                                       DIP budget in form and substance reasonably acceptable to
                                       the Required Lenders which shall set forth, on a weekly
                                       basis, among other things, customer collections and other
                                       receipts, operating and other disbursements, professional
                                       fees, net cash flows, liquidity and restructuring related
                                       amounts and otherwise contain such details and
                                       assumptions as shall be reasonably satisfactory to the
                                       Required Lenders (the “Initial Budget”), which Initial
                                       Budget shall be deemed a Budget for all purposes
                                       hereunder.




                                            10
20-12212-mew   Doc 15   Filed 09/20/20 Entered 09/20/20 21:15:16             Main Document
                                  Pg 100 of 136


                               (e) The Debtors shall have delivered projections covering the
                                   tenor of the DIP Term Loan Facility in form and substance
                                   reasonably satisfactory to the Required Lenders.
                               (f) Subject to a post-closing period to be agreed upon, the
                                   Agent shall have received endorsements naming the Agent
                                   on behalf of the Lenders as additional insured and loss
                                   payee under all insurance policies to be maintained with
                                   respect to the properties of the Debtors forming part of the
                                   Collateral.
                               (g) The Lenders shall have a valid, enforceable, unavoidable
                                   and perfected lien on and security interest in the Collateral
                                   with the priority described herein (subject in the case of
                                   any actions and documentation outside of the United States
                                   to post-closing periods and mechanics to be agreed).
                                   Subject to the immediately preceding parenthetical, all
                                   filings, recordations and searches necessary or desirable in
                                   connection with such liens and security interests shall have
                                   been duly made; and all filing and recording fees and taxes
                                   shall have been duly paid.
                               (h) Since December 31, 2019, there shall not exist any action,
                                   suit, investigation, litigation or proceeding pending (other
                                   than the Chapter 11 Cases) or threatened in any court or
                                   before any arbitrator or governmental authority that, in the
                                   reasonable opinion of the Agent (acting at the direction of
                                   the Required Lenders), affects any of the transactions
                                   contemplated hereby in any material respect, or that has or
                                   would be reasonably likely to have a material adverse
                                   effect on the businesses, assets, operations or condition
                                   (financial or otherwise) of the Debtors and their respective
                                   direct and indirect subsidiaries (taken as a whole) or any of
                                   the transactions contemplated hereby.
                               (i) No default or Event of Default shall exist under the Credit
                                   Documentation or the Interim DIP Order.
                               (j) The representations and warranties of the Borrower and
                                   each Guarantor under the Credit Documentation shall be
                                   true and correct in all material respects as of the Closing
                                   Date and after giving effect to any funding on such date.
                               (k) The Lenders shall have received all documentation and
                                   other information required by bank regulatory authorities
                                   under applicable “know-your-customer” and anti-money
                                   laundering rules and regulations, including the U.S. Patriot
                                   Act and the requirements of 31 C.F.R § 1010.230 (the
                                   “Beneficial Ownership Regulation”).
                               (l) Retention of restructuring advisors reasonably acceptable
                                   to the Required Lenders (it being understood and agreed
                                   that Perella Weinberg Partners are acceptable to the
                                   Required Lenders).



                                        11
20-12212-mew      Doc 15       Filed 09/20/20 Entered 09/20/20 21:15:16               Main Document
                                         Pg 101 of 136


                                       (m) The aggregate outstanding principal amount of revolving
                                           loans under the Pre-Petition Credit Agreement shall not
                                           exceed the amount outstanding as of September 2, 2020.
                                       (n) The Debtors and Pre-Petition Lenders holding no less than
                                           50.1% of the outstanding principal amount of loans and/or
                                           revolver exposure outstanding under the Pre-Petition Credit
                                           Agreement (such Pre-Petition Lenders represented by the
                                           Ad Hoc Group Advisors and party to the RSA, collectively,
                                           the “Ad Hoc Group”) shall have entered into a
                                           restructuring support agreement (the “RSA”) on terms
                                           satisfactory to the Required Lenders and the RSA shall be
                                           in full force and effect and no default by the Borrower or
                                           any Guarantor under the RSA and no Lender Termination
                                           Event or Company Termination Event as defined in the
                                           RSA shall have occurred and be continuing; and
                                       (o) Pre-Petition Lenders holding not less than 50.1% of the
                                           outstanding principal amount of loans and/or revolver
                                           exposure under the Pre-Petition Credit Agreement shall
                                           have consented to the DIP Term Loan Facility including
                                           the priming liens contemplated hereby.

Conditions Precedent to Each       On the Closing Date and the funding date of the Second Borrowing,
Borrowing:                         if any, the following conditions precedent shall have been satisfied:
                                       (a) No default or Event of Default shall exist under the Credit
                                           Documentation or the Interim DIP Order.
                                       (b) The representations and warranties of the Borrower and
                                           each Guarantor under the Credit Documentation shall be
                                           true and correct in all material respects as of such date after
                                           giving effect to any such funding.
                                       (c) The making of such Loan shall not violate any requirement
                                           of law and shall not be enjoined, temporarily, preliminarily
                                           or permanently.
                                       (d) With respect to the Second Borrowing, an order authorizing
                                           and approving on a final basis the DIP Term Loan Facility
                                           and the transactions contemplated hereby, including the
                                           adequate protection arrangements set forth in clauses (a)
                                           through (d) under the heading “Adequate Protection” above
                                           (the “Final DIP Order” and, together with the Interim DIP
                                           Order, the “DIP Orders”) shall have been entered by the
                                           Bankruptcy Court and the Final DIP Order shall be
                                           satisfactory to the Required Lenders.
                                       (e) The Agent shall have received a properly completed
                                           borrowing notice subject to the advance notice
                                           requirements of the DIP Credit Agreement.
                                       (f) The DIP Orders (and in the case of the First Borrowing
                                           only, the Initial Order only) shall be in full force and effect
                                           and shall not have been vacated, reversed, modified,



                                                 12
20-12212-mew      Doc 15    Filed 09/20/20 Entered 09/20/20 21:15:16                Main Document
                                      Pg 102 of 136


                                          amended or stayed in any manner adverse to the Lenders
                                          without the consent of the Required Lenders.
                                      (g) The Borrower and the Guarantors shall be in compliance
                                          with the Budget in all respects and the proceeds of the
                                          Loans shall be used as set forth in the Budget (in each case,
                                          subject to the Permitted Variance).
                                      (h) The RSA shall be in full force and effect and no material
                                          default by the Borrower or any Guarantor shall have
                                          occurred and be continuing.
                                      (i) The Borrower shall be in compliance in all respects with
                                          the Milestones.

Representations and Warranties:   The Credit Documentation will contain representations and
                                  warranties consistent with the Documentation Principles with such
                                  changes thereto as may be reasonably agreed between the Required
                                  Lenders and the Borrower as appropriate to reflect terms which are
                                  usual and customary for debtor in possession financings of this size,
                                  type and purpose (in certain cases, subject to limited exceptions,
                                  qualifications and carve outs).

Financial Reporting               The Borrower shall provide to the Lenders:
Requirements:
                                      (a) monthly unaudited summary consolidated financial
                                          statements of the Borrower and its subsidiaries, including
                                          balance sheet, income statement and cash flow statement
                                          within 30 days of the end of each fiscal month, certified by
                                          the Borrower’s chief financial officer;
                                      (b) quarterly unaudited consolidated financial statements of the
                                          Borrower and its subsidiaries within 45 days of the end of
                                          each fiscal quarter, certified by the Borrower’s chief
                                          financial officer;
                                      (c) to the extent the Scheduled Maturity Date is extended as set
                                          forth under the heading “Maturity Date” above, annual
                                          audited consolidated financial statements of the Borrower
                                          and its subsidiaries within 90 days of the end of each fiscal
                                          year, accompanied by an unqualified opinion (except with
                                          respect to any “going concern” qualification, exception or
                                          matter of emphasis) of a nationally-recognized independent
                                          accounting firm; and
                                      (d) promptly after they become available, copies of all material
                                          periodic and other reports, proxy statements and other
                                          materials filed by the Borrower or any of such subsidiaries
                                          with the Securities and Exchange Commission or any
                                          national securities exchange or distributed to shareholders.

Other Reporting Requirements:     The Credit Documentation will be consistent with the
                                  Documentation Principles and will contain additional financial
                                  reporting requirements that are customary for similar debtor-in-
                                  possession financings as may be reasonably agreed between the


                                                13
20-12212-mew     Doc 15   Filed 09/20/20 Entered 09/20/20 21:15:16              Main Document
                                    Pg 103 of 136


                              Required Lenders and the Borrower.
                              The Credit Documentation will contain additional requirements that
                              Debtors’ counsel provide copies of all material pleadings and/or
                              filings in the Chapter 11 Cases to be made by the Debtors to the
                              Agent and its counsel, and to the Lenders and the Ad Hoc Group
                              Advisors, in each case not later than three calendar days in advance
                              of filing unless otherwise reasonably agreed to by the Agent (acting
                              at the direction of the Required Lenders). The Debtors shall also
                              provide copies of any monthly reporting provided to the
                              Bankruptcy Court or the U.S. Trustee.

Budget and Variances:         Beginning on the third Thursday following the Petition Date and on
                              each four week anniversary thereof, the Debtors shall deliver to the
                              Agent and the Lenders an updated 13-week cash flow projection
                              and a proposed updated budget substantially in the form of the
                              Initial Budget or in such other form as the Required Lenders may
                              agree in their reasonable discretion (the “Proposed Budget”). To
                              the extent such Proposed Budget is approved by the Required
                              Lenders in their reasonable discretion, such Proposed Budget shall
                              thereafter be the “Budget” for such period contained therein and
                              for all purposes hereunder. No such Proposed Budget shall become
                              a Budget until so approved; provided that the Required Lenders
                              shall be deemed to have approved such Proposed Budget if they
                              have not objected thereto within five (5) business days after
                              delivery thereof. In the event that any Proposed Budget is not so
                              approved, the last approved Budget without giving effect to any
                              update, modification or supplement shall apply to the projection
                              period.
                              The Debtors shall not pay any operating disbursements (excluding
                              professional fees and expenses, adequate protection payments, debt
                              service costs and settlement and other costs associated with hedging
                              and derivative instruments) other than those set forth in the Budget,
                              subject to permitted variances as provided herein. The actual
                              amount of operating disbursements (excluding professional fees
                              and expenses, adequate protection payments, debt service costs and
                              settlement and other costs associated with hedging and derivative
                              instruments) during a Budget Period (as defined below) may not
                              exceed the projected expenditures (on a cumulative basis) in the
                              Budget for such Budget Period by more than 17.5% (the “Budget
                              Variance”); provided, that any negative disbursement variance to
                              the Budget from the immediately preceding Budget Period may be
                              applied to the current Budget Period’s disbursements for the
                              purpose of determining compliance for such Budget Period, as
                              applicable. The Budget Variances shall be tested weekly on a
                              rolling-four week and a cumulative basis since the Petition Date.
                              “Budget Period” shall mean each four week period following the
                              Petition Date commencing with the first four weeks ended after the
                              Petition Date.
                              The Debtors shall deliver to the Agent and the Lenders by 12:00



                                            14
20-12212-mew         Doc 15   Filed 09/20/20 Entered 09/20/20 21:15:16             Main Document
                                        Pg 104 of 136


                                  p.m., Eastern time, on Thursday of each week, rolling 13-week cash
                                  flows, together with a reconciliation for the prior 4 week
                                  cumulative period of actual operating disbursements (excluding
                                  professional fees and expenses, adequate protection payments, debt
                                  service costs and settlement and other costs associated with hedging
                                  and derivative instruments) to the amounts set forth in the Budget
                                  for such period in form reasonably satisfactory to the Required
                                  Lenders.

Financial Covenants:              None.

Affirmative Covenants:            The Credit Documentation will be consistent with the
                                  Documentation Principles and will contain additional affirmative
                                  covenants that are customary for similar debtor-in-possession
                                  financings as may be reasonably agreed between the Required
                                  Lenders and the Borrower and shall, in any event, include (i) the
                                  delivery of all material pleadings, motions and other material
                                  documents filed with the Bankruptcy Court on behalf of the
                                  Debtors in the Chapter 11 Cases to the Agent and its counsel and
                                  the Required Lenders and the Ad Hoc Group Advisors at least three
                                  calendar days prior to filing unless otherwise reasonably agreed to
                                  by the Required Lenders; any pleadings or motions and orders
                                  related to the DIP Term Loan Facility or use of proceeds of the DIP
                                  Term Loan Facility must be acceptable to the Required Lenders, (ii)
                                  compliance with Budget covenants consistent with the section titled
                                  “Budget and Variances,” (iii) bi-monthly update calls with the
                                  Lenders (unless a default or an Event of Default has occurred and is
                                  continuing, in which case such calls shall be weekly, or more
                                  frequently if requested by the Required Lenders), with such
                                  telephone conferences being split into a public-siders and non-
                                  public-siders portion, and weekly update calls with the Ad Hoc
                                  Group Advisors and (iv) commercially reasonable efforts to obtain
                                  a rating (but not any specific rating) from both S&P and Moody’s
                                  by no later than 15 calendar days after the entry of the Interim DIP
                                  Order (or such later date as may be reasonably agreed by the
                                  Required Lenders).

Negative Covenants:               The Credit Documentation will be substantially consistent with the
                                  Documentation Principles and will contain additional negative
                                  covenants that are customary for similar debtor-in-possession
                                  financings as may be reasonably agreed between the Required
                                  Lenders and the Borrower.

Events of Default:                The Credit Documentation will be consistent with the
                                  Documentation Principles and will contain additional events of
                                  default that are customary for similar debtor-in-possession
                                  financings as may be reasonably agreed between the Required
                                  Lenders and the Borrower (collectively, the “Events of Default”)
                                  and shall, in any event, include (with materiality qualifications,
                                  thresholds and cure periods to be agreed):




                                               15
20-12212-mew   Doc 15   Filed 09/20/20 Entered 09/20/20 21:15:16             Main Document
                                  Pg 105 of 136


                                 (i)   failure to make any payment when due under the Credit
                                       Documentation;
                                (ii)   noncompliance with certain affirmative covenants to be
                                       agreed (including, without limitation, the Milestones
                                       and the Budget Variance) or with negative covenants;
                               (iii)   failure to observe or perform any covenant, condition
                                       or agreement contained in any loan document (other
                                       than those which constitute a separate event of default),
                                       for more than 30 days following the earlier of
                                       knowledge of the Borrower or notice from the Agent or
                                       the Required Lenders;
                               (iv)    breaches in any material respect of representations and
                                       warranties, in either case, under the Credit
                                       Documentation;
                                (v)    cross-payment default and cross-acceleration to any
                                       prepetition indebtedness above a threshold to be agreed
                                       that is not stayed by the automatic stay in the Chapter
                                       11 Cases;
                               (vi)    failure to satisfy or stay execution of judgments above
                                       a threshold to be agreed;
                               (vii)   the occurrence of certain ERISA events above a
                                       threshold to be agreed;
                              (viii)   impairment of the Credit Documentation or the security
                                       interests described in “Security” above;
                               (ix)    change of ownership or control other than as a part of
                                       an Acceptable Plan;
                                (x)    dismissal of the Chapter 11 Cases or conversion of the
                                       Chapter 11 Cases into cases under chapter 7 of the
                                       Bankruptcy Code;
                               (xi)    bringing of a motion or taking of any action to obtain
                                       additional financing under Section 364(c) or Section
                                       364(d) of the Bankruptcy Code not otherwise permitted
                                       pursuant to the Credit Documentation;
                               (xii)   a trustee or receiver shall have been appointed in one or
                                       more of the Chapter 11 Cases;
                              (xiii)   appointment of a responsible officer or examiner with
                                       enlarged powers relating to the operation of the
                                       business of any Debtor;
                              (xiv)    granting of relief from any stay of proceeding
                                       (including the automatic stay) so as to allow a third
                                       party to proceed against any material asset of the
                                       Debtors, except as the Required Lenders may
                                       reasonably approve;
                               (xv)    entry of an order granting any superpriority claim



                                        16
20-12212-mew   Doc 15   Filed 09/20/20 Entered 09/20/20 21:15:16             Main Document
                                  Pg 106 of 136


                                       which is senior to or pari passu with the Lenders’
                                       claims under the DIP Term Loan Facility without the
                                       prior consent of the Required Lenders (other than as
                                       described under the heading “Priority” above);
                              (xvi)    entry of an order confirming (or the filing or support in
                                       the Bankruptcy Court by the Debtors of any motion or
                                       pleading requesting confirmation of or otherwise in
                                       support of, or the taking by the Debtors of any
                                       corporate action to approve) a plan of reorganization
                                       with respect to any Debtor other than an Acceptable
                                       Plan (where “Acceptable Plan” shall mean (i) the Plan
                                       contemplated by the RSA, (ii) a substantially similar
                                       chapter 11 plan acquisition of substantially all of the
                                       assets of the Debtors that provides equal or more
                                       favorable plan treatment of the Pre-Petition Lenders, or
                                       (iii) another chapter 11 plan of reorganization that pays
                                       the Pre-Petition Lenders in cash in full on the Plan
                                       Effective Date; provided that no chapter 11 plan shall
                                       be an Acceptable Plan unless it is expected to be
                                       consummated prior to the Maturity Date and is not in
                                       any other manner adverse to the Pre-Petition Lenders
                                       (in their capacities as such) when compared to the Plan
                                       contemplated by the RSA), or filing of any plan by the
                                       Debtors or support in the Bankruptcy Court of any plan
                                       that is not an Acceptable Plan;
                              (xvii)   entry of an order staying, reversing, vacating or
                                       otherwise modifying, without the prior written consent
                                       of the Required Lenders, the DIP Term Loan Facility,
                                       the Interim DIP Order or the Final DIP Order, and such
                                       order is not stayed or reversed within two business
                                       days after entry thereof;
                             (xviii)   payment of, or granting adequate protection with
                                       respect to, prepetition debt (other than as contemplated
                                       by the Credit Documentation (including the DIP
                                       Orders)), unless otherwise agreed by the Required
                                       Lenders;
                              (xix)    cessation of liens or superpriority claims granted with
                                       respect to the Collateral securing the Debtors’
                                       obligations in respect of the DIP Term Loan Facility to
                                       be valid, perfected and enforceable in all respects with
                                       the priority described herein;
                               (xx)    the occurrence of any Lender Termination Event, as
                                       defined in the RSA, or the termination of the RSA in
                                       accordance with its terms, other than in connection
                                       with the filing of an Acceptable Plan;
                              (xxi)    (A) the allowance of any claim or claims under section
                                       506(c) of the Bankruptcy Code against or with respect
                                       to any of the Pre-Petition Collateral or the Collateral;


                                        17
20-12212-mew   Doc 15   Filed 09/20/20 Entered 09/20/20 21:15:16              Main Document
                                  Pg 107 of 136


                                       (B) any order charging any of the Pre-Petition
                                       Collateral or the Collateral under section 506(c) of the
                                       Bankruptcy Code or limiting the extension under
                                       section 552(b) of the Bankruptcy Code of the liens of
                                       the Pre-Petition Lenders on the Pre-Petition Collateral
                                       to any proceeds, products, offspring, or profits of the
                                       Pre-Petition Collateral acquired by the Borrower or any
                                       Guarantors after the Petition Date; or (C) entry of the
                                       Final DIP Order without a waiver, in form and
                                       substance satisfactory to the Required Lenders, of
                                       (i) the right to surcharge the Pre-Petition Collateral or
                                       the Collateral under section 506(c) of the Bankruptcy
                                       Code and (ii) any ability to limit the extension under
                                       section 552(b) of the Bankruptcy Code of the liens of
                                       the Pre-Petition Lenders on the Pre-Petition Collateral
                                       to any proceeds, products, offspring, or profits of the
                                       Pre-Petition Collateral acquired by the Borrower or any
                                       Guarantors after the Petition Date;
                              (xxii)   the failure of the Borrower or any Guarantor to perform
                                       any of its obligations under the DIP Orders, the cash
                                       management order, or any other order of the
                                       Bankruptcy Court approving the transactions under the
                                       Credit Documentation in any material respect; and
                             (xxiii)   any Debtor shall be enjoined from conducting any
                                       material portion of its business, any disruption of the
                                       material business operations of the Debtors shall occur,
                                       or any material damage to or loss of material assets of
                                       any Debtor shall occur.

Remedies:                   Upon the occurrence and during the continuance of an Event of
                            Default,
                               (a) subject to the Interim DIP Order or the Final DIP Order, as
                                   applicable, the Agent with the consent of the Required
                                   Lenders may, and upon the request of the Required Lenders
                                   shall, immediately take any or all of the following actions:
                                   (i) deliver a notice of an Event of Default; (ii) charge the
                                   Default Rate of interest on the Loans and other outstanding
                                   obligations; (iii) terminate all commitments under the DIP
                                   Term Loan Facility; (iv) declare the principal of and
                                   accrued interest, premiums, fees and expenses constituting
                                   the obligations under the DIP Term Loan Facility to be
                                   immediately due and payable; and (v) subject to paragraph
                                   (b) below, exercise all other rights and remedies set forth in
                                   the Credit Documentation, the DIP Orders and as otherwise
                                   available at law; and
                               (b) upon five (5) days’ written notice from the Agent (at the
                                   direction of the Required Lenders pursuant to and in
                                   accordance with the Credit Documentation), the automatic
                                   stay of section 362 of the Bankruptcy Code shall be


                                         18
20-12212-mew         Doc 15   Filed 09/20/20 Entered 09/20/20 21:15:16               Main Document
                                        Pg 108 of 136


                                          terminated without further order, application, motion of the
                                          Bankruptcy Court, without the need for filing any motion
                                          for relief from the automatic stay or any other pleading, for
                                          the purpose of permitting the Agent (at the direction of the
                                          Required Lenders) to do any of the following: (i) exercise
                                          remedies against the Collateral, (ii) enforce all of the
                                          guaranty rights and (iii) exercise all rights and remedies set
                                          forth in the Credit Documentation, the DIP Orders and as
                                          otherwise available at law.
                                  Section 362 relief from the stay in favor of the Lenders shall be
                                  embodied in the DIP Orders and any other order approving the DIP
                                  Term Loan Facility and the use of cash collateral. At any hearing
                                  addressing the exercise of remedies by the Agent or the Lenders
                                  under the Credit Documentation, the only objection that may be
                                  raised by the Debtors or the Committee shall be whether an Event
                                  of Default has in fact occurred and is continuing, and the Debtors
                                  and the Committee shall waive their right to seek any relief,
                                  whether under section 105 of the Bankruptcy Code or otherwise,
                                  that would in any way impair, limit, restrict or delay the rights and
                                  remedies of the Agent under the Credit Documentation.
                                  Following the filing or support in the Bankruptcy Court by the
                                  Debtors of any motion or pleading, or the taking by the Debtors of
                                  any corporate action to approve, a plan of reorganization other than
                                  an Acceptable Plan, and upon seven (7) days’ prior written notice
                                  from the Pre-Petition Agent (at the direction of required lenders
                                  under the Pre-Petition Credit Agreement), the automatic stay under
                                  section 362 shall automatically terminate for the limited purpose of
                                  permitting Pre-Petition Lenders to exercise rights and remedies
                                  against or pertaining to cash collateral.
                                  The DIP Orders shall include the following waivers, subject to
Waivers:
                                  entry of the Final DIP Order:
                                  1. Waiver of the equitable doctrine of “marshaling” with respect
                                     to the Collateral and the Pre-Petition Collateral;

                                  2. Waiver of the “equities of the case” exception to section 552(b)
                                     of the Bankruptcy Code; and

                                  3. Waiver of the ability to surcharge the Collateral and the Pre-
                                     Petition Collateral, including under section 506(c) of the
                                     Bankruptcy Code.

Credit Bid Rights:                The Lenders and the Pre-Petition Lenders shall have the right to
                                  credit bid (either directly or through one or more acquisition
                                  vehicles) the full amount of their claims in connection with any sale
                                  of the Debtors’ assets (in whole or in part), including without
                                  limitation, sales occurring pursuant to section 363 of the
                                  Bankruptcy Code or included as part of any chapter 11 plan subject
                                  to confirmation under section 1129(b)(2)(A)(ii)-(iii) of the



                                                19
20-12212-mew      Doc 15       Filed 09/20/20 Entered 09/20/20 21:15:16                Main Document
                                         Pg 109 of 136


                                   Bankruptcy Code.

Milestones:                        To be agreed, but shall include the following:
                                   Motion for approval of bidding protections: (T+2)
                                   Entry of order approving bidding protections: (T+35)
                                   Motion for approval of disclosure statement: (T+35)
                                   Filing plan of reorganization: (T+35)
                                   Entry of order approving disclosure statement: (T+90)
                                   Entry of order approving sale and confirming the Acceptable Plan:
                                   (T+150)
                                   Plan Effective Date: (T+210)

Indemnification and Expenses:      Customary for similar debtor-in-possession financing.

Assignments; Participations:       Customary for similar debtor-in-possession financing, it being
                                   understood and agreed that following the entry of the Final Order
                                   and the final funding of the Loans the Borrower shall have no
                                   consent right over assignments or participations other than to
                                   disqualified institutions.

Amendments:                        The vote of Lenders, as of any date of determination, holding
                                   greater than 50% of the outstanding Loans and commitments under
                                   the DIP Term Loan Facility (the “Required Lenders”) shall be
                                   required to amend, waive or modify any terms or conditions of the
                                   DIP Term Loan Facility subject to certain amendments, waivers or
                                   modifications (including without limitation any modification of the
                                   definition of Acceptable Plan) which shall require the vote of all
                                   affected Lenders or all Lenders. Notwithstanding the foregoing, for
                                   purposes of determining whether the Required Lenders have
                                   consented (or not consented) to any amendment, modification,
                                   waiver, consent or other action, any Loans held by an Interested
                                   Lender (as defined below) shall be deemed to have been voted in
                                   the same proportion of the other Loans except with respect to any
                                   amendment, modification, waiver, consent or other action (i)
                                   requiring the consent of all affected Lenders or all Lenders, (ii)
                                   with respect to any Interested Lender, that alters such Interested
                                   Lender’s pro rata share of any payments given to all Lenders, or
                                   (iii) that affects an Interested Lender (in its capacity as a Lender) in
                                   a manner that is disproportionate to the effect on any other Lender.
                                   “Interested Lender” means (x) Honeywell International, Inc. and
                                   (y) KPS Capital Partners LP (“KPS”) and each other person that
                                   has expressed at any time since January 1, 2020 (whether prior to,
                                   on or after the date of the DIP Credit Agreement), or expresses in
                                   the future, in writing an interest in acquiring all of the Borrower’s
                                   equity interests or all or substantially all of the assets of the
                                   Borrower and its subsidiaries, in each case of (x) and/or (y),
                                   together with their respective affiliates, subsidiaries, partners and
                                   insiders; provided, however, that any party deemed an Interested


                                                 20
20-12212-mew        Doc 15      Filed 09/20/20 Entered 09/20/20 21:15:16               Main Document
                                          Pg 110 of 136


                                    Lender under subsection (y) shall no longer be deemed an
                                    Interested Lender from and after approval by the Bankruptcy Court
                                    of a sale order approving any sale of the Debtors if such party is not
                                    designated as either the Successful Bidder or Alternate Bidder
                                    (each, as defined in the Bid Procedures Order).

Yield Protection                    The DIP Credit Agreement will contain yield protection provisions
                                    customarily found in the loan agreements for similar debtor in
                                    possession financings.

Governing Law and Submission        State of New York (other than as contemplated by the Credit
to Jurisdiction:                    Documentation with respect to non-U.S. collateral). Exclusive
                                    jurisdiction of the Bankruptcy Court, including with respect to the
                                    exercise of the remedies by the Lenders and preservation of the
                                    value of the Collateral.

Counsel to the Agent and            Weil, Gotshal & Manges LLP.
Citibank in its capacity as a
Lender:




                                                  21
20-12212-mew      Doc 15     Filed 09/20/20 Entered 09/20/20 21:15:16           Main Document
                                       Pg 111 of 136



                                          EXHIBIT D

             FORM OF JOINDER AGREEMENT FOR CONSENTING LENDERS

       This Joinder Agreement to the Restructuring Support Agreement, dated as of [•] (as
amended, supplemented or otherwise modified from time to time, the “Agreement”), by and
among the Company and Consenting Lenders is executed and delivered by [•] (the “Joining
Party”) as of [•]. Each capitalized term used herein, but not otherwise defined, shall have the
meaning set forth in the Agreement.

        1.     Agreement to be Bound. The Joining Party hereby agrees to be bound by all of the
terms of the Agreement, a copy of which is attached to this Joinder Agreement as Annex I (as the
same has been or may be hereafter amended, restated or otherwise modified from time to time in
accordance with the provisions thereof). The Joining Party shall hereafter be deemed to be a
“Consenting Lender” and a “Party” for all purposes under the Agreement and with respect to any
and all Claims held by such Joining Party.

        2.     Representations and Warranties. With respect to the aggregate principal amount of
Loans set forth below its name on the signature page hereto, the Joining Party hereby makes the
representations and warranties of the Consenting Lenders set forth in Section 7 of the Agreement
to each other Party to the Agreement.

       3.     Governing Law. This Joinder Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without regard to any conflict of laws
provisions which would require the application of the law of any other jurisdiction.

                                    [Signature Page Follows]




SC1:5243262.10
    20-12212-mew      Doc 15   Filed 09/20/20 Entered 09/20/20 21:15:16       Main Document
                                         Pg 112 of 136



            IN WITNESS WHEREOF, the Joining Party has caused this Joinder to be executed as of
    the date first written above.

    CONSENTING LENDER


    By:
    Name:
    Title:



         Principal Amount of Revolving Exposure: €_____________________________________

      Principal Amount of Tranche A Term Loans: €_____________________________________

Principal Amount of Tranche B Term Loans (EUR): €_____________________________________

Principal Amount of Tranche B Term Loans (USD): $_____________________________________



    Notice Address:
    [•]




    Attention: [•]
    Email: [•]




                                                              Acknowledged:

                                                              []

                                                              By:
                                                              Name:
                                                              Title:

                                     (Signature Page to Joinder)


    SC1:5243262.10
        20-12212-mew   Doc 15   Filed 09/20/20 Entered 09/20/20 21:15:16   Main Document
                                          Pg 113 of 136

                                            Exhibit B

                                   Corporate Organization Chart




SC1:5293938.1C
 Organizational Chart – Debtors and Non-Debtors                                                                                                                                                                                                                                           Garrett Motion
                                                                                                                                                                                                                                                                                               Inc.
                                                                                                                                                                                                                                                                                           United States




                                                                                                                                                                                                                                                                                100%
                                                                                                                                                                                                                                                                                          Garrett Motion
                                                                                                                                                                                                                                                                                           Holdings Inc.
                                                                                                                                                                                                                                                                                           United States




                              Legend
                                                                                                                                                                            100%                                                                                                                                                                                                            100%                                                                                                               100%
                         Debtor
                                                                                                                                                                                  Garrett ASASCO                                                                                                                                                                                                          Garrett                                                                                                        Garrett Motion
                                                                                                                                                                                        Inc.                                                                                                                                                                                                                                                                                                                             Holdings II Inc.
                                                                                                                                                                                   United States
                                                                                                                                                                                                                                                                                                                                                                                                     Transportation I
                                                                                                                                                                                                                                                                                                                                                                                                            Inc.
                                                                                                                                                                                                                                                                                                                                                                                                       United States
                                                                                                                                                                                                                                                                                                                                                                                                                                          IP                                                                              United States




                         Manufacturing
                                                                                                                                                                               100%
                                                                                                                                                                                    Garrett LX I
                                                                                                                                                                                       S.à.r.l.
                                                                                                                                                                                    Luxembourg
                         Engineering/
                         R&D/ Software Dev.
                                                                                                                                                                               100%
                                                                                                                                                                                                                                                                                                     99.99919355%                                   100%                                     100%                     98.80478088%                                                         75%




                                                                                                                                                                                                                                                                                                                                                                                                                                                           20-12212-mew
                                                                                                                                                                                   Garrett LX II
                                                                                                                                                                                      S.à.r.l.
                                                                                                                                                                                   Luxembourg
                                                                                                                                                                                                                                                                                                                                  Garrett
                         Material Third-Party Sales                                                                                                                                                                                                                                                                          Transportation
                                                                                                                                                                                                                                                                                                                              Systems Ltd.
                                                                                                                                                                                                                                                                                                                                                                 BRH LLC
                                                                                                                                                                                                                                                                                                                                                               United States
                                                                                                                                                                                                                                                                                                                                                                                                        Friction
                                                                                                                                                                                                                                                                                                                                                                                                      Materials LLC
                                                                                                                                                                                                                                                                                                                                                                                                      United States
                                                                                                                                                                                                                                                                                                                                                                                                                                      Garrett Motion
                                                                                                                                                                                                                                                                                                                                                                                                                                      International
                                                                                                                                                                                                                                                                                                                                                                                                                                      Services S.R.L.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      OOO Garrett
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Transportation
                                                                                                                                                                                                                                                                                                                                [Thailand]                                                                                                                                                          Systems Russia
                                                                                                                                                                                                                                                                                                                                                                                                                                         Romania
                                                                                                                                                                                                                                                                                                                                  Thailand                                                                                                                                                          Friction Materials
                                                                                                                                                                                                                                                                                                                                                                                                                                     Friction Materials
                                                                                                                                                                                                                                                                                                                                BRH LLC =                                                                                                                                                              LLC = 25%
                                                                                                                                                                                                                                                                                                                                                                                                                                           LLC =
                                                                                                                                                                                                                                                                                                                              0.00016129%
                                                                                                                                                                               100%                                                                                                                                          Friction Materials
                                                                                                                                                                                                                                                                                                                                                                                                                                      1.19521912%
                                                                                                                                                                                                                                                                                                                                   LLC =

                         Material IP Ownership
                                                                                                                                                                                                                                                                                                                              0.00016129%
         IP                                                                                                                                                                        Garrett LX III
                                                                                                                                                                                       S.à.r.l.
                                                                                                                                                                                    Luxembourg




       HQ                Headquarters
                                                                                                                                                    100%                                              100%
                                                                                                                                                                                                                                                                                                             64.61003505%                                                 19.96%
                                                                                                                                                                 Garrett                                   Garrett TS Ltd
                                                                                                                                                              Borrowing LLC                                United Kingdom
                                                                                                                                                               United States                                                                                                                                                                                                            Turbodina
                                                                                                                                                                                                                                                                                                                                      Garrett Motion                                    S.A.I.y.C.
                                                                                                                                                                                                                                                                                                                                         Industria                                      Argentina
                                                                                                                                                                                                                                                                                                                                        Automotiva
                                                                                                                                                                                                                                                                                                                                        Brasil Ltda
                                                                                                                                                                                                                                                                                                                                            Brazil




                                                                                                                                                                                                                                                                                                                                                                                                                                                           Doc 15
                                                                                                                                                                                                                                                                                                                                     Garrett Motion Sàrl
                                                                                                                                                                                                                                                                                                                                     = 35.38996495%


                                                                                                                                                                  99.978602%                                         100%

                                                                                                                                                                                       Garrett Motion                         Garrett Motion
                                                                                                                                                                                        Slovakia s.r.o.                        Switzerland
                                                                                                                                                                                       Slovak Republic                        Holdings Sàrl
                                                                                                                                                                                            Garrett                            Switzerland
                                                                                                                                                                                       Transportation I
                                                                                                                                                                                      Inc. = 0.021398%

                                                                                                                                                                                                                      100%


                                                                                                                                                                                                                                                           HQ
                                                                                                                                                                                                                              Garrett Motion




                                                                                                                                                                                                                                                                                                                                                                                                                                       Filed 09/20/20 Entered 09/20/20 21:15:16
                                                                                                                                                                                                                                   Sàrl
                                                                                                                                                                                                                               Switzerland




                                                                                                  100%                                                                                                                                                                                                                           100%                                                     100%                          99.9999743%
                             99.99998124%                                                                                                                                      100%                                                 100%                     100%                                                                                                                                                                                                                          100%
     100%                                                               100%                       Garrett Motion                                                                                           100%
                                                                                                   Australia Pty
                                                                                                                                                         100%                    Garrett Turbo                                                Garrett                                                                                                                                            Garrett Motion
                                       Garrett Motion México
                                        Sociedad Anónima
                                                                                Garrett Holding
                                                                                Company Sàrl
                                                                                                      Limited
                                                                                                     Australia                  100%                                                   Ltd
                                                                                                                                                                                                                   Garrett Motion
                                                                                                                                                                                                                                          Transportation
                                                                                                                                                                                                                                          Systems UK II
                                                                                                                                                                                                                                                                       Garrett                                                         Garrett Motion
                                                                                                                                                                                                                                                                                                                                             LLC
                                                                                                                                                                                                                                                                                                                                                                                                   Germany
                                                                                                                                                                                                                                                                                                                                                                                                     GmbH
                                                                                                                                                                                                                                                                                                                                                                                                                                          Garrett Motion
                                                                                                                                                                                                                                                                                                                                                                                                                                           France C S.A.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Garrett Motion
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Czech Republic
                                                                                                                                                                                 United Kingdom                                                                    Transportation
            Garrett Motion
              Ireland A
                                         de Capital Variable
                                                Garrett
                                                                                 Switzerland
                                                                                                                                                           Garrett Motion
                                                                                                                                                                                                                    UK B Limited
                                                                                                                                                                                                                   United Kingdom
                                                                                                                                                                                                                                                Ltd
                                                                                                                                                                                                                                          United Kingdom
                                                                                                                                                                                                                                                                    Systems Ltd                                                         United States                                              Germany                                France Garrett
                                                                                                                                                                                                                                                                                                                                                                                                                                          Transportation
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       s.r.o.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Czech Rep             100%
                                                                                                                                                                                                                                                                   United Kingdom




                                                                                                                                                                                                                                                                                                                                                                                                                                                 Pg 114 of 136
               Limited                      Transportation                                                                             Garrett Motion       UK D Limited                                                                                                                                                                                                                                                                  Systems Ltd =
               Ireland                      Systems Ltd =                                                                                Italia S.r.l.     United Kingdom                                                                                                                                                                                                                                                                  0.0000257%
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Honeywell
                                            0.00001876%                                                                                     Italy
                                                                                                                                                                                         100%                                                                                                                                                                                                                                                                                                                                     Transportation

                                                                                                                                                                                                                                                                                                           50.99998651%                                    99.99644444%                                                                                                                                                            Investment
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (China) Co., Ltd.
                                                                                                                                                                                                  Garrett Motion                                                                                                                                                                                                                                                                                                                      China
                                                                                                                                                                                                   UK C Limited
                                                                                                                                                                                                  United Kingdom                                                                                                                                                                                                                                                                                                                                     99.40061548%
                                                                                                  99.9980217%                                                                                                                                                                                                                     50%
                                         99.96666667%                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Garrett Motion

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     100%                       100%           Technologies


                                                               Garret Motion
                                                                                                                    Garrett Motion
                                                                                                                    Romania S.r.l.
                                                                                                                                                         100%                                                                                                                                                FMP Group Pty               FMP Group
                                                                                                                                                                                                                                                                                                                                                                    Garrett Motion
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              (India) Private
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Limited
                                                                                                                                                                                                                                                                                                               Limited                 (Australia) Pty                                                                                                                                                                                                         India Garrett
                                                                Automotive                                             Romania                                                                                                                                                                                 Australia                                           (Thailand) Co.,
                                                                                                                                                                                                                                                                                                                                            Ltd                                                                                                                                                                                                               Motion Bermuda
                                                                 Research
                                                                Mexico S. de
                                                                                                                        Garrett
                                                                                                                    Transportation I
                                                                                                                                                           Garrett Motion
                                                                                                                                                                                         100%                                                                                                                                             Australia                       Ltd.
                                                                                                                                                                                                                                                                                                                                                                    Thailand BRH                            100%                     100%                                  100%                                                                                    Ltd. =
100%                              100%                         R.L. de C.V                                              Inc. =
                                                                                                                                                             UK Limited
                                                                                                                                                           United Kingdom
                                                                                                                                                                                                                                           100%                                                  100%                                                                    LLC =
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               0.59938452%
                                                                 Mexico                                              0.0019783%                                                                                                                                                                                                                                     0.00177778%
                                                                 Garrett                                                                                                                                                                                                                                                                                           Friction Materials
                                                                                                                                                                                                  Garrett Motion                                  Garrett Motion                    Garrett Motion
                                                               Transportation                                                                                                                                                                                                                                                                                            LLC =
                     Garrett Motion                                                                                                                                                                UK A Limited                                     Japan Inc                         Korea Ltd.                                                                                                                                          Garrett Motion
 Calvari Limited                                               Systems Ltd =                                                                                                                                                                                                                                                                                        0.00177778%                                   Garrett Motion                                                  Garrett Motion                      Honeywell                Honeywell
                     Ireland Limited                                                                                                                                                              United Kingdom                                      Japan                          Korea, Rep of                                                                                                                                         France S.A.S.
     Ireland                                                   0.03333333%                                                                                                                                                                                                                                                                                                                                        France AS.A.S.                                                  France B S.A.S                      Automotive                 Turbo
                          Ireland                                                                                                                                                                                                                                                                                                                                                                                                             France
                                                                                                                                                                                                                                                                                                                                                                                                                      France                                                          France                         Parts Services           Technologies
                                                                                                                                                                                                                                                                                                           100%                                                                                                                                                                                                     (Shanghai) Co.,           (Wuhan) Co.,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Ltd.                    Ltd.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         China                   China
                                                                                                                                                                                                                                                                                                             FMP Automotive
100%                                                                                                                                                                                                                                                                                                         (Malaysia) SDN
                                                                                                                                                                                                                                                                                                                  BHD
                                                                                                                                                                                                                                                                                                                Malaysia
                                                                                                                                                                                                                                                                                                                                         49.34092587%                           49.9%
 Garrett Motion
   Ireland B
    Limited
    Ireland

                                                                                                                                                                                                                                                                                                                                                                                                                                      99%
                                                                                                                                                                                                                                                                                                                                                          FMP Group                   FMP
100%                                                                                                                                                                                                                                                                                                                                                      (Thailand)              Distribution                                                Garrett
                                                                                                                                                                                                                                                                                                                                                            Limited
                                                                                                                                                                                                                                                                                                                                                            Thailan
                                                                                                                                                                                                                                                                                                                                                                                      Ltd.
                                                                                                                                                                                                                                                                                                                                                                                   Thailand
                                                                                                                                                                                                                                                                                                                                                                                                                                           Finances SNC
                                                                                                                                                                                                                                                                                                                                                                                                                                              France
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     99.65367606%
                                                                                                                                                                                                                                                                                                                                                         FMP Group Pty          FMP Group Pty                                              Garrett Motion                                                                                                     Garrett Motion
                                                                                                                                                                                                                                                                                                                                                           Limited =            Limited = 0.2%                                            France C S.A. =                                                                                                       Engineering
 Garrett Motion                                                                                                                                                                                                                                                                                                                                          1.31814827%                                                                            1%                                                                                                               Solutions
   Ireland C                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Private Limited
    Limited                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        India
    Ireland                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Garrett TS Ltd =
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               0.34632394%




                                                                                                                                                                                                                                                                                                                                                                                                                                   *Dormant and/or immaterial entities not represented on this chart:




                                                                                                                                                                                                                                                                                                                                                                                                                                                           Main Docum
                                                                                                                                                                                                                                                                                                                                                                                                                                   COM DEV Investments Limited
                                                                                                                                                                                                                                                                                                                                                                                                                                   Garrett Motion Bermuda Ltd.
                                                                                                                                                                                                                                                                                                                                                                                                                                   Garrett Motion Portugal Unipessoal, Lda
                                                                                                                                                                                                                                                                                                                                                                                                                                   Garrett Motion Spain, S.A.
 Organizational Chart – Long-Term Liabilities of the Debtors                                                                                                                                                                                                                              Garrett Motion
                                                                                                                                                                                                                                                                                               Inc.
                                                                                                                                                                                                                                                                                           United States




                                                                                                                                                                                                                                                                                100%
                                                                                                                                                                                                                                                                                          Garrett Motion
                                                                                                                                                                                                                                                                                           Holdings Inc.
                                                                                                                                                                                                                                                                                           United States




                              Legend
                                                                                                                                                                            100%                                                                                                                                                                                                            100%                                                                                                               100%
                         Debtor - Loan and Notes Obligor
                                                                                                                              Indemnity and                                       Garrett ASASCO
                                                                                                                                                                                        Inc.
                                                                                                                                                                                                                                                                                                                                                                                                          Garrett                                                                                                        Garrett Motion
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Holdings II Inc.

                                                                                                                              MTT Payor                                            United States
                                                                                                                                                                                                                                                                                                                                                                                                     Transportation I
                                                                                                                                                                                                                                                                                                                                                                                                            Inc.
                                                                                                                                                                                                                                                                                                                                                                                                       United States
                                                                                                                                                                                                                                                                                                                                                                                                                                          IP                                                                              United States




                         Debtor – Loan, Notes and Indemnity Obligor
                                                                                                                                                                               100%

                                                                                                                                 Notes Issuer                                       Garrett LX I
                                                                                                                                                                                       S.à.r.l.
                                                                                                                                                                                    Luxembourg

                         Debtor – Non-Obligor
                                                                                                                                                                               100%
                                                                                                                                                                                                                                                                                                     99.99919355%                                   100%                                     100%                     98.80478088%                                                         75%




                                                                                                                                                                                                                                                                                                                                                                                                                                                           20-12212-mew
                                                                                                                                                                                   Garrett LX II
                                                                                                                                                                                      S.à.r.l.
                         Manufacturing                                                                                                                                             Luxembourg
                                                                                                                                                                                                                                                                                                                                  Garrett                                                               Friction                      Garrett Motion
                                                                                                                                                                                                                                                                                                                             Transportation                      BRH LLC                                                                                                                              OOO Garrett
                                                                                                                                                                                                                                                                                                                                                               United States                          Materials LLC                   International
                                                                                                                                                                                                                                                                                                                              Systems Ltd.                                                                                                                                                          Transportation
                                                                                                                                                                                                                                                                                                                                                                                                      United States                   Services S.R.L.
                                                                                                                                                                                                                                                                                                                                [Thailand]                                                                                                                                                          Systems Russia
                                                                                                                                                                                                                                                                                                                                                                                                                                         Romania
                                                                                                                                                                                                                                                                                                                                  Thailand                                                                                                                                                          Friction Materials
                                                                                                                                                                                                                                                                                                                                                                                                                                     Friction Materials
                                                                                                                                                                                                                                                                                                                                BRH LLC =                                                                                                                                                              LLC = 25%
                                                                                                                                                                                                                                                                                                                                                                                                                                           LLC =
                                                                                                                                                                                                                                                                                                                              0.00016129%

                         Engineering/                                                                                                                                          100%                                                                                                                                          Friction Materials
                                                                                                                                                                                                                                                                                                                                                                                                                                      1.19521912%
                                                                                                                                                                                                                                                                                                                                   LLC =
                                                                                                                                                                                                                                                                                                                              0.00016129%
                         R&D/ Software Dev.                                                                                      Term Loan B                                       Garrett LX III
                                                                                                                                                                                       S.à.r.l.
                                                                                                                                                                                    Luxembourg


                                                                                                                                 Borrowers
                         Material Third-Party Sales                                                                                                 100%                                              100%
                                                                                                                                                                                                                                                                                                             64.61003505%                                                 19.96%
                                                                                                                                                                 Garrett                                   Garrett TS Ltd
                                                                                                                                                              Borrowing LLC                                United Kingdom
                                                                                                                                                               United States                                                                                                                                                                                                            Turbodina
                                                                                                                                                                                                                                                                                                                                      Garrett Motion                                    S.A.I.y.C.

           IP            Material IP Ownership                                                                                                                                                                                                                                                                                           Industria
                                                                                                                                                                                                                                                                                                                                        Automotiva
                                                                                                                                                                                                                                                                                                                                        Brasil Ltda
                                                                                                                                                                                                                                                                                                                                                                                        Argentina


                                                                                                                                                                                                                                                                                                                                            Brazil




                                                                                                                                                                                                                                                                                                                                                                                                                                                           Doc 15
                                                                                                                                                                                                                                                                                                                                     Garrett Motion Sàrl
                                                                                                                                                                                                                                                                                                                                     = 35.38996495%


                                                                                                                                                                  99.978602%                                         100%
      HQ                 Headquarters
                                                                                                                                                                                       Garrett Motion                         Garrett Motion
                                                                                                                                                                                        Slovakia s.r.o.                        Switzerland
                                                                                                                                                                                       Slovak Republic                        Holdings Sàrl
                                                                                                                                                                                            Garrett
                                                                                                                                                                                       Transportation I
                                                                                                                                                                                      Inc. = 0.021398%
                                                                                                                                                                                                                               Switzerland
                                                                                                                                                                                                                                                            Term Loan A and
                                                                                                                                                                                                                      100%                                  Revolver Borrower
                                                                                                                                                                                                                                                           HQ
                                                                                                                                                                                                                              Garrett Motion




                                                                                                                                                                                                                                                                                                                                                                                                                                       Filed 09/20/20 Entered 09/20/20 21:15:16
                                                                                                                                                                                                                                   Sàrl
                                                                                                                                                                                                                               Switzerland




                                                                                                  100%                                                                                                                                                                                                                           100%                                                     100%                          99.9999743%
                             99.99998124%                                                                                                                                      100%                                                 100%                     100%                                                                                                                                                                                                                          100%
     100%                                                               100%                       Garrett Motion                                                                                           100%
                                                                                                   Australia Pty
                                                                                                                                                         100%                    Garrett Turbo                                                Garrett                                                                                                                                            Garrett Motion
                                       Garrett Motion México
                                        Sociedad Anónima
                                                                                Garrett Holding
                                                                                Company Sàrl
                                                                                                      Limited
                                                                                                     Australia                  100%                                                   Ltd
                                                                                                                                                                                                                   Garrett Motion
                                                                                                                                                                                                                                          Transportation
                                                                                                                                                                                                                                          Systems UK II
                                                                                                                                                                                                                                                                       Garrett                                                         Garrett Motion
                                                                                                                                                                                                                                                                                                                                             LLC
                                                                                                                                                                                                                                                                                                                                                                                                   Germany
                                                                                                                                                                                                                                                                                                                                                                                                     GmbH
                                                                                                                                                                                                                                                                                                                                                                                                                                          Garrett Motion
                                                                                                                                                                                                                                                                                                                                                                                                                                           France C S.A.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Garrett Motion
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Czech Republic
                                                                                                                                                                                 United Kingdom                                                                    Transportation
            Garrett Motion
              Ireland A
                                         de Capital Variable
                                                Garrett
                                                                                 Switzerland
                                                                                                                                                           Garrett Motion
                                                                                                                                                                                                                    UK B Limited
                                                                                                                                                                                                                   United Kingdom
                                                                                                                                                                                                                                                Ltd
                                                                                                                                                                                                                                          United Kingdom
                                                                                                                                                                                                                                                                    Systems Ltd                                                         United States                                              Germany                                France Garrett
                                                                                                                                                                                                                                                                                                                                                                                                                                          Transportation
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       s.r.o.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Czech Rep             100%
                                                                                                                                                                                                                                                                   United Kingdom




                                                                                                                                                                                                                                                                                                                                                                                                                                                 Pg 115 of 136
               Limited                      Transportation                                                                             Garrett Motion       UK D Limited                                                                                                                                                                                                                                                                  Systems Ltd =
               Ireland                      Systems Ltd =                                                                                Italia S.r.l.     United Kingdom                                                                                                                                                                                                                                                                  0.0000257%
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Honeywell
                                            0.00001876%                                                                                     Italy
                                                                                                                                                                                         100%                                                                                                                                                                                                                                                                                                                                     Transportation

                                                                                                                                                                                                                                                                                                           50.99998651%                                    99.99644444%                                                                                                                                                            Investment
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (China) Co., Ltd.
                                                                                                                                                                                                  Garrett Motion                                                                                                                                                                                                                                                                                                                      China
                                                                                                                                                                                                   UK C Limited
                                                                                                                                                                                                  United Kingdom                                                                                                                                                                                                                                                                                                                                     99.40061548%
                                                                                                  99.9980217%                                                                                                                                                                                                                     50%
                                         99.96666667%                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Garrett Motion

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     100%                       100%           Technologies


                                                               Garret Motion
                                                                                                                    Garrett Motion
                                                                                                                    Romania S.r.l.
                                                                                                                                                         100%                                                                                                                                                FMP Group Pty               FMP Group
                                                                                                                                                                                                                                                                                                                                                                    Garrett Motion
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              (India) Private
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Limited
                                                                                                                                                                                                                                                                                                               Limited                 (Australia) Pty                                                                                                                                                                                                         India Garrett
                                                                Automotive                                             Romania                                                                                                                                                                                 Australia                                           (Thailand) Co.,
                                                                                                                                                                                                                                                                                                                                            Ltd                                                                                                                                                                                                               Motion Bermuda
                                                                 Research
                                                                Mexico S. de
                                                                                                                        Garrett
                                                                                                                    Transportation I
                                                                                                                                                           Garrett Motion
                                                                                                                                                                                         100%                                                                                                                                             Australia                       Ltd.
                                                                                                                                                                                                                                                                                                                                                                    Thailand BRH                            100%                     100%                                  100%                                                                                    Ltd. =
100%                              100%                         R.L. de C.V                                              Inc. =
                                                                                                                                                             UK Limited
                                                                                                                                                           United Kingdom
                                                                                                                                                                                                                                           100%                                                  100%                                                                    LLC =
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               0.59938452%
                                                                 Mexico                                              0.0019783%                                                                                                                                                                                                                                     0.00177778%
                                                                 Garrett                                                                                                                                                                                                                                                                                           Friction Materials
                                                                                                                                                                                                  Garrett Motion                                  Garrett Motion                    Garrett Motion
                                                               Transportation                                                                                                                                                                                                                                                                                            LLC =
                     Garrett Motion                                                                                                                                                                UK A Limited                                     Japan Inc                         Korea Ltd.                                                                                                                                          Garrett Motion
 Calvari Limited                                               Systems Ltd =                                                                                                                                                                                                                                                                                        0.00177778%                                   Garrett Motion                                                  Garrett Motion                      Honeywell                Honeywell
                     Ireland Limited                                                                                                                                                              United Kingdom                                      Japan                          Korea, Rep of                                                                                                                                         France S.A.S.
     Ireland                                                   0.03333333%                                                                                                                                                                                                                                                                                                                                        France AS.A.S.                                                  France B S.A.S                      Automotive                 Turbo
                          Ireland                                                                                                                                                                                                                                                                                                                                                                                                             France
                                                                                                                                                                                                                                                                                                                                                                                                                      France                                                          France                         Parts Services           Technologies
                                                                                                                                                                                                                                                                                                           100%                                                                                                                                                                                                     (Shanghai) Co.,           (Wuhan) Co.,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Ltd.                    Ltd.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         China                   China
                                                                                                                                                                                                                                                                                                             FMP Automotive
100%                                                                                                                                                                                                                                                                                                         (Malaysia) SDN
                                                                                                                                                                                                                                                                                                                  BHD
                                                                                                                                                                                                                                                                                                                Malaysia
                                                                                                                                                                                                                                                                                                                                         49.34092587%                           49.9%
 Garrett Motion
   Ireland B
    Limited
    Ireland

                                                                                                                                                                                                                                                                                                                                                                                                                                      99%
                                                                                                                                                                                                                                                                                                                                                          FMP Group                   FMP
100%                                                                                                                                                                                                                                                                                                                                                      (Thailand)              Distribution                                                Garrett
                                                                                                                                                                                                                                                                                                                                                            Limited
                                                                                                                                                                                                                                                                                                                                                            Thailan
                                                                                                                                                                                                                                                                                                                                                                                      Ltd.
                                                                                                                                                                                                                                                                                                                                                                                   Thailand
                                                                                                                                                                                                                                                                                                                                                                                                                                           Finances SNC
                                                                                                                                                                                                                                                                                                                                                                                                                                              France
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     99.65367606%
                                                                                                                                                                                                                                                                                                                                                         FMP Group Pty          FMP Group Pty                                              Garrett Motion                                                                                                     Garrett Motion
                                                                                                                                                                                                                                                                                                                                                           Limited =            Limited = 0.2%                                            France C S.A. =                                                                                                       Engineering
 Garrett Motion                                                                                                                                                                                                                                                                                                                                          1.31814827%                                                                            1%                                                                                                               Solutions
   Ireland C                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Private Limited
    Limited                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        India
    Ireland                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Garrett TS Ltd =
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               0.34632394%




                                                                                                                                                                                                                                                                                                                                                                                                                                   *Dormant and/or immaterial entities not represented on this chart:




                                                                                                                                                                                                                                                                                                                                                                                                                                                           Main Docum
                                                                                                                                                                                                                                                                                                                                                                                                                                   COM DEV Investments Limited
                                                                                                                                                                                                                                                                                                                                                                                                                                   Garrett Motion Bermuda Ltd.
                                                                                                                                                                                                                                                                                                                                                                                                                                   Garrett Motion Portugal Unipessoal, Lda
                                                                                                                                                                                                                                                                                                                                                                                                                                   Garrett Motion Spain, S.A.
20-12212-mew         Doc 15   Filed 09/20/20 Entered 09/20/20 21:15:16          Main Document
                                        Pg 116 of 136



                                           Exhibit C

                                          Committees

Pursuant to Local Rule 1007-2(a)(3), to the best of the Debtors’ knowledge and belief, the
following committees have been formed prior to the Petition Date.

                 Committee Members                          Counsel for Committee
                                               Gibson, Dunn & Crutcher LLP, 200 Park
Ad hoc group of holders of the loans under the Avenue, New York, NY 10166, (Attn: Scott J.
Credit Agreement                               Greenberg, Steven A. Domanowski and
                                               Matthew G. Bouslog)
                                               Ropes & Gray LLP, 1211 Avenue of the
Ad hoc group of holders of Senior Notes due
                                               Americas, New York, NY 10036, (Attn:
2026
                                               Matthew M. Roose and Mark I. Bane)




SC1:5293938.1C
                                                                              Exhibit D

                                           Consolidated List of 30 Largest Unsecured Creditors (Excluding Insiders)

    Pursuant to Local Rule 1007-2(a)(4), to the best of the Debtors’ knowledge and belief, the following table sets forth the information of
    each of the holders of the Debtors’ 30 largest unsecured claims on a consolidated basis, excluding claims of insiders.




                                                                                                                                                      20-12212-mew
                                                                                                    Nature of the claim (e.g., trade                                         Indicate if claim      Amount of
            Name of creditor and complete mailing         Name, telephone number, and email         debts, bank loans, professional                                           is contingent,     unsecured claim
#
                address, including zip code                  address of creditor contact              services, and government                                               unliquidated, or    as of the Petition
                                                                                                              contracts)                                                         disputed               Date




                                                                                                                                                      Doc 15
                          Honeywell
                                                                     Anne T Madden
                     300 South Tryon Street
1                                                                   +1 973 727 5996                            Litigation                                                       Contingent        Undetermined




                                                                                                                                  Filed 09/20/20 Entered 09/20/20 21:15:16
                      Charlotte NC 28202
                                                              anne.madden@honeywell.com
                             USA
           Tennessee Department of Environment and
                        Conservation




                                                                                                                                            Pg 117 of 136
                                                                  David W. Salyers, P.E.
          312 Rosa L Parks Ave, Tennessee Tower, 2nd
                                                                     (615) 532 0109
2                           Floor                                                                       Environmental Liability                                                 Contingent        Undetermined
                                                         https://www.tn.gov/environment/ask-tdec-
                      Nashville TN 37243
                                                                         form.html
                             USA




    SC1:5293938.1C                                                                                                                                    Main Docum
                     Comune di Atessa (Chieti)
                                                             Ing. Maurizio Calabrese
                        Largo Municipio, 1
3                                                                 0872-850421                 Environmental Liability                                              Contingent       Undetermined
                       Atessa, Chieti 66041
                                                       maurizio.calabrese@comunediatessa.it
                               Italy
                Deutsche Bank Luxembourg S.A




                                                                                                                                            20-12212-mew
              (as Agent on the 2026 Senior Notes)
                                                                  Adam Wilson
            Winchester House, 1 Great Winchester St
4                                                               +44 20 754-70359                  Financial Debt                                                      No        $     422,100,000
                     London State EC2N 2DB
                                                              adam.wilson@db.com
                         United Kingdom
                         Mei Ta Industrial
                                                                  Michael Gao




                                                                                                                                            Doc 15
               31, Xingpang Rd.,,Kueishan Dist.,
5                                                               +86 13920059446                       Trade                                                           No        $      24,428,518
                       Taoyuan City 33370
                                                               michaelgao@nws.cn
                             Taiwan




                                                                                                                        Filed 09/20/20 Entered 09/20/20 21:15:16
          WUXI YELONG PRECISION MACHINERY
                        CO
                                                                     Jeff Bai
           Luoshe Supporting Area, Huishan Economic
6                     Development Zone                          +86 13921507960                       Trade                                                           No        $      17,780,416




                                                                                                                                  Pg 118 of 136
                     Wuxi JIANGSU 214187                    jeff.bai@wuxiyelong.com

                        China Peoples Rep
                             Kehua
                                                                   Felix Chen
          No.63, Yongkang Rd., Yuqiao Village, Zhuze
                           Town
7                                                               +86 13861209119                       Trade                                                           No        $      17,682,504
                     Liyang JIANGSU 213354
                                                            felix.chen@khmm.com.cn
                        China Peoples Rep




    SC1:5293938.1C                                                                                                                          Main Docum
                            UniCredit
                                                                 Claudia Kapinos
                      8-10, rue Jean Monnet
8                                                               +49 160/90109523          Supply Chain Financing                                              No   $   16,162,417
                              L-2180
                                                           claudia.kapinos@unicredit.de
                          Luxembourg

                          WUXI LIHU




                                                                                                                                       20-12212-mew
                                                                 Kunming Huang
          No. 2, Tianzhu Road, Hudi Town, Binhu District
9                                                               +86 13585093721                   Trade                                                       No   $   14,307,761
                      Wuxi JIANGSU 214124
                                                            huangkm@chinalihu.com
                        China Peoples Rep

                              Hella
                                                                   Peter Klüner




                                                                                                                                       Doc 15
                        Rixbecker Str. 75
10                                                              +49 172 238 4356                  Trade                                                       No   $    9,614,930
           Lippstadt NORDRHEIN-WESTFALEN 59557
                                                             peter.kluener@hella.com
                            Germany




                                                                                                                   Filed 09/20/20 Entered 09/20/20 21:15:16
           WUXI BEST PRECISION MACHINERY CO
                                                                    Winni Pu
          No.18, Hehuan West Road, Hudai Town, Binhu
                           District
11                                                             +86 189 2152 3333                  Trade                                                       No   $    6,632,855




                                                                                                                             Pg 119 of 136
                      Wuxi JIANGSU 214161
                                                            tianfeng.pu@wuxibest.com
                        China Peoples Rep
                            CASTEC
                                                                    H.S.Yoon
               24 Hakjang-ro 63beon-gil, Sasang-gu
12                                                              +82 10 5298 5410                  Trade                                                       No   $    6,470,162
                          Busan 47026
                                                              hsyoon@castec.co.kr
                        Korea, Republic of




     SC1:5293938.1C                                                                                                                    Main Docum
           Magneti Marellivia del Timavo 33BOLOGNA            Giuseppe Bisceglie+39
13                                                                                              Trade                                              No   $   5,610,322
                    BOLOGNA 40131Italy               3316794104giuseppe.bisceglie@marelli.com



                               Cogeme




                                                                                                                            20-12212-mew
                                                                 Nicola Vendittelli
                      Calea Campulungului Nr 76b
14                                                              +39 346 85 24 521               Trade                                              No   $   5,432,090
                            Micesti 117465
                                                          nicola.vendittelli@cogemeset.eu
                               Romania

                       MITSUBISHI ELECTRIC
                                                                    Albin Jayat




                                                                                                                            Doc 15
                25 BOULEVARD DES BOUVETS
15                                                              +33 1 55 68 55 68               Trade                                              No   $   5,377,530
                NANTERRE Ile-de-France 92000
                                                             Albin.Jayat@fra.mee.com
                                France




                                                                                                        Filed 09/20/20 Entered 09/20/20 21:15:16
                               Wescast
                                                                    Sean Zheng
                          Szent Borbala u. 16.
                                                                +86 18908087287 /
16                                                                                              Trade                                              No   $   5,170,808
                                                                  18930301657
                           Oroszlany 2840




                                                                                                                  Pg 120 of 136
                                                         zhengxiang@bohonggroup.com.cn
                               Hungary

                                 Faist
                                                                Marcello Pennicchi
                      VIA DELL'INDUSTRIA 2
17                                                               +39 3484117493                 Trade                                              No   $   4,558,082
                      MONTONE PERUGIA 6014
                                                             pennicchi@faistcomp.com
                                 Italy




     SC1:5293938.1C                                                                                                         Main Docum
                          Shanghai LiangJi
                                                                    Cynthia Chen
             No.568, Dongzhou Road, Dongjing Town,
                       Songjiang District
18                                                                +86 13817782079            Trade                                              No   $   3,881,636
                  Shanghai SHANGHAI 201619
                                                                 cy@liangji.com.cn
                         China Peoples Rep
                                Streit




                                                                                                                         20-12212-mew
                                                                    Roland Streit
                21 AVENUE GASTON RENAUD
19                                                                +33 3 81 90 66 70          Trade                                              No   $   3,663,151
                      SANTOCHE DOUBS 25340
                                                              r.streit@groupe-streit.com
                               France

                              Pierburg
                                                                Karsten Sonnenschein




                                                                                                                         Doc 15
                        Alfred-Pierburg-Str. 1
20                                                                +49 1737340623             Trade                                              No   $   3,137,310
            Neuss NORDRHEIN-WESTFALEN 41460
                                                          karsten.sonnenschein@de.kspg.com
                              Germany




                                                                                                     Filed 09/20/20 Entered 09/20/20 21:15:16
             Wuxi Xinan Aluminum Technology Co.,
                                                                    Gu Dengfeng
           Rengang Village, Xuelang St., Binhu District
21                                                               +86 137 7104 0622           Trade                                              No   $   2,999,158




                                                                                                               Pg 121 of 136
                       Wuxi JIANGSU 214128
                                                              Gu.dengfeng@Xn-casting
                         China Peoples Rep

                            COMPA SA
                                                                     Ioan Deac
                  STR. HENRI COANDA NR 8
22                                                                +40 269 237 878            Trade                                              No   $   2,908,118
                            Sibiu 550003
                                                                ioan.deac@compa.ro
                              Romania




     SC1:5293938.1C                                                                                                      Main Docum
                         Aikoku Alpha Corp
                                                                  Masaki Nakashima
          4-1, HONGOJUICHI, SOBUECHOMORIKAMI
23                                                                 +81 587 97 8212               Trade                                              No   $   2,728,148
                      INAZAWA AICHI 495-0011
                                                              m-nakashima@aikoku.com
                               Japan

                  Booster Precision Components




                                                                                                                             20-12212-mew
                                                                    Paul Santarelli
                             Hloza 2520
24                                                                +33 6 24 84 77 11              Trade                                              No   $   2,684,954
                            Belusa 1861
                                                         Paul.Santarelli@booster-precision.com
                              Slovakia




                                                                                                                             Doc 15
         Jiangyin Machine Building Inc8 Yuexiang Road,
                                                                  Shawn Chen+86
25       Yuecheng TownJiangyin JIANGSU 214404China                                               Trade                                              No   $   2,507,323
                                                          13915243695shawn@jymw.com.cn
                          Peoples Rep




                                                                                                         Filed 09/20/20 Entered 09/20/20 21:15:16
                               CRRC
                                                                     William Sun
             No. 258, Wuyi Road, Qishuyan Economic
                       Development Zone
26                                                                +86 519 8980 8705              Trade                                              No   $   2,443,987




                                                                                                                   Pg 122 of 136
                  Changzhou JIANGSU 213011
                                                               sunqing@csrqsyri.com.cn
                         China Peoples Rep
                              SICTA
                                                                     André d'Alès
                 RUE DE LA GOUTTE D AVIN
27                                                                +33 3 84 58 45 09              Trade                                              No   $   2,354,638
                         Auxelles-Bas 90200
                                                                    aaaaa@citele.fr
                               France




     SC1:5293938.1C                                                                                                          Main Docum
              CRRC Changzhou Auto Parts Co.,Ltd.
                                                          William Sun
             No. 258, Wuyi Road, Qishuyan Economic
                       Development Zone
28                                                     +86 519 8980 8705       Trade                                              No   $   2,311,621
                  Changzhou JIANGSU 213011
                                                     sunqing@csrqsyri.com.cn
                         China Peoples Rep
               ENKEI ALUMINIUM PRODUCTS




                                                                                                           20-12212-mew
                                                           Kitty Wang
                        No.118 YuanQing Rd
29                                                     +86 138 1293 9175       Trade                                              No   $   2,144,269
                      Kunshan JIANGSU 215300
                                                      kitty.wang@enkei.com
                         China Peoples Rep

                            Schaeffler
                                                        Stephan Hellmann




                                                                                                           Doc 15
                           200 Park Ave
30                                                      +49 9132 82 7865       Trade                                              No   $   2,044,122
                 Danbury CONNECTICUT 6813
                                                     hellmsep@schaeffler.com
                               USA




                                                                                       Filed 09/20/20 Entered 09/20/20 21:15:16
                                                                                                 Pg 123 of 136
     SC1:5293938.1C                                                                                        Main Docum
                                                                  Exhibit E

                       Holders of the Five Largest Secured Claims Against the Debtors on a Consolidated Basis

Pursuant to Local Rule 1007-2(a)(5), to the best of the Debtors’ knowledge and belief, the following is a list of the creditors holding
the five largest secured claims against the Debtors, on a consolidated basis, excluding claims of insiders.




                                                                                                                               20-12212-mew
The information contained herein shall not constitute an admission of liability, nor is it binding on, the Debtors. The Debtors reserve
all rights to assert that any debt or claim included herein is a disputed claim or debt, and to challenge the priority, nature, amount, or
status of any such claim or debt. The descriptions of the collateral securing the underlying obligations are intended only as brief
summaries. In the event of any inconsistencies between the summaries set forth below and the respective corporate and legal
documents relating to such obligations, the descriptions in the corporate and legal documents shall control. This list has been prepared
from the books and records of the Debtors for filing in the Debtors’ Chapter 11 Cases. The exhibit estimates outstanding claim
amounts (including principal and interest) as of the Petition Date.




                                                                                                                               Doc 15
                                                                                                                  Whether
                               Contact, Mailing Address, Phone                                                              Estimate
                                                                 Amount of      Description of                    Claim or
            Creditor                /Fax Number, Email                                                                      Value of




                                                                                                           Filed 09/20/20 Entered 09/20/20 21:15:16
                                                                    Claim      Security Interest                   Lien is
                                                                                                                            Collateral
                                                                                                                  Disputed
   1 JPMorgan Chase Bank JPMorgan Chase Bank N.A.              $1,446,740,000 substantially all of Undetermined Not disputed
                                                        st
     N.A.                  500 Staton Christiana Road, 1 Floor                the Debtors’




                                                                                                                     Pg 124 of 136
                           NCC 3, Newark DE 19713-2107                        assets, subject to
     (Administrative Agent Attn: Ali Zigami                                   common
     for Credit Agreement)        (ali.zigami@chase.com)                      restrictions and
                                  Lauren Mayer                                limitations on
                                  (lauren.mayer@chase.com)                    security interests
                                                                              in non-U.S.
                           With Copies to:                                    jurisdictions

                             JPMorgan Chase Bank N.A.
                             383 Madison Avenue, Floor 24




SC1:5293938.1C                                                                                                                 Main Docum
                                                                                                                                            Whether
                              Contact, Mailing Address, Phone                                                     Estimate
                                                                Amount of    Description of                                                 Claim or
                 Creditor          /Fax Number, Email                                                             Value of
                                                                 Claim      Security Interest                                                Lien is
                                                                                                                  Collateral
                                                                                                                                            Disputed
                             New York, NY 10179
                             Attn: Allison Sellers
                                    (allison.sellers.@jpmorgan.co




                                                                                                                     20-12212-mew
                             m)
   2 Deutsche Bank AG,       Deutsche Bank AG, London Branch $422,100,000   Second ranking        Undetermined Not disputed
     London Branch           Winchester House,                              pledge over the
                             1 Great Winchester Street                      shares of Garrett
       (Security Agent and   London EC2N 2DB                                LX II S.à r.l
       Paying Agent for      United Kingdom




                                                                                                                     Doc 15
       Senior Notes due      Attn: Adam Wilson                              Second ranking
       2026)                        (adam.wilson@db.com)                    pledge over an
                                                                            intercompany loan
                                                                            from Garrett LX I




                                                                                                 Filed 09/20/20 Entered 09/20/20 21:15:16
                                                                            S.à r.l to Garrett
                                                                            Motion Sàrl




                                                                                                           Pg 125 of 136
SC1:5293938.1C                                                                                                       Main Docum
20-12212-mew        Doc 15     Filed 09/20/20 Entered 09/20/20 21:15:16          Main Document
                                         Pg 126 of 136



                                                Exhibit F

                          Summary of the Debtor’s Assets and Liabilities

Pursuant to Local Rule 1007-2(a)(6), the below is a summary of the Debtors’ assets and
liabilities. The amounts reflected below were derived by totaling the indicated amounts reflected
in each Debtor’s books and records. The following financial data shall not constitute an
admission of liability by the Debtors. The Debtors reserve all rights to assert that any debt or
claim included herein is a disputed claim or debt or challenge the priority, nature, amount or
status of any claim or debt.

On a consolidated basis, the total value of the Debtors’ assets is approximately $2,066,000,000
and the total amount of the Debtors’ liabilities is approximately $4,169,000,000, as of June 30,
2020.

 As of June 30, 2020
 $ millions

 ASSETS
  Cash and cash equivalents                                                                  139
  Accounts, notes and other receivables – net                                                554
  Inventories – net                                                                          234
  Other current assets                                                                        77
    Total current assets                                                                   1,004
  Investments and long-term receivables                                                       34
  Property, plant and equipment – net                                                        457
  Goodwill                                                                                   193
  Deferred income taxes                                                                      272
  Other assets                                                                               106
 TOTAL ASSETS                                                                              2,066

 LIABILITIES
   Accounts payable                                                                           705
   Borrowings under revolving credit facility                                                 135
   Current maturities of long-term debt                                                         4
   Obligations payable to Honeywell, current                                                   37
   Accrued liabilities                                                                        284
     Total current liabilities                                                              1,165
   Long-term debt                                                                           1,403
   Deferred income taxes                                                                       35
   Obligations payable to Honeywell                                                         1,304
   Other liabilities                                                                          262
     Total liabilities                                                                      4,169

 EQUITY (DEFICIT)                                                                        (2,103)
 TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT                                               2,066




SC1:5293938.1C
20-12212-mew                 Doc 15     Filed 09/20/20 Entered 09/20/20 21:15:16    Main Document
                                                  Pg 127 of 136


                                                      Exhibit G

                                               The Debtors’ Securities

Pursuant to Local Rule 1007-2(a)(7), to the best of the Debtors’ knowledge and belief, the
Debtors have the below publicly traded stock, debentures, or securities:

Common shares, $0.01 par value per share, 400,000,000 shares authorized, 76,008,388 shares
issued and 377,827 shares held as Treasury stock as of June 30, 2020.

                                   Common Shares Held by Officers and Directors1:



                                                                  Number of
                                               Name
                                                                   Shares
                                      Olivier Rabiller               157,290
                                      Carlos M. Cardoso                1,635
                                      Maura J. Clark                   1,635
                                      Courtney M. Enghauser            1,635
                                      Susan L. Main                    1,635
                                      Carsten J. Reinhardt             1,144
                                      Scott A. Tozier                  1,635
                                      Craig Balis                    134,174
                                      Peter Bracke                   117,308
                                      Alessandro Gili                 69,101
                                      Thierry Mabru                   55,215
                                      Jérôme Maironi                 114,832




1
    Per the SEC DEF14A fillings.




SC1:5293938.1C
20-12212-mew       Doc 15    Filed 09/20/20 Entered 09/20/20 21:15:16            Main Document
                                       Pg 128 of 136




                                          Exhibit H

                        Debtors’ Property Not in the Debtors’ Possession

 Pursuant to Local Rule 1007-2(a)(8), the following is a list of property that is in the
 possession or custody of any custodian, public officer, mortgagee, pledgee, assignee of
 rents, secured creditor, or agent for any such entity. The Debtors are working to
 confirm that no other such party is in possession of any of the Debtors’ property and
 reserve the right to supplement this exhibit if additional property is identified. The
 information contained herein shall not constitute an admission of liability by, nor is it
 binding on, the Debtors. The Debtors reserve all rights to challenge the priority, nature,
 amount or status of any claim or debt.


                 Property                       Entity Holding Property
                                  Certain of the Debtors’ bank accounts may be
                                  subject to control agreements or claims of setoff by
          Various Bank Accounts
                                  certain of the Debtors’ lenders under the Prepetition
                                  Debt.
                                  Certain of the Debtors’ lessors, utility companies,
          Various Security
                                  regulatory agencies and others.
          Deposits
                                  In the ordinary course of business, on any given day,
                                  property of the Debtors (including security deposits,
                                  product held on consignment or other collateral with
                                  counterparties to certain commercial relationships) is
                                  likely to be in the possession of various third parties,
                                  including maintenance providers, shippers, common
                                  carriers, materialmen, custodians, public officers,
          Various Other Assets    secured creditors, customers or agents, where the
                                  Debtors’ ownership interest is not affected. Because
                                  of the constant movement of this property, providing
                                  a comprehensive list of the persons or entities in
                                  possession of the property, their addresses and
                                  telephone numbers, and the location of any court
                                  proceeding affecting the property would be
                                  impractical.




SC1:5293938.1C
20-12212-mew               Doc 15        Filed 09/20/20 Entered 09/20/20 21:15:16                                Main Document
                                                   Pg 129 of 136


                                                              Exhibit I

                                                         Debtors’ Premises

 Pursuant to Local Rule 1007-2(a)(9), the following lists the premises owned, leased, or
 held under other an arrangement from which the Debtors operate their businesses as of
 the Petition Date.

                                                                                                                              Type of
                          Debtor/ Lessee                                                 Address
                                                                                                                              Interest
 1    Garrett Motion Australia Pty Limited (f/k/a              Factory Units 3 (Part) and 4 Alfred Road, at Riverside Road    Leased
      Honeywell Limited)                                       & Alfred Road, Sydney - Chipping Norton, NSW, Australia
 9    Garrett Motion Japan, Inc.                               No.1-16-1 Kaigan, Minato-ku, New Pier Takeshiba South          Leased
                                                               Tower, Tokyo, Japan
 13   Garrett Transportation Systems Ltd.                      252/121 25th Floor Muang Thal-Phatra Olitce Tower II,          Serviced
                                                               Ralchadapisek Road Huay Khwarig, Bangkok, Thailand             Office
 18   Garrett Motion Ireland Limited                           Unit 411 Western Extension Industrial Estate Cork Road,        Owned
                                                               TPS Waterford IRE, Waterford, Ireland
 20   Garrett Motion S.à.r.l.                                                                                                 Leased
                                                               Marktstrasse 5-6, Wolfsburg-Fallersleben, Germany
 22   Garrett Motion S.à.r.l.                                                                                                 Leased
                                                               Böblinger Str. 17, 71101, Schönaich, Germany
 23   Garrett Motion Japan Inc.                                Kodama Plant 350-17, Kyoei Kodama-gun, Honjo-Shi,              Owned
                                                               Saitama, Japan
 24   Garrett Motion Italia S.r.l. (f/k/a Honeywell Garrett                                                                   Leased
      Italia S.r.l.)                                           Via Isonzo 14, Casalecchio di Reno town, Bologna, Italy
 25   Garrett Motion Italia S.r.l.                             Corso Svizzera 185, Centro Uffici Piero della Francesca,       Leased
                                                               Turin, Italy
 26   Garrett Motion International Services SRL (f/k/a         Twin Center, Tour Ouest, 16e étage Angle Boulevards            Serviced
      Honeywell International Services SRL)                    Zerktouni et Al Massira, Casablanca, Morocco                   Office
 27   Garrett Motion Mexico S.A. de C.V.                       Blvd. Lázaro Cárdenas #2545 Plutarco Elias Calles,             Owned
                                                               Mexicali, Baja California, Mexico
 28   Garrett Motion International Services SRL (f/k/a         Str. Ing. George Constantinescu nr. 4B and 2-4 Lot 1, Sector   Leased
      Honeywell International Services SRL)                    2 (District 2), Bucharest, Romania
 29   Garrett Motion Romania S.r.l. (f/k/a Honeywell           CTPark Bucharest Comuna Dragomiresti-Vale, Sat                 Leased
      Garrett SRL)                                             Dragomiresti Deal, Strada DE 287/1, at 13th km on the
                                                               motorway Al to Pitesti, Jud. Ilfov, Bucharest, Romania
 30   Garrett Motion Romania s.r.l.                            Bulevardul Iuliu Maniu 244 A, Sector 6 (District 6),           Owned
                                                               Bucharest, Romania
 31   Garrett Transportation Systems Ltd                       Prospekt Vernadskogo 6, 7th (Russian 8th) Floor, room no.      Serviced
                                                               90, Moscow, Russian Federation                                 Office
 32   Garrett Motion International Services Srl (f/k/a         Cnr 18th St. and Pinaster Ave., The Workspace at The Club      Serviced
      Honeywell International Services Srl)                    Shopping Centre                                                Office
 33   Garrett Motion Sàrl                                                                                                     Leased
                                                               Route de l'Etraz, A-One Business Center, Rolle, Switzerland
 34   Garrett Motion Slovakia s.r.o.                           IPZ Industrial Park, Zaborske 515, Presov - Zaborske           Owned
                                                               village, Slovakia
 35   Garrett Motion UK Limited                                Unit E7, Countess Avenue, Stanley Green Trading Estate,        Leased
                                                               Cheadle Hulme, Cheshire, UK
 36   Garrett Motion UK Limited (f/k/a MESL Microwave                                                                         Leased
      Limited)                                                 The Arnold Centre, Paycocke Road, Basildon, UK
 37   Garrett Motion Mexico S.A. de C.V. (f/k/a Honeywell      Calzada del Oro 1755, Interior "A", Col. Dos División 2,       Leased
      Productos Automotrices, S. de R.L. de C.V.)              Mexicali, Baja California, Mexico




SC1:5293938.1C
20-12212-mew               Doc 15       Filed 09/20/20 Entered 09/20/20 21:15:16                              Main Document
                                                  Pg 130 of 136


                                                                                                                          Type of
                          Debtor/ Lessee                                             Address
                                                                                                                          Interest
 38   Garrett Motion Mexico S.A. de C.V. (f/k/a Honeywell   EL Vigia Industrial Park (North Bay), Kilometer 12.5 on the   Leased
      Productos Automotrices, S.A. de C.V.)                 San Luis Rio Colorado Highway, Mexicali, Baja California,
                                                            Mexico
 39   Garrett Motion Mexico S.A. de C.V. (f/k/a Honeywell   "NEC Bldg" at Calle Rey del Desierto No. 36 Parque, at        Leased
      Productos Automotrices, S.A. de C.V.)                 Parque Industrial El Sahuaro, Colonia Diez, Division Dos at
                                                            Mexicali, Mexicali, Baja California, Mexico
 40   Garrett Transportation I Inc.                                                                                       Leased
                                                            2525 W. 190th Street, Torrance, California, USA
 41   Garrett Transportation I Inc.                                                                                       Serviced
                                                                                                                          Office
                                                            715 Peachtree Street NE, Atlanta, Georgia, USA
 42   Garrett Transportation I Inc.                         9355 Delegates Row, The Precedent Office Park,                Leased
                                                            Indianapolis, Indiana, USA
 44   Friction Materials LLC                                                                                              Owned
                                                            3721 Faulk Drive, Cleveland, Tennessee, USA
 45   Garrett Motion S.à.r.l.                               Böblinger Str. 17, 71101, Schönaich, Germany and              Leased
                                                            Schellmengartenstrasse 8, 72501, Gammertingen Germany
 47   Garrett Transportation I Inc. (f/k/a Honeywell                                                                      Leased
      International Inc.)                                   47548 Halyard Drive, Plymouth Township, Michigan, USA
 48   Garrett Transportation I Inc. (f/k/a Honeywell        2 Speedwell Avenue, "Headquarters Plaza East Tower",          Leased
      International Inc.)                                   Morristown, New Jersey, United States




SC1:5293938.1C
20-12212-mew         Doc 15     Filed 09/20/20 Entered 09/20/20 21:15:16            Main Document
                                          Pg 131 of 136


                                              Exhibit J

                        Location of the Debtors’ Assets, Books and Records

Pursuant to Local Rule 1007-2(a)(10), the following lists the locations of the Debtors’ substantial
assets, the location of their books and records, and the nature, location, and value of any assets
held by the Debtors outside the territorial limits of the United States.


Location and Nature of Debtors’ Substantial Assets:

        The Debtors have assets of more than $2,000,000,000 as provided in Exhibit F, with
         substantial assets in four (4) states. In addition, the Debtors own entities which operate in
         ten (10) other countries.

Books and Records:

        The Debtors maintain their books and records on an information technology system. The
         system and a majority of physical records are operated and maintained from the following
         Debtors’ offices: (i) Bucharest, Romania, (ii) Torrance, USA, (iii) Rolle, Switzerland.




SC1:5293938.1C
20-12212-mew        Doc 15     Filed 09/20/20 Entered 09/20/20 21:15:16            Main Document
                                         Pg 132 of 136


                                             Exhibit K

                                              Litigation

Pursuant to Local Rule 1007-2(a)(11), the following lists the nature and present status of each
action or proceeding, pending or threatened, against the Debtors or their property where a
judgment against the Debtors or a seizure of their property may be imminent as of the Petition
Date.


        To the best of the Debtors’ knowledge, belief, and understanding, there are no actions or
         proceedings pending or threatened against the Debtors or their property, as of the Petition
         Date, where a judgment against the Debtors or a seizure of their property may be
         imminent.




SC1:5293938.1C
                                                              Exhibit L

                                                         Senior Management

Pursuant to Local Rule 1007-2(a)(12), the following lists the names of the individuals who comprise the Debtors’ existing senior
management, their tenure with the Debtors, and a brief summary of their relevant responsibilities and experience.




                                                                                                                            20-12212-mew
      Name                  Title                  Tenure                           Responsibility and Experience
                                                                 Olivier Rabiller has served as President and Chief Executive Officer
                                                                 of Garrett Motion Inc. as well as a member of the Board since the
                                                                 Spin-Off. Prior to the Spin-Off, Mr. Rabiller served as President
  Olivier                                                        and Chief Executive Officer of the Transportation Systems division




                                                                                                                            Doc 15
                 President & CEO                   2 years
  Rabiller                                                       at Honeywell since July 2016. From July 2014 to July 2016, he
                                                                 served as Vice President and General Manager of Transportation
                                                                 Systems for High Growth Regions, Business Development, and




                                                                                                        Filed 09/20/20 Entered 09/20/20 21:15:16
                                                                 Aftermarket.
                                                                 Sean Deason was appointed as Chief Financial Officer of Garrett
                                                                 Motion Inc. in June 2020. Prior to his employment at Garrett
                                                                 Motion Inc., Mr. Deason served as the Chief Financial Officer of




                                                                                                                  Pg 133 of 136
  Sean                                                           WABCO Inc., a position he held since April 2019. From June 2015
                 CFO                              3 months
  Deason                                                         to April 2019, Mr. Deason was the Vice President and Inverstor
                                                                 Relations and Controller at WABCO Inc. Prior to his service at
                                                                 WABCO Inc., Mr. Deason served as Vice President of Financial
                                                                 Planning and Analysis at Evraz N.A.
                                                                 Craig Balis has served as Senior Vice President and Chief
                 Senior Vice President and                       Technology Officer of Garrett Motion Inc. since the Spin-Off. From
  Craig Balis                                      2 years
                 Chief Technology Officer                        June 2014 until the Spin-Off, Mr. Balis was the Vice President and
                                                                 Chief Technology Officer of Honeywell Transportation Systems.




SC1:5293938.1C                                                                                                              Main Docum
      Name                  Title            Tenure                      Responsibility and Experience
                                                       From December 2008 to June 2014, Mr. Balis was the Vice
                                                       President of Engineering of Honeywell Transportation Systems.


                                                       Previously, Mr. Bracke was Vice President, FP&A
                                                       and Business Finance for Garrett where he was responsible for the




                                                                                                                 20-12212-mew
  Peter          Vice President and Chief              financial planning and control of operational and commercial
                                             1 year
  Bracke         Transformation Officer                activities from the Spin-Off to September 2019. Prior to this, Mr.
                                                       Bracke held various senior-level roles within multiple divisions at
                                                       Honeywell.
                                                       From August 2014 until the Spin-Off, Daniel Deiro was the Vice
                 Senior Vice President,
                                                       President of Customer Management and General Manager for
  Daniel         Global Customer
                                             2 years   Honeywell Transportation Systems for Japan and Korea. From




                                                                                                                 Doc 15
  Deiro          Management, and General
                                                       April 2012 until August 2014, Mr. Deiro was a Senior Customer
                 Manager Japan / Korea
                                                       Management Director at Honeywell Transportation Systems.
                                                       From March 2013 until the Spin-Off, Mr. Mabru was the Vice




                                                                                             Filed 09/20/20 Entered 09/20/20 21:15:16
                                                       President of Global Integrated Supply Chain for Honeywell
  Thierry        Senior Vice President,
                                             2 years   Transportation Systems. From April 2011 until February 2013, Mr.
  Mabru          Integrated Supply Chain
                                                       Mabru was Senior Director of Global Advanced Manufacturing
                                                       Engineering for Honeywell Transportation Systems.




                                                                                                       Pg 134 of 136
                 Senior Vice President,                For the five years prior to the Spin-Off, Mr. Maironi was the Vice
  Jérôme
                 General Counsel and         2 years   President of Global Legal Affairs for Honeywell Performance
  Maironi
                 Corporate Secretary                   Materials and Technologies.
                                                       From August 2015 until the Spin-Off, Mr. Spenninck was Vice
                                                       President of Human Resources of Honeywell Transportation
                 Senior Vice President and             Systems. From 2013 to 2015, Mr. Spenninck was Vice President of
  Fabrice
                 Chief Human Resources       2 years   Labor and Employee Relations and, from 2011 to 2013, he was
  Spenninck
                 Office                                senior Director of Human Resources (One Country Leader) in
                                                       France and North Africa at Honeywell.




SC1:5293938.1C                                                                                                   Main Docum
20-12212-mew                Doc 15         Filed 09/20/20 Entered 09/20/20 21:15:16                             Main Document
                                                     Pg 135 of 136


                                                             Exhibit M

                                                   Estimated Weekly Payroll

    Pursuant to Local Rule 1007-2(b)(1)-(2)(A) and (C), the following provides the estimated
    amount of weekly payroll to the Debtors’ Employees (not including officers, directors and
    stockholders) and the estimated amount to be paid to officers, stockholders, directors, and
    financial and business consultants retained by the Debtors for the 30-day period following
    the Petition Date.

    Payee                                                             Payment (thousands of dollars)
    Employees                                                         $4,061
    Officers, Directors and Stockholders                              $222 2
    Financial and Business Consultants                                $0




2
    Includes Restricted Stock Units (“RSUs” scheduled to vest within the 30-day filing period following the Petition Date. Estimated RSU
      value per the SEC DEF14A filings.




SC1:5293938.1C
20-12212-mew      Doc 15   Filed 09/20/20 Entered 09/20/20 21:15:16        Main Document
                                     Pg 136 of 136


                                         Exhibit N

 Cash Receipts and Disbursements, Net Cash Gain or Loss, Unpaid Obligations and Receivables

 Pursuant to Local Rule 1007-2(b)(3), the following provides, for the 30-day period
 following the Petition Date, the estimated cash receipts and disbursements, net cash
 gain or loss, and obligations and receivables expected to accrue but remain unpaid,
 other than professional fees.

                                               Amount (thousands of dollars)
 Cash receipts                                 $163,317
 Cash disbursements                            ($385,581)
 Net cash gain / (loss)                        ($222,264)
 Unpaid obligations                            ($231,312)
 Uncollected receivables                       $242,749




SC1:5293938.1C
